Exhibit 10.1

 

--------------------------------------------------------------------------------

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 

--------------------------------------------------------------------------------

 

W&T OFFSHORE, INC.

as Borrower

 

and

 

TORONTO DOMINION (TEXAS) LLC

as Agent

 

and

 

TD SECURITIES (USA) LLC

as Arranger

 

and

 

JPMORGAN CHASE BANK, N.A. and

FORTIS CAPITAL CORP.

as Co-Syndication Agents

 

and

 

HARRIS NESBITT FINANCING, INC. and

BANK OF SCOTLAND

as Co-Documentation Agents

 

and

 

NATEXIS BANQUES POPULAIRES

as Co-Agent

 

and

 

CERTAIN FINANCIAL INSTITUTIONS

as Lenders

 

--------------------------------------------------------------------------------

 

$300,000,000

March 15, 2005

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page


--------------------------------------------------------------------------------

ARTICLE I - DEFINITIONS AND REFERENCES

   2

Section 1.1.

   Defined Terms    2

Section 1.2.

   Exhibits and Schedules; Additional Definitions    18

Section 1.3.

   Amendment of Defined Instruments    18

Section 1.4.

   References and Titles    19

Section 1.5.

   Calculations and Determinations    19

ARTICLE II - THE LOANS

   19

Section 2.1.

   Commitments to Make Loans; Notes; Participate in Letters of Credit    19

Section 2.2.

   Requests for New Loans    20

Section 2.3.

   Continuations and Conversions of Existing Loans    21

Section 2.4.

   Use of Proceeds    22

Section 2.5.

   Fees    22

Section 2.6.

   Optional Prepayments    23

Section 2.7.

   Mandatory Prepayments    23

Section 2.8.

   Initial Borrowing Base    25

Section 2.9.

   Subsequent Determinations of Borrowing Base    25

Section 2.10.

   Maturity Date and Requests for Extension    25

Section 2.11.

   Letters of Credit    26

ARTICLE III - PAYMENTS TO LENDERS

   32

Section 3.1.

   General Procedures    32

Section 3.2.

   Capital Reimbursement    32

Section 3.3.

   Increased Cost of Eurodollar Loans    33

Section 3.4.

   Availability    33

Section 3.5.

   Funding, Losses    34

Section 3.6.

   Reimbursable Taxes    34

Section 3.7.

   Change of Applicable Lending Office    35

Section 3.8.

   Replacement of Lenders    36

Section 3.9.

   Participants    36

ARTICLE IV - CONDITIONS PRECEDENT TO LENDING

   36

Section 4.1.

   Documents to be Delivered    36

 

-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page


--------------------------------------------------------------------------------

Section 4.2.

   Additional Conditions Precedent to First Loan    37

Section 4.3.

   Additional Conditions Precedent to All Loans and Letters of Credit    38

ARTICLE V - REPRESENTATIONS AND WARRANTIES

   39

Section 5.1.

   No Default    39

Section 5.2.

   Organization and Good Standing    39

Section 5.3.

   Authorization    39

Section 5.4.

   No Conflicts or Consents    39

Section 5.5.

   Enforceable Obligations    40

Section 5.6.

   Initial Financial Statements    40

Section 5.7.

   Other Obligations and Restrictions    40

Section 5.8.

   Full Disclosure    40

Section 5.9.

   Litigation    40

Section 5.10.

   Labor Disputes and Acts of God    41

Section 5.11.

   ERISA Plans and Liabilities    41

Section 5.12.

   Environmental and Other Laws    41

Section 5.13.

   Names and Places of Business    42

Section 5.14.

   Borrower’s Subsidiaries    42

Section 5.15.

   Title to Properties; Licenses    42

Section 5.16.

   Government Regulation    42

Section 5.17.

   Insider    42

Section 5.18.

   Insurance    42

Section 5.19.

   Solvency    43

ARTICLE VI - AFFIRMATIVE COVENANTS OF BORROWER

   43

Section 6.1.

   Payment and Performance    43

Section 6.2.

   Books’ Financial Statements and Reports    43

Section 6.3.

   Other Information and Inspections    46

Section 6.4.

   Notice of Material Events and Change of Address    46

Section 6.5.

   Maintenance of Properties    47

Section 6.6.

   Maintenance of Existence and Qualifications    47

Section 6.7.

   Payment of Trade Liabilities, Taxes, etc    47

 

-ii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page


--------------------------------------------------------------------------------

Section 6.8.

   Insurance    47

Section 6.9.

   Performance on Borrower’s Behalf    47

Section 6.10.

   Interest    47

Section 6.11.

   Compliance with Agreements and Law    47

Section 6.12.

   Environmental Matters; Environmental Reviews    47

Section 6.13.

   Evidence of Compliance    48

Section 6.14.

   Reserved    48

Section 6.15.

   Maintenance of Liens on Properties    48

Section 6.16.

   Perfection and Protection of Security Interests and Liens    49

Section 6.17.

   Bank Accounts; Offset    49

Section 6.18.

   Production Proceeds    49

Section 6.19.

   Guaranties of Borrower’s Subsidiaries    50

ARTICLE VII - NEGATIVE COVENANTS OF BORROWER

   50

Section 7.1.

   Indebtedness    50

Section 7.2.

   Limitation on Liens    51

Section 7.3.

   Hedging Contracts    52

Section 7.4.

   Limitation on Mergers, Issuances of Securities    53

Section 7.5.

   Limitation on Sales of Property    53

Section 7.6.

   Limitation on Distributions; Redemptions and Prepayments of Indebtedness   
54

Section 7.7.

   Limitation on Investments and New Businesses    54

Section 7.8.

   Limitation on Credit Extensions    55

Section 7.9.

   Transactions with Affiliates; Creation and Dissolution of Subsidiaries    55

Section 7.10.

   Certain Contracts; Amendments; Multiemployer ERISA Plans    55

Section 7.11.

   Current Ratio    55

Section 7.12.

   Tangible Net Worth    56

Section 7.13.

   Interest Coverage    56

Section 7.14.

   Fiscal Year    56

ARTICLE VIII - EVENTS OF DEFAULT AND REMEDIES

   56

Section 8.1.

   Events of Default    56

 

-iii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page


--------------------------------------------------------------------------------

Section 8.2.

   Remedies    58

ARTICLE IX - AGENT

   59

Section 9.1.

   Appointment and Authority    59

Section 9.2.

   Exculpation, Agent’s Reliance, Etc    59

Section 9.3.

   Credit Decisions    60

Section 9.4.

   Indemnification    60

Section 9.5.

   Rights as Lender    60

Section 9.6.

   Sharing of Set-Offs and Other Payments    61

Section 9.7.

   Investments    61

Section 9.8.

   Benefit of Article IX    61

Section 9.9.

   Resignation    62

ARTICLE X - MISCELLANEOUS

   62

Section 10.1.

   Waivers and Amendments; Acknowledgments    62

Section 10.2.

   Survival of Agreements; Cumulative Nature    64

Section 10.3.

   Notices    64

Section 10.4.

   Payment of Expenses; Indemnity    64

Section 10.5.

   Joint and Several Liability; Parties in Interest    66

Section 10.6.

   Assignments    66

Section 10.7.

   Confidentiality    68

Section 10.8.

   Governing Law; Submission to Process    68

Section 10.9.

   Limitation on Interest    68

Section 10.10.

   Termination: Limited Survival    69

Section 10.11.

   Severability    69

Section 10.12.

   Counterparts    70

Section 10.13.

   Waiver of Jury Trial, Punitive Damages, etc    70

Section 10.14.

   Release of Collateral    70

Section 10.15.

   Amendment and Restatement    70

Section 10.16.

   Other Agents    71

Section 10.17.

   Exiting Lender; Assignment and Reallocation of Existing Loans, Etc    71

 

-iv-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

          Page


--------------------------------------------------------------------------------

SCHEDULES

         

Schedule 1.

   Disclosure Schedule     

Schedule 2.

   Security Schedule     

Schedule 3.

   Lenders Schedule     

Schedule 4.

   Insurance Schedule     

Schedule 5.

   Released Properties     

EXHIBITS

         

Exhibit A.

   Note     

Exhibit B.

   Borrowing Notice     

Exhibit C.

   Continuation/Conversion Notice     

Exhibit D.

   Certificate Accompanying Financial Statements     

Exhibit E.

   Assignment and Acceptance     

Exhibit F.

   Form of Subsidiary Guaranty     

Exhibit G-1.

   Opinion of Borrower’s Counsel (Texas)     

Exhibit G-2.

   Opinion of Borrower’s Counsel (Louisiana)     

Exhibit H.

   Form of Issuance Request     

 

-v-



--------------------------------------------------------------------------------

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 

THIS SECOND AMENDED AND RESTATED CREDIT AGREEMENT (this “Agreement”) is made as
of March 15, 2005, by and among W&T Offshore, Inc. (herein called “Borrower”), a
Texas corporation and successor-by-reincorporation to W&T Offshore, Inc., a
Nevada corporation, the various financial institutions parties hereto, as
lenders (collectively, the “Lenders”), each Issuer referred to below, as issuers
of Letters of Credit (in such capacity together with any successors thereto,
each an “Issuer”), and Toronto Dominion (Texas) LLC (“TD (Texas)”),
successor-by-conversion to Toronto Dominion (Texas), Inc., individually and as
agent (herein called “Agent”) for the Lenders.

 

W I T N E S S E T H:

 

WHEREAS, W&T Offshore, Inc., a Nevada corporation and predecessor to W&T
Offshore, Inc., a Texas corporation, the Lenders (or their
predecessors-in-interest), the Issuers (or their predecessors-in-interest) and
the Agent have heretofore entered into that certain Amended and Restated Credit
Agreement, dated as of February 24, 2000, as amended pursuant to that certain
First Amendment to Amended and Restated Credit Agreement dated as of December 5,
2000, among the Borrower, the Lenders, the Issuers and the Agent, as further
amended pursuant to that certain Second Amendment to Amended and Restated Credit
Agreement (Revolving Credit Agreement) dated effective as of May 31, 2002, among
the Borrower, the Lenders, the Issuers and the Agent, as further amended
pursuant to that certain Third Amendment to Amended and Restated Credit
Agreement (Revolving Credit Agreement) dated effective as of December 2, 2002,
among the Borrower, the Lenders, the Issuers and the Agent, as further amended
pursuant to that certain Fourth Amendment to Amended and Restated Credit
Agreement (Revolving Credit Agreement) dated effective as of May 22, 2003, among
the Borrower, the Lenders, the Issuers and the Agent, as further amended
pursuant to that certain Fifth Amendment to Amended and Restated Credit
Agreement (Revolving Credit Agreement) dated effective as of December 12, 2003,
among the Borrower, the Lenders, the Issuers and the Agent, (as so amended, the
“Existing Credit Agreement”), pursuant to which the Lenders and Issuers have
agreed to make Loans to the Borrower or issue or participate in Letters of
Credit on behalf of the Borrower;

 

WHEREAS, pursuant to the Existing Credit Agreement, the Borrower and its
Subsidiaries have entered into mortgages, guarantees and other security
documents (collectively, the “Existing Security Documents”) under which the
Grantors (a) have granted Liens to the Agent for the benefit of the Lenders on
substantially all of the properties and assets of the Grantors to secure the
payment and performance of the Obligations (as defined in the Existing Credit
Agreement) and (b) are guaranteeing the Obligations (as defined in the Existing
Credit Agreement);

 

WHEREAS, the indebtedness of such Borrowers to the Lenders is evidenced by
certain promissory notes of such Borrowers (collectively, the “Existing Notes”)
and is secured by the Existing Security Documents (the Existing Credit
Agreement, the Existing Notes, the Existing Security Documents and the various
related agreements, documents and instruments are referred to collectively as
the “Existing Credit Documents”);

 



--------------------------------------------------------------------------------

WHEREAS, the Borrower, Lenders and the Issuers are willing, on the terms and
subject to the conditions hereinafter set forth (including Article V), to amend
and restate the Existing Credit Agreement in order to extend Commitments and
make Loans to the Borrower (which Loans shall be used, among other things, in
order to extend, renew and continue the Existing Notes and the corresponding
loans under the Existing Credit Agreement), and to issue and participate in such
Letters of Credit hereunder for the account of the Borrower; and

 

WHEREAS, the parties hereto have agreed that it is in their respective best
interests to enter into this Agreement to extend, renew and continue, but not to
extinguish, the Existing Notes and the corresponding loans and to amend, restate
and supersede, but not to extinguish or cause to be novated the indebtedness
under, the Existing Credit Agreement.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein the parties hereto agree to amend and restate the Existing
Credit Agreement as follows:

 

ARTICLE I - Definitions and References

 

Section 1.1. Defined Terms. As used in this Agreement, each of the following
terms has the meaning given it in this Section 1.1 or in the sections and
subsections referred to below:

 

“ABR Loan” means a Loan which does not bear interest at the Eurodollar Rate.

 

“ABR Payment Date” means (i) the last Business Day of March, June, September and
December of each year, beginning March 31, 2005, and (ii) any day on which past
due interest or principal is owed under the Notes and is unpaid. If the terms of
any Loan Document provide that payments of interest or principal on the Notes
shall be deferred from one ABR Payment Date to another day, such other day shall
also be an ABR Payment Date.

 

“Affiliate” means, as to any Person, each other Person that directly or
indirectly (through one or more intermediaries or otherwise) controls, is
controlled by, or is under common control with, such Person. A Person shall be
deemed to be “controlled by” any other Person if such other Person possesses,
directly or indirectly, power

 

(a) to vote 20% or more of the securities (on a fully diluted basis) having
ordinary voting power for the election of directors or managing general
partners; or

 

(b) to direct or cause the direction of the management and policies of such
Person whether by contract or otherwise.

 

“Agent” means TD (Texas), as Agent hereunder, and its successors in such
capacity.

 

“Agreement” means this Credit Agreement.

 

“Alternate Base Rate” means (i) at all times when no Obligation is past due and
no Borrowing Base Deficiency exists, the per annum rate equal to the Base Rate
Margin plus the higher of (a) the Prime Rate or (b) the Federal Funds Rate plus
one-half percent (0.5%) per

 

2



--------------------------------------------------------------------------------

annum, and (ii) at all other times, the per annum rate of interest two percent
(2%) above the interest rate that would otherwise be in effect pursuant to the
immediately preceding clause (i). If the Prime Rate or the Federal Funds Rate
changes after the date hereof the Alternate Base Rate shall be automatically
increased or decreased, as the case may be, without notice to Borrower, from
time to time as of the effective time of each such change. The Alternate Base
Rate shall in no event, however, exceed the Highest Lawful Rate.

 

“Applicable Lending Office” means, with respect to each Lender, such Lender’s
Domestic Lending Office in the case of ABR Loans and such Lender’s Eurodollar
Lending Office in the case of Eurodollar Loans.

 

“Arm’s Length Transaction” means, with respect to any transaction between a
Restricted Person and one of its Affiliates, that the terms thereof are no less
favorable to such Restricted Person than those which could have been obtained at
the time of such transaction in arm’s-length dealing with Persons other than
such Affiliate.

 

“Available Distribution Amount” means, with respect to any Fiscal Year,
$30,000,000.

 

“Base Rate Margin” means:

 

(a) zero when the Facility Usage on such day is less than fifty percent (50%) of
the Borrowing Base on such day, and

 

(b) one-fourth of one percent (0.25%) per annum when the Facility Usage on such
day is greater than or equal to fifty percent (50%) of the Borrowing Base on
such day, but less than seventy-five percent (75%) of the Borrowing Base on such
day, and

 

(c) one-half of one percent (0.50%) per annum when the Facility Usage on such
day is greater than or equal to seventy-five percent (75%) of the Borrowing Base
on such day, but less than ninety percent (90%) of the Borrowing Base on such
day, and

 

(d) five-eighths of one percent (0.625%) per annum when the Facility Usage on
such day is greater than or equal to ninety percent (90%) of the Borrowing Base
on such day.

 

“Borrower” means W&T Offshore, Inc., a Texas corporation and
successor-by-reincorporation to W&T Offshore, Inc., a Nevada corporation, and
its permitted assigns and successors.

 

“Borrowing” means a borrowing of new Loans of a single Type pursuant to Section
2.2 or a continuation or conversion of existing Loans into a single Type (and,
in the case of Eurodollar Loans, with the same Interest Period) pursuant to
Section 2.3.

 

“Borrowing Base” means, at the particular time in question, either the amount
provided for in Section 2.8 or the amount determined by Agent or the Required
Lenders, as the case may be, in accordance with the provisions of Section 2.9,
as such amount may be reduced pursuant to Section 7.5(c).

 

3



--------------------------------------------------------------------------------

“Borrowing Base Deficiency” has the meaning given it in Section 2.7(b).

 

“Borrowing Notice” means a written or telephonic request, or a written
confirmation, made by Borrower which meets the requirements of Section 2.2.

 

“Business Day” means a day, other than a Saturday or Sunday, on which commercial
banks are open for business with the public in New York City and New Orleans,
Louisiana. Any Business Day in any way relating to Eurodollar Loans (such as the
day on which an Interest Period begins or ends) must also be a day on which, in
the judgment of Agent, significant transactions in dollars are carried out in
the interbank eurocurrency market in London, England.

 

“Calculation Date” is defined in the definition of the term “Available
Distribution Amount”.

 

“Capital Lease Obligation” means, at the time any determination thereof is to be
made, the amount of the liability in respect of a capital lease that would at
such time be required to be capitalized on a balance sheet in accordance with
GAAP.

 

“Capital Stock” means (i) in the case of a corporation, corporate stock, (ii) in
the case of an association, limited liability company or other business entity,
any and all shares, interests, participations, rights or other equivalents
(however designated) of corporate stock, (iii) in the case of a partnership,
partnership interests (whether general or limited) and (iv) any other interest
or participation that confers on a Person the right to receive a share of the
profits and losses of, or distributions of assets of, the issuing Person.

 

“Cash Equivalents” means investments in:

 

(a) marketable obligations, maturing within 12 months after acquisition thereof,
issued or unconditionally guaranteed by the United States of America or an
instrumentality or agency thereof and entitled to the full faith and credit of
the United States of America.

 

(b) demand deposits, and time deposits (including certificates of deposit)
maturing within 12 months from the date of deposit thereof, with any office of
any Lender or with a domestic office of any national or state bank or trust
company which is organized under the Laws of the United States of America or any
state therein, which has capital, surplus and undivided profits of at least
$500,000,000, and whose certificates of deposit have at least the third highest
credit rating given by either Rating Agency.

 

(c) repurchase obligations with a term of not more than seven days for
underlying securities of the types described in clause (a) above entered into
with any commercial bank meeting the specifications of clause (b) above.

 

(d) open market commercial paper, maturing within 270 days after acquisition
thereof, which has the highest or second highest credit rating given by either
Rating Agency.

 

4



--------------------------------------------------------------------------------

(e) investments in money market or other mutual funds substantially all of whose
assets comprise securities of the types described in clauses (a) through (d)
above.

 

“Change in Control” means the occurrence of any of the following: (i) the sale,
lease, transfer, conveyance or other disposition (other than by way of merger or
consolidation), in one or a series of related transactions, of all or
substantially all of the assets of the Borrower and its Subsidiaries taken as a
whole to any “person” or group of related “persons” (a “Group”) (as such terms
are used in Section 13(d)(3) of the Exchange Act), (ii) the adoption of a plan
relating to the liquidation or dissolution of the Borrower, (iii) the
consummation of any transaction (including, without limitation, any purchase,
sale, acquisition, disposition, merger or consolidation) the result of which is
that any “Person” (as defined above) or Group becomes the “beneficial owner” (as
such term is defined in Rule 13d-3 and Rule 13d-5 under the Exchange Act) of
more than 25% of the outstanding Voting Stock of the Borrower having the right
to elect directors under ordinary circumstances, or (iv) the first day on which
a majority of the members of the Board of Directors of the Borrower are not
Continuing Directors.

 

“Collateral” means all property of any kind which is subject to a Lien in favor
of Lenders (or in favor of Agent for the benefit of Lenders) or which, under the
terms of any Security Document, is purported to be subject to such a Lien.

 

“Commitment” means $300,000,000.

 

“Commitment Fee Rate” means, on each day:

 

(a) 30 basis points per annum when the Facility Usage on such day is less than
fifty percent (50%) of the Borrowing Base on such day, and

 

(b) 37.5 basis points per annum when the Facility Usage on such day is greater
than or equal to fifty percent (50%) of the Borrowing Base on such day, but less
than ninety percent (90%) of the Borrowing Base on such day, and

 

(c) 50 basis points per annum when the Facility Usage on such day is greater
than or equal to ninety percent (90%) of the Borrowing Base on such day.

 

“Commitment Period” means the period from and including the date hereof until
and including the Maturity Date (or, if earlier, the day on which the Notes
first become due and payable in full).

 

“Consolidated” refers to the consolidation of any Person, in accordance with
GAAP, with its properly consolidated subsidiaries. References herein to a
Person’s Consolidated financial statements, financial position, financial
condition, liabilities, etc. refer to the consolidated financial statements,
financial position, financial condition, liabilities, etc. of such Person and
its properly consolidated subsidiaries.

 

“Consolidated Interest Expense” means as to any Person or Persons for any
period, the Consolidated interest expense of such Person and its Subsidiaries
for such period, whether paid or accrued including, without limitation,
amortization of original issue discount and capitalized debt issuance costs,
non-cash interest payments, the interest component of any deferred payment

 

5



--------------------------------------------------------------------------------

obligations, the interest component of all payments associated with Capital
Lease Obligations, imputed interest with respect to the present value of the net
rental payments under sale and leaseback transactions, commissions, discounts
and other fees and charges incurred in respect of letters of credit or bankers’
acceptance financings, and net payments (if any) pursuant to Hedging Contracts
described in Section 7.3(b).

 

“Consolidated Net Income” means, as to any Person or Persons for any period, the
net income of such Person or Persons (determined without duplication on a
Consolidated basis and in accordance with GAAP).

 

“Consolidated Tangible Net Worth” means the remainder of all Consolidated assets
of Borrower, other than intangible assets (including without limitation as
intangible assets such assets as patents, copyrights, licenses, franchises,
goodwill, trade names, trade secrets and leases other than oil, gas or mineral
leases or leases required to be capitalized under GAAP), minus Borrower’s
Consolidated Liabilities.

 

“Continuation/Conversion Notice” means a written or telephonic request, or a
written confirmation, made by Borrower which meets the requirements of Section
2.3.

 

“Continuing Directors” means, as of any date of determination, any member of the
Board of Directors of Borrower who (i) was a member of such Board of Directors
on the date hereof or (ii) was nominated for election or elected to such Board
of Directors with the approval of (a) two-thirds of the Continuing Directors who
were members of such Board of Directors at the time of such nomination or
election or (b) two-thirds of those Directors who were previously approved by
Continuing Directors.

 

“Default” means any Event of Default and any default, event or condition which
would, with the giving of any requisite notices and the passage of any requisite
periods of time, constitute an Event of Default.

 

“Default Rate” means, at the time in question, (i) with respect to Eurodollar
Loans, the per annum rate equal to two percent (2.0%) per annum plus the
Eurodollar Rate then in effect and (ii) with respect to ABR Loans and all other
Obligations, the per annum rate equal to two percent (2.0%) per annum plus the
Alternate Base Rate then in effect. The Default Rate shall never exceed the
Highest Lawful Rate.

 

“Determination Date” has the meaning given it in Section 2.9.

 

“Disbursement” means, with respect to an Issuer, the amount disbursed by such
Issuer on a Disbursement Date.

 

“Disbursement Date” is defined in Section 2.11(e).

 

“Disclosure Report” means either a notice given by Borrower under Section 6.4 or
a certificate given by Borrower’s chief financial officer under Section 6.2(b).

 

“Disclosure Schedule” means Schedule 1 hereto.

 

6



--------------------------------------------------------------------------------

“Distribution” means (a) any dividend or other distribution made by a Restricted
Person on or in respect of the Capital Stock of such Restricted Person
(including any option or warrant to buy such an equity interest), or (b) any
payment made by a Restricted Person to purchase, redeem, acquire or retire any
Capital Stock in such Restricted Person (including any such option or warrant).

 

“Domestic Lending Office” means, with respect to any Lender, the office of such
Lender specified as its “Domestic Lending Office” below its name on the Lender
Schedule attached hereto, or such other office as such Lender may from time to
time specify to Borrower and Agent.

 

“EBITDA” means, with respect to any Person for any period, the Consolidated Net
Income of such Person for such period plus (i) an amount equal to any
extraordinary loss, plus any net loss realized in connection with an asset sale
(together with any related provisions for taxes by a Restricted Person), to the
extent such losses were included in computing such Consolidated Net Income, plus
(ii) an amount equal to the provision for taxes based on income or profits of
such Person and its Subsidiaries for such period (including state franchise
taxes), to the extent that such provision for taxes was deducted in computing
such Consolidated Net Income, plus (iii) Consolidated Interest Expense of such
Person, to the extent that any such expense was deducted in computing such
Consolidated Net Income, plus (iv) depreciation, depletion and amortization
expenses (including amortization of goodwill and other intangibles) for such
Person and its Subsidiaries for such period to the extent that such
depreciation, depletion and amortization expenses were deducted in computing
such Consolidated Net Income, plus (v) accretion expense for abandonment
retirement obligations, plus (vi) other non-cash charges (excluding any such
non-cash charge to the extent that it represents an accrual of or reserve for
cash charges in any future period or amortization of a prepaid cash expense that
was paid in a prior period or to the extent it represents a restructuring
change) of such Person and its Subsidiaries for such period to the extent that
such other non-cash charges were deducted in computing such Consolidated Net
Income, in each case, on a consolidated basis and determined in accordance with
GAAP. Notwithstanding the foregoing, the provision for taxes on the income or
profits of, and the depreciation, depletion and amortization and other non-cash
charges and expenses of, the Subsidiaries of the relevant Person shall be added
to Consolidated Net Income of such Person only to the extent (and in the same
proportion) that the Net Income of such Subsidiary was included in calculating
the Consolidated Net Income of such Person and only if a corresponding amount
would be permitted at the date of determination to be distributed to such Person
by such Subsidiary without direct or indirect restriction pursuant to the terms
of its charter and all agreements, instruments, judgments, decrees, orders,
statutes, rules and governmental regulations applicable to that such Subsidiary
or its stockholders.

 

“Eligible Transferee” means a Person which either (a) is a Lender or an
Affiliate of Lender or a special purpose entity through which a Lender obtains
funding for its Loans, or (b) is consented to as an Eligible Transferee by Agent
and, so long as no Default or Event of Default is continuing, by Borrower, which
consents in each case will not be unreasonably withheld (provided that no Person
organized outside the United States may be an Eligible Transferee without the
consent of Borrower if Borrower would be required to pay withholding taxes on
interest or principal owed to such Person).

 

7



--------------------------------------------------------------------------------

“Engineering Report” means the Initial Engineering Report and each subsequent
engineering report delivered pursuant to Section 6.2(d).

 

“Environmental Claims” means any and all administrative, regulatory or judicial
actions, actions, suits, obligations, liabilities, losses, proceedings, decrees,
judgments, penalties, fees, fines, demand letters, orders, directives, claims
(including claims for contribution or claims involving liability in tort,
strict, absolute or otherwise), Liens, notices of noncompliance or violation, or
claims for legal fees or costs of investigations or proceedings, relating to any
Environmental Law or arising from the actual or alleged presence or Release of
any Hazardous Material, including without limitation, enforcement, mitigation,
cleanup, removal, response, remedial or other actions or damages or
contribution, indemnification, cost recovery, compensation or injunctive or
declaratory relief pursuant to any Environmental Law or alleged injury or threat
of injury to property, health, safety, natural resources or the environment.

 

“Environmental Laws” means all Laws relating to pollution or the regulation or
protection of human health, safety, natural resources or the environment,
including ambient air, surface water, ground water, land, natural resources or
wetlands, including without limitation, those relating to any release of
hazardous materials, or otherwise relating to the manufacture, processing,
distribution, use, treatment, storage, disposal, transport, management,
generation, recycling or handling of or exposure to Hazardous Materials. Without
limitation, Environmental Laws include, the Comprehensive Environmental
Response, Compensation, and Liability Act of 1980, as amended by the Superfund
Amendments and Reauthorization Act of 1986; the Resource Conservation and
Recovery Act of 1976, as amended by the Used Oil Recycling Act of 1980, the
Solid Waste Disposal Act Amendments of 1980 and the Hazardous and Solid Waste
Amendments of 1984; the Toxic Substances Control Act, 15 U.S.C.; the Federal
Water Pollution Control Act; the Hazardous Materials Transportation Act; the
Clean Air Act; the Safe Drinking Water Act; The Occupational Safety and Health
Act of 1970; the Federal Insecticide, Fungicide and Rodenticide Act, the
Endangered Species Act and The Oil Pollution Act, each as amended and their
state and local counterparts or equivalents.

 

“Equity Investment” means relative to any Person, any ownership or similar
interest held by such Person in any other Person consisting of any purchase or
other acquisition of any capital stock, warrants, rights, options, obligations
or other securities of such Person, limited partnership interests, membership
interest in a limited liability company, or beneficial interests in a trust.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, together with all rules and regulations promulgated with
respect thereto.

 

“ERISA Affiliate” means Borrower and all members of a controlled group of
corporations and all trades or businesses (whether or not incorporated) under
common control that, together with Borrower, are treated as a single employer
under Section 414 of the Internal Revenue Code of 1986, as amended.

 

“ERISA Plan” means any employee pension benefit plan subject to Title IV of
ERISA maintained by any ERISA Affiliate with respect to which any Restricted
Person has a fixed or contingent liability.

 

8



--------------------------------------------------------------------------------

“Eurodollar Lending Office” means, with respect to any Lender, the office of
such Lender specified as its “Eurodollar Lending Office” below its name on the
Lender Schedule attached hereto (or, if no such office is specified, its
Domestic Lending Office), or such other office of such Lender as such Lender may
from time to time specify to Borrower and Agent.

 

“Eurodollar Loan” means a Loan which is properly designated as a Eurodollar Loan
pursuant to Section 2.2 or 2.3.

 

“Eurodollar Margin” means:

 

(a) one and one-quarter percent (1.25%) when the Facility Usage on such day is
less than fifty percent (50%) of the Borrowing Base on such day,

 

(b) one and one-half percent (1.50%) per annum when the Facility Usage on such
day is greater than or equal to fifty percent (50%) of the Borrowing Base on
such day, but less than seventy-five percent (75%) of the Borrowing Base on such
day,

 

(c) one and three-quarters percent (1.75%) per annum when the Facility Usage on
such day is greater than or equal to seventy-five percent (75%) of the Borrowing
Base on such day, but less than ninety percent (90%) of the Borrowing Base on
such day, and

 

(d) one and seven-eighths percent (1.875%) per annum when the Facility Usage on
such day is greater than or equal to ninety percent (90%) of the Borrowing Base
on such day.

 

“Eurodollar Rate” means with respect to each particular Eurodollar Loan and the
associated LIBOR Rate and Reserve Percentage, the rate per annum calculated by
Agent (rounded upwards, if necessary, to the next higher 0.01%) determined on a
daily basis pursuant to the following formula:

 

Eurodollar Rate =     LIBOR Rate   + Eurodollar Margin 100.0% - Reserve
Percentage    

 

The Eurodollar Rate for any Eurodollar Loan shall change whenever the Eurodollar
Margin or the Reserve Percentage changes. No Eurodollar Rate shall ever exceed
the Highest Lawful Rate.

 

“Eurodollar Rate Payment Date” means, with respect to any Eurodollar Loan: (i)
the day on which the related Interest Period ends, and (ii) any day on which
past due interest or past due principal is owed under the Notes with respect to
such Eurodollar Loan and is unpaid. If the terms of any Loan Documents provide
that payments of interest or principal with respect to such Eurodollar Loan
shall be deferred from one Eurodollar Rate Payment Date to another day, such
other day shall also be a Eurodollar Rate Payment Date.

 

9



--------------------------------------------------------------------------------

“Evaluation Date” means each of the following:

 

(a) Each date which Required Lenders, at their option, specify as a date as of
which the Borrowing Base is to be redetermined, provided that each such date
must be the first or last day of a current calendar month and that Required
Lenders shall not be entitled to request any such redetermination more than once
during any Fiscal Year;

 

(b) March 1 and September 1 of each Fiscal Year, beginning September 1, 2005.

 

(c) The date of each sale of interests in oil and gas properties described in
clause (iv) of Section 7.5(c).

 

“Event of Default” has the meaning given it in Section 8.1.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Existing Credit Agreement” is defined in the first recital.

 

“Existing Credit Documents” is defined in the third recital.

 

“Existing Notes” is defined in the third recital.

 

“Existing Security Documents” is defined in the second recital.

 

“Facility Amount” means $300,000,000.

 

“Facility Usage” means, at the time in question, the aggregate outstanding
principal amount of all Loans of all Lenders plus all Letter of Credit
Outstandings of all Issuers.

 

“Federal Funds Rate” shall mean, for any day, the rate per annum (rounded
upwards, if necessary, to the nearest 1/100th of one percent) equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day, provided that (i) if the day for which such rate is to
be determined is not a Business Day, the Federal Funds Rate for such day shall
be such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, and (ii) if such rate is not so
published for any day, the Federal Funds Rate for such day shall be the average
rate quoted to Agent on such day on such transactions as determined by Agent in
good faith.

 

“Fiscal Quarter” means a three-month period ending on March 31, June 30,
September 30, or December 31 of any year.

 

“Fiscal Year” means a twelve-month period ending on December 31 of any year.

 

“Four Quarter Period” means as of the end of any Fiscal Quarter, the period of
four consecutive Fiscal Quarters then ended.

 

10



--------------------------------------------------------------------------------

“GAAP” means those generally accepted accounting principles and practices which
are recognized as such by the Financial Accounting Standards Board (or any
generally recognized successor) and which, in the case of Borrower and its
Consolidated subsidiaries, are applied for all periods after the date hereof in
a manner consistent with the manner in which such principles and practices were
applied to the audited Initial Financial Statements. If any change in any
accounting principle or practice is required by the Financial Accounting
Standards Board (or any such successor) in order for such principle or practice
to continue as a generally accepted accounting principle or practice, all
reports and financial statements required hereunder with respect to Borrower or
with respect to Borrower and its Consolidated subsidiaries may be prepared in
accordance with such change, but all calculations and determinations to be made
hereunder may be made in accordance with such change only after notice of such
change is given to each Lender and Required Lenders agree to such change insofar
as it affects the accounting of Borrower or of Borrower and its Consolidated
subsidiaries.

 

“Gulf of Mexico OGP” means Gulf of Mexico Oil and Gas Properties LLC, a Delaware
limited liability company.

 

“Hazardous Materials” means (a) any petroleum or petroleum product (including
crude oil or fraction thereof), explosive, radioactive material, asbestos, urea
formaldehyde foam insulation, polychlorinated biphenyls, lead and radon gas; (b)
any chemical, material, gas substance waste which is defined as or included in
the definition of “hazardous substance”, “hazardous waste”, “hazardous
material”, “extremely hazardous substance”, “hazardous chemical”, “toxic
substance”, “toxic chemical”, “contaminant” or “pollutant” or words of similar
import under any Environmental Law; and (c) any other chemical, material, gas
substance or waste, exposure to which, or the presence, use, generation,
treatment, Release, transport or storage of which is prohibited, limited or
regulated under any Environmental Law.

 

“Hedging Contract” means (a) any agreement providing for options, swaps, floors,
caps, collars, forward sales or forward purchases involving interest rates,
commodities or commodity prices, equities, currencies, bonds, or indexes based
on any of the foregoing, (b) any option, futures or forward contract traded on
an exchange, and (c) any other derivative agreement or other similar agreement
or arrangement.

 

“Highest Lawful Rate” means, with respect to each Lender, the maximum
nonusurious rate of interest that such Lender is permitted under applicable Law
to contract for, take, charge, or receive with respect to its Loan. All
determinations herein of the Highest Lawful Rate, or of any interest rate
determined by reference to the Highest Lawful Rate, shall be made separately for
each Lender as appropriate to assure that the Loan Documents are not construed
to obligate any Person to pay interest to any Lender at a rate in excess of the
Highest Lawful Rate applicable to such Lender.

 

“Indebtedness” of any Person means Liabilities in any of the following
categories:

 

(a) Liabilities for borrowed money,

 

(b) Liabilities constituting an obligation to pay the deferred purchase price of
property or services,

 

11



--------------------------------------------------------------------------------

(c) Liabilities evidenced by a bond, debenture, note or similar instrument,

 

(d) Liabilities which (i) would under GAAP be shown on such Person’s balance
sheet as a liability, and (ii) is payable more than one year from the date of
creation thereof (other than reserves for taxes and reserves for contingent
obligations),

 

(e) Liabilities arising under futures contracts, forward contracts, swap, cap or
collar contracts, option contracts, hedging contracts, other derivative
contracts, or similar agreements,

 

(f) Capitalized Lease Obligations and Liabilities arising under operating leases
and Liabilities arising with respect to sale and lease-back transactions,

 

(g) Liabilities arising under conditional sales or other title retention
agreements,

 

(h) Liabilities owing under direct or indirect guaranties of Liabilities of any
other Person or constituting obligations to purchase or acquire or to otherwise
protect or insure a creditor against loss in respect of Liabilities of any other
Person (such as obligations under working capital maintenance agreements,
agreements to keep-well, or agreements to purchase Liabilities, assets, goods,
securities or services), but excluding endorsements in the ordinary course of
business of negotiable instruments in the course of collection,

 

(i) Liabilities (for example, repurchase agreements) consisting of an obligation
to purchase securities or other property, if such Liabilities arises out of or
in connection with the sale of the same or similar securities or property,

 

(j) Liabilities with respect to letters of credit or applications or
reimbursement agreements therefor,

 

(k) Liabilities with respect to payments received in consideration of oil, gas,
or other minerals yet to be acquired or produced at the time of payment
(including obligations under “take-or-pay” contracts to deliver gas in return
for payments already received and the undischarged balance of any production
payment created by such Person or for the creation of which such Person directly
or indirectly received payment), or

 

(l) Liabilities with respect to other obligations to deliver goods or services
in consideration of advance payments therefor;

 

provided, however, that the “Indebtedness” of any Person shall not include
Liabilities that were incurred by such Person on ordinary trade terms to
vendors, suppliers, or other Persons providing goods and services for use by
such Person in the ordinary course of its business, unless and until (x) such
Liabilities are outstanding more than 90 days past the original invoice or
billing date therefor or, (y) if such Person is contesting any such Liability in
good faith by appropriate proceedings (promptly initiated and diligently
conducted) and has set aside on its books adequate reserves therefor, such
Liability is outstanding more than 180 days past the original invoice or billing
date therefor.

 

12



--------------------------------------------------------------------------------

“Initial Engineering Report” means, the engineering report concerning oil and
gas properties of Borrower dated February 17, 2005, prepared by Netherland
Sewell and Associates, Inc. as of December 31, 2004.

 

“Initial Financial Statements” means (i) the audited annual financial statements
of Borrower dated as of December 31, 2003, and (ii) the unaudited quarterly
Consolidated financial statements of Borrower dated as of September 30, 2004.

 

“Insurance Schedule” means Schedule 4 attached hereto.

 

“Interest Period” means, with respect to each particular Eurodollar Loan in a
Borrowing, a period of 1, 2 or 3 months, as specified in the Borrowing Notice
applicable thereto, beginning on and including the date specified in such
Borrowing Notice (which must be a Business Day), and ending on but not including
the same day of the month as the day on which it began (e.g., a period beginning
on the third day of one month shall end on but not include the third day of
another month), provided that each Interest Period which would otherwise end on
a day which is not a Business Day shall end on the next succeeding Business Day
(unless such next succeeding Business Day is the first Business Day of a
calendar month, in which case such Interest Period shall end on the immediately
preceding Business Day). No Interest Period may be elected which would extend
past the date on which the associated Note is due and payable in full.

 

“Investment” means any investment, in cash or by delivery of property made,
directly or indirectly in any Person, whether by acquisition of shares of
Capital Stock, indebtedness or other obligations or securities or by loan,
advance, capital contribution or otherwise.

 

“Issuance Request” means a request and certificate duly executed by the chief
executive, accounting or financial authorized officer of the Borrower,
substantially in the form of Exhibit H attached hereto (with such changes
thereto as may be agreed upon from time to time by the Agent and the Borrower).

 

“Issuer” means any of The Toronto-Dominion Bank, JPMorgan Chase Bank. N.A. or
Fortis Capital Corp., or any other Lender which has agreed to issue one or more
Letters of Credit at the request of the Agent (which shall, at the Borrower’s
request, notify the Borrower from time to time of the identity of such other
Lender); provided that no Issuer without its consent shall be required to have
outstanding at any time Letters of Credit issued by such Issuer having a Stated
Amount of more than $30,000,000 in the aggregate.

 

“Law” means any statute, law, regulation, ordinance, rule, treaty, judgment,
order, decree, permit, concession, franchise, license, agreement or other
governmental restriction of the United States or any state or political
subdivision or regulatory agency thereof of any foreign country or any
department, province or other political subdivision thereof, including without
limitation Environmental Laws.

 

“Lender Parties” means the Agent, the Other Agents, the Issuers, the Lenders and
Affiliates of Lenders who have entered into Hedging Contracts with the Borrower
and their successors, transferees and assigns; and “Lender Party” means any of
them.

 

13



--------------------------------------------------------------------------------

“Lenders” means each signatory hereto (other than Borrower and Restricted
Persons a party hereto), including TD (Texas) in its capacity as a lender
hereunder rather than as Agent, and the successors of each such party as holder
of a Note.

 

“Lending Office” means, with respect to any Lender, the office, branch, or
agency through which it funds its Eurodollar Loans; and, with respect to Agent,
the office, branch, or agency through which it administers this Agreement.

 

“Letter of Credit” is defined in Section 2.11(a).

 

“Letter of Credit Commitment” means, relative to any Lender, such Lender’s
obligation to issue (in the case of an Issuer) or participate in (in the case of
all Lenders) Letters of Credit pursuant to Section 2.11.

 

“Letter of Credit Fee” is defined in Section 2.5(c).

 

“Letter of Credit Outstandings” means, at any time, an amount equal to the sum
of (a) the aggregate Stated Amount at such time of all Letters of Credit then
outstanding and undrawn (as such aggregate Stated Amount shall be adjusted, from
time to time, as a result of drawings, the issuance of Letters of Credit, or
otherwise), plus (b) the then aggregate amount of all unpaid and outstanding
Reimbursement Obligations.

 

“Liabilities” means, as to any Person, all indebtedness, liabilities and
obligations of such Person, whether matured or unmatured, liquidated or
unliquidated, primary or secondary, direct or indirect, absolute, fixed or
contingent, and whether or not required to be considered pursuant to GAAP.

 

“LIBOR Rate” means, with respect to each particular Eurodollar Loan and the
related Interest Period, the rate per annum (rounded upwards, if necessary, to
the nearest 1/100 of 1%) appearing on Telerate Page 3750 (or any successor page)
as the London interbank offered rate for deposits in Dollars at approximately
11:00 a.m. (London time) two Business Days prior to the first day of such
Interest Period for a term comparable to such Interest Period. If for any reason
such rate is not available, the term “LIBOR Rate” shall mean, for any Eurodollar
Loan for any Interest Period therefor, the rate per annum (rounded upwards, if
necessary, to the nearest 1/100 of 1%) appearing on Reuters Screen LIBO Page as
the London interbank offered rate for deposits in Dollars at approximately 11:00
a.m. (London time) two Business Days prior to the first day of such Interest
Period for a term comparable to such Interest Period; provided, however, if more
than one rate is specified on Reuters Screen LIBO Page, the applicable rate
shall be the arithmetic mean of all such rates (rounded upwards, if necessary,
to the nearest 1/100 of 1%). The LIBOR Rate determined by Agent with respect to
a particular Eurodollar Loan shall be fixed at such rate for the duration of the
associated Interest Period. If Agent is unable so to determine the LIBOR Rate
for any Eurodollar Loan, Borrower shall be deemed not to have elected such
Eurodollar Loan and Agent shall promptly provide written notice thereof to
Borrower.

 

“Lien” means, with respect to any property or assets, any right or interest
therein of a creditor to secure Liabilities owed to him or any other arrangement
with such creditor which provides for the payment of such Liabilities out of
such property or assets or which allows him to

 

14



--------------------------------------------------------------------------------

have such Liabilities satisfied out of such property or assets prior to the
general creditors of any owner thereof, including any lien, mortgage, security
interest, pledge, deposit, production payment, rights of a vendor under any
title retention or conditional sale agreement or lease substantially equivalent
thereto, tax lien, mechanic’s or materialman’s lien, or any other charge or
encumbrance for security purposes, whether arising by Law or agreement or
otherwise, but excluding any right of offset which arises without agreement in
the ordinary course of business. “Lien” also means any filed financing
statement, any registration of a pledge (such as with an issuer of
uncertificated securities), or any other arrangement or action which would serve
to perfect a Lien described in the preceding sentence, regardless of whether
such financing statement is filed, such registration is made, or such
arrangement or action is undertaken before or after such Lien exists.

 

“Loan” has the meaning given it in Section 2.1.

 

“Loan Documents” means this Agreement, the Notes, all Letters of Credit, the
Security Documents, any Hedge Contract between Borrower or its Subsidiaries and
any then current Lender or an Affiliate of any then current Lender, and all
other agreements, amendments, certificates, documents, instruments and writings
at any time delivered in connection herewith or therewith (exclusive of term
sheets, commitment letters, correspondence and similar documents used in the
negotiation hereof, except to the extent the same contain information about
Borrower or its Affiliates, properties, business or prospects).

 

“Material Adverse Change” means a material and adverse change, from the state of
affairs presented in the Initial Financial Statements or the Initial Engineering
Report, or as represented or warranted in any Loan Document, to (i) Borrower’s
financial condition or the Consolidated financial condition of Borrower and all
of its Subsidiaries, (ii) the business, operations, properties or prospects of
Borrower or of Borrower and all of its Subsidiaries, considered as a whole,
(iii) Borrower’s ability to timely pay the Obligations or to comply with any
other obligations under the Loan Documents, or (iv) the enforceability of the
material terms of any Loan Document.

 

“Maturity Date” means March 15, 2009 or such later date as such Maturity Date is
extended in accordance with Section 2.10.

 

“Mortgaged Properties” means all properties subject to the Security Documents.

 

“Note” has the meaning given it in Section 2.1.

 

“Obligations” means all Liabilities from time to time owing by any Restricted
Person to any Lender Party under or pursuant to any of the Loan Documents.

 

“Obligation” means any part of the Obligations.

 

“Offshore I” means Offshore Energy I LLC, a Delaware limited liability company.

 

“Offshore II” means Offshore Energy II LLC, a Delaware limited liability
company.

 

“Offshore III” means Offshore Energy III LLC, a Delaware limited liability
company.

 

15



--------------------------------------------------------------------------------

“Other Agents” means JPMorgan Chase Bank, N.A. and Fortis Capital Corp., as
Co-Syndication Agents, BMO Nesbitt Burns Financing, Inc. and Bank of Scotland,
as Co-Documentation Agents, Natexis Banques Populaires, as Co-Agent, and TD
Securities (USA), LLC, as Arranger, and their successors and assigns in such
capacities.

 

“Percentage Share” means, with respect to any Lender (a) when used in Sections
2.1, 2.5, and 2.11(d), in any Borrowing Notice or when no Loans are outstanding
hereunder, the percentage set forth opposite such Lender’s name on the Lender
Schedule attached hereto, and (b) when used otherwise, the percentage obtained
by dividing (i) the sum of the unpaid principal balance of such Lender’s Loans
at the time in question plus the aggregate amount of such Lender’s Letter of
Credit Outstandings at such time, by (ii) the sum of the aggregate unpaid
principal balance of all Loans at the time in question plus all Letter of Credit
Outstandings at such time.”

 

“Permitted Lien” has the meaning given to such term in Section 7.2.

 

“Person” means an individual, corporation, partnership, limited liability
company, association, joint stock company, trust or trustee thereof, estate or
executor thereof, unincorporated organization or joint venture, Tribunal, or any
other legally recognizable entity.

 

“Prime Rate” means the rate of interest adopted by Agent as the reference rate
for the determination of interest rates for loans of varying maturities in
dollars to United States residents of varying degrees of creditworthiness and
being quoted at such time by The Toronto-Dominion Bank, New York Branch as its
“base rate” or “prime rate”.

 

“Projected Oil Production” means the projected production of oil (measured by
volume unit, not sales price) for the term of the contracts or a particular
month, as applicable, from properties and interests owned by any Restricted
Person for thirty (30) days or more which are located in or offshore of the
United States and which have attributable to them proved oil reserves, as such
production is projected in the most recent report delivered pursuant to Section
6.2(d) of this Agreement, after deducting projected production from any
properties or interests sold or under contract for sale that had been included
in such report and after adding projected production from any properties or
interests that had not been reflected in such report but that are reflected in a
separate or supplemental reports meeting the requirements of Section 6.2(d) of
this Agreement and otherwise are satisfactory to Agent.

 

“Projected Gas Production” means the projected production of gas (measured by
BTU equivalent, not sales price) for the term of the contracts or a particular
month, as applicable, from properties and interests owned by any Restricted
Person for thirty (30) days or more which are located in or offshore of the
United States and which have attributable to them proved gas reserves, as such
production is projected in the most recent report delivered pursuant to Section
6.2(d) of this Agreement, after deducting projected production from any
properties or interests sold or under contract for sale that had been included
in such report and after adding projected production from any properties or
interests that had not been reflected in such report but that are reflected in a
separate or supplemental reports meeting the requirements of Section 6.2(d) of
this Agreement and otherwise are satisfactory to Agent.

 

16



--------------------------------------------------------------------------------

“Rating Agency” means either Standard & Poor’s Ratings Group (a division of
McGraw Hill, Inc.) or Moody’s Investors Service, Inc., or their respective
successors.

 

“Regulation D” means Regulation D of the Board of Governors of the Federal
Reserve System as from time to time in effect.

 

“Reimbursement Obligations” is defined in Section 2.11(f).

 

“Release” means the threatened or actual release, deposit, disposal or leakage
of any Hazardous Material at, into, upon or under any land, water or air or
otherwise into the environment, including, without limitation, by means of
burial, disposal, discharge, emission, injection, leakage, seepage, dumping,
pumping, pouring, escaping, emptying or placement.

 

“Required Lenders” means Lenders whose aggregate Percentage Shares equal or
exceed seventy-five percent (75.0%).

 

“Reserve Percentage” means, on any day with respect to each particular
Eurodollar Loan, the maximum reserve requirement, as determined by Agent
(including without limitation any basic, supplemental, marginal, emergency or
similar reserves), expressed as a percentage and rounded to the next higher
0.01%, which would then apply under Regulation D with respect to “Eurocurrency
liabilities”, as such term is defined in Regulation D, of $1,000,000 or more. If
such reserve requirement shall change after the date hereof, the Reserve
Percentage shall be automatically increased or decreased, as the case may be,
from time to time as of the effective time of each such change in such reserve
requirement.

 

“Restricted Person” means any of Borrower and each direct and indirect
Subsidiary of Borrower.

 

“SEC” means the Securities and Exchange Commission.

 

“Security Documents” means the instruments listed in the Security Schedule and
all other security agreements, deeds of trust, mortgages, chattel mortgages,
pledges, guaranties, financing statements, continuation statements, extension
agreements and other agreements or instruments now, heretofore, or hereafter
delivered by any Restricted Person to Agent in connection with this Agreement or
any transaction contemplated hereby to secure or guarantee the payment of any
part of the Obligations or the performance of any Restricted Person’s other
duties and obligations under the Loan Documents.

 

“Security Schedule” means Schedule 2 hereto.

 

“Stated Amount” of each Letter of Credit means the face amount of such Letter of
Credit or the “Stated Amount” of such Letter of Credit (as defined therein), in
each case, as such amount is in effect on the issuance date thereof.

 

“Stated Expiry Date” is defined in Section 2.11(a).

 

“Subsidiary” means, with respect to any Person, any corporation, association,
partnership, joint venture, or other business or corporate entity, enterprise or
organization which

 

17



--------------------------------------------------------------------------------

is directly or indirectly (through one or more intermediaries) controlled by or
owned fifty percent or more by such Person.

 

“Termination Event” means (a) the occurrence with respect to any ERISA Plan of
(i) a reportable event described in Sections 4043(b)(5) or (6) of ERISA or (ii)
any other reportable event described in Section 4043(b) of ERISA other than a
reportable event not subject to the provision for 30-day notice to the Pension
Benefit Guaranty Corporation pursuant to a waiver by such corporation under
Section 4043(a) of ERISA, or (b) the withdrawal of any ERISA Affiliate from an
ERISA Plan during a plan year in which it was a “substantial employer” as
defined in Section 4001(a)(2) of ERISA, or (c) the filing of a notice of intent
to terminate any ERISA Plan or the treatment of any ERISA Plan amendment as a
termination under Section 4041 of ERISA, or (d) the institution of proceedings
to terminate any ERISA Plan by the Pension Benefit Guaranty Corporation under
Section 4042 of ERISA, or (e) any other event or condition which might
constitute grounds under Section 4042 of ERISA for the termination of, or the
appointment of a trustee to administer, any ERISA Plan.

 

“TD (Texas)” means Toronto Dominion (Texas) LLC, successor-by-conversion to
Toronto Dominion (Texas), Inc., and its successors and assigns.

 

“Tribunal” means any government, any arbitration panel, any court or any
governmental department, commission, board, bureau, agency or instrumentality of
the United States of America or any state, province, commonwealth, nation,
territory, possession, county, parish, town, township, village or municipality,
whether now or hereafter constituted and/or existing.

 

“Type” means, with respect to any Loans, the characterization of such Loans as
either ABR Loans or Eurodollar Loans.

 

“Voting Stock” means, with respect to any Person, securities of any class or
classes of Capital Stock in such Person normally entitling the holders thereof
to vote in the election of members of the Board of Directors or other governing
body of such Person.

 

“Wholly-owned Subsidiary” means any Subsidiary of Borrower, one hundred percent
(100%) of the Voting Stock of which is directly or indirectly (through one or
more intermediaries) owned by Borrower.

 

Section 1.2. Exhibits and Schedules; Additional Definitions. All Exhibits and
Schedules attached to this Agreement are a part hereof for all purposes.
Reference is hereby made to the Security Schedule for the meaning of certain
terms defined therein and used but not defined herein, which definitions are
incorporated herein by reference.

 

Section 1.3. Amendment of Defined Instruments. Unless the context otherwise
requires or unless otherwise provided herein the terms defined in this Agreement
which refer to a particular agreement, instrument or document also refer to and
include all renewals, extensions, modifications, amendments and restatements of
such agreement, instrument or document, provided that nothing contained in this
section shall be construed to authorize any such renewal, extension,
modification, amendment or restatement.

 

18



--------------------------------------------------------------------------------

Section 1.4. References and Titles. All references in this Agreement to
Exhibits, Schedules, articles, sections, subsections and other subdivisions
refer to the Exhibits, Schedules, articles, sections, subsections and other
subdivisions of this Agreement unless expressly provided otherwise. Titles
appearing at the beginning of any subdivisions are for convenience only and do
not constitute any part of such subdivisions and shall be disregarded in
construing the language contained in such subdivisions. The words “this
Agreement”, “this instrument”, “herein”, “hereof”, “hereby”, “hereunder” and
words of similar import refer to this Agreement as a whole and not to any
particular subdivision unless expressly so limited. The phrases “this section”
and “this subsection” and similar phrases refer only to the sections or
subsections hereof in which such phrases occur. The word “or” is not exclusive,
and the word “including” (in its various forms) means “including without
limitation”. Pronouns in masculine, feminine and neuter genders shall be
construed to include any other gender, and words in the singular form shall be
construed to include the plural and vice versa, unless the context otherwise
requires.

 

Section 1.5. Calculations and Determinations. All calculations under the Loan
Documents of interest chargeable with respect to Eurodollar Loans and of fees
shall be made on the basis of actual days elapsed (including the first day but
excluding the last) and a year of 360 days. All other calculations of interest
made under the Loan Documents shall be made on the basis of actual days elapsed
(including the first day but excluding the last) and a year of 365 or 366 days,
as appropriate. Each determination by a Lender Party of amounts to be paid under
any of Sections 2.11, 3.2, 3.3, 3.4, 3.5 or 3.6 or any other matters which are
to be determined hereunder by a Lender Party (such as any Eurodollar Rate, LIBOR
Rate, Business Day, Interest Period, or Reserve Percentage) shall, in the
absence of manifest error, be conclusive and binding. Unless otherwise expressly
provided herein or unless Required Lenders otherwise consent all financial
statements and reports furnished to any Lender Party hereunder shall be prepared
and all financial computations and determinations pursuant hereto shall be made
in accordance with GAAP.

 

ARTICLE II - The Loans

 

Section 2.1. Commitments to Make Loans; Notes; Participate in Letters of Credit.
Subject to the terms and conditions hereof, each Lender severally agrees to make
loans to Borrower (herein called such Lender’s “Loans”) upon Borrower’s request
from time to time during the Commitment Period, provided that subject to
Sections 3.3, 3.4 and 3.6, all Lenders are requested to make Loans of the same
Type (or participate in Letters of Credit) in accordance with their respective
Percentage Shares and as part of the same Borrowing. No Lender shall be
permitted or required to (a) make any Loan if, after giving effect thereto (i)
the Facility Usage would exceed the lowest of (A) the Borrowing Base determined
as of the date on which the requested Loans are to be made, (B) the Commitment
or (C) the Facility Amount, (ii) the Loan by such Lender would exceed such
Lender’s Percentage Share of the aggregate amount of Loans then requested from
all Lenders, or (iii) the sum of the aggregate outstanding principal amount of
all Loans of such Lender together with such Lender’s Percentage Share of Letter
of Credit Outstandings would exceed such Lender’s Percentage Share of the lowest
of (A) the Borrowing Base then outstanding, (B) the Commitment or (C) the
Facility Amount; or (b) issue (in the case of an Issuer) or participate in (in
the case of a Lender) any Letter of Credit if, after giving effect thereto (i)
the Facility Usage would exceed the lowest of (A) the Borrowing Base determined
as

 

19



--------------------------------------------------------------------------------

of the date on which the requested Letter of Credit is to be issued, (B) the
Commitment or (C) the Facility Amount; (ii) such Lender’s Percentage Share of
all Letter of Credit Outstandings together with the aggregate outstanding
principal amount of all Loans of such Lender would exceed such Lender’s
Percentage Share of the lowest of (A) the Borrowing Base then outstanding, (B)
the Commitment or (C) the Facility Amount; or (iii) all Letter of Credit
Outstandings would exceed $90,000,000. The aggregate amount of all Loans in any
Borrowing of ABR Loans must be greater than or equal to $500,000 (any higher, in
multiples of $100,000) or must equal the remaining availability under the
Borrowing Base. The aggregate amount of all Loans in any Borrowing of Eurodollar
Loans must be greater than or equal to $500,000 (any higher, in multiples of
$100,000) or must equal the remaining availability under the Borrowing Base.
Borrower may have no more than five (5) Borrowings of Eurodollar Loans
outstanding at any time. The obligation of Borrower to repay to each Lender the
aggregate amount of all Loans made by such Lender, together with interest
accruing in connection therewith, shall be evidenced by a single promissory note
(herein called such Lender’s “Note”) made by Borrower payable to the order of
such Lender in the form of Exhibit A with appropriate insertions. The amount of
principal owing on any Lender’s Note at any given time shall be the aggregate
amount of all Loans theretofore made by such Lender plus such Lender’s
Percentage Share of the Letter of Credit Outstandings minus all payments of
principal theretofore received by such Lender on such Note. Interest on each
Note shall accrue and be due and payable as provided herein and therein, with
Eurodollar Loans bearing interest at the Eurodollar Rate and ABR Loans bearing
interest at the Alternate Base Rate (subject to the applicability of the Default
Rate as provided for herein or in the Notes and limited by the provisions of
Section 10.9). Subject to the terms and conditions hereof, Borrower may borrow,
repay, and reborrow hereunder.

 

Section 2.2. Requests for New Loans. Borrower must give to Agent written notice
(or telephonic notice promptly confirmed in writing) of any requested Borrowing
of new Loans to be advanced by Lenders. Each such notice constitutes a
“Borrowing Notice” hereunder and must:

 

(a) specify (i) the aggregate amount of any such Borrowing of new ABR Loans and
the date on which such ABR Loans are to be advanced, or (ii) the aggregate
amount of any such Borrowing of new Eurodollar Loans, the date on which such
Eurodollar Loans are to be advanced (which shall be the first day of the
Interest Period which is to apply thereto), and the length of the applicable
Interest Period; and

 

(b) be received by Agent not later than 12:00 noon, New York City time, on (i)
the day on which any such ABR Loans are to be made, or (ii) the third Business
Day preceding the day on which any such Eurodollar Loans are to be made.

 

Each such written request or confirmation must be made in the form and substance
of the “Borrowing Notice” attached hereto as Exhibit B, duly completed. Each
such telephonic request shall be deemed a representation, warranty,
acknowledgment and agreement by Borrower as to the matters which are required to
be set out in such written confirmation. Upon receipt of any such Borrowing
Notice, Agent shall give each Lender prompt notice of the terms thereof. If all
conditions precedent to such new Loans have been met, each Lender will on the
date requested promptly remit to Agent at Agent’s office in Houston, Texas, the
amount of such Lender’s new Loan in immediately available funds, and upon
receipt of such funds, unless to its actual knowledge any conditions precedent
to such Loans have been neither met nor waived as

 

20



--------------------------------------------------------------------------------

provided herein, Agent shall promptly make such Loans available to Borrower.
Unless Agent shall have received prompt notice from a Lender that such Lender
will not make available to Agent such Lender’s new Loan, Agent may in its
discretion assume that such Lender has made such Loan available to Agent in
accordance with this section and Agent may if it chooses, in reliance upon such
assumption, make such Loan available to Borrower. If and to the extent such
Lender shall not so make its new Loan available to Agent, such Lender and
Borrower severally agree to pay or repay to Agent within three days after demand
the amount of such Loan together with interest thereon, for each day from the
date such amount was made available to Borrower until the date such amount is
paid or repaid to Agent, with interest at (i) the Federal Funds Rate, if such
Lender is making such payment and (ii) the interest rate applicable at the time
to the other new Loans made on such date, if Borrower is making such repayment.
If neither such Lender nor Borrower pay or repay to Agent such amount within
such three-day period, Agent shall in addition to such amount be entitled to
recover from such Lender and from Borrower, on demand, interest thereon at the
Default Rate, calculated from the date such amount was made available to
Borrower. The failure of any Lender to make any new Loan to be made by it
hereunder shall not relieve any other Lender of its obligation hereunder, if
any, to make its new Loan, but no Lender shall be responsible for the failure of
any other Lender to make any new Loan to be made by such other Lender.

 

Section 2.3. Continuations and Conversions of Existing Loans. Borrower may make
the following elections with respect to Loans already outstanding: to convert
ABR Loans to Eurodollar Loans, to convert Eurodollar Loans to ABR Loans on the
last day of the Interest Period applicable thereto, or to continue Eurodollar
Loans beyond the expiration of such Interest Period by designating a new
Interest Period to take effect at the time of such expiration. In making such
elections, Borrower may combine existing Loans made pursuant to separate
Borrowings into one new Borrowing or divide existing Loans made pursuant to one
Borrowing into separate new Borrowings. To make any such election, Borrower must
give to Agent written notice (or telephonic notice promptly confirmed in
writing) of any such conversion or continuation of existing Loans, with a
separate notice given for each new Borrowing. Each such notice constitutes a
“Continuation/Conversion Notice” hereunder and must:

 

(a) specify the existing Loans which are to be continued or converted;

 

(b) specify (i) the aggregate amount of any Borrowing of ABR Loans into which
such existing Loans are to be continued or converted and the date on which such
continuation or conversion is to occur, or (ii) the aggregate amount of any
Borrowing of Eurodollar Loans into which such existing Loans are to be continued
or converted, the date on which such continuation or conversion is to occur
(which shall be the first day of the Interest Period which is to apply to such
Eurodollar Loans), and the length of the applicable Interest Period; and

 

(c) be received by Agent not later than 12:00 noon, New York City time, on (i)
the day on which any such continuation or conversion to ABR Loans is to occur,
or (ii) the third Business Day preceding the day on which any such continuation
or conversion to Eurodollar Loans is to occur.

 

21



--------------------------------------------------------------------------------

Each such written request or confirmation must be made in the form and substance
of the “Continuation/Conversion Notice” attached hereto as Exhibit C, duly
completed. Each such telephonic request shall be deemed a representation,
warranty, acknowledgment and agreement by Borrower as to the matters which are
required to be set out in such written confirmation. Upon receipt of any such
Continuation/Conversion Notice, Agent shall give each Lender prompt notice of
the terms thereof. Each Borrowing Notice shall be irrevocable and binding on
Borrower. During the continuance of any Default, Borrower may not make any
election to convert existing Loans into Eurodollar Loans or continue existing
Loans as Eurodollar Loans. If (due to the existence of a Default or for any
other reason) Borrower fails to timely and properly give any notice of
continuation or conversion with respect to a Borrowing of existing Eurodollar
Loans at least three days prior to the end of the Interest Period applicable
thereto, such Eurodollar Loans shall automatically be converted into ABR Loans
at the end of such Interest Period. No new funds shall be repaid by Borrower or
advanced by any Lender in connection with any continuation or conversion of
existing Loans pursuant to this section, and no such continuation or conversion
shall be deemed to be a new advance of funds for any purpose; such continuations
and conversions merely constitute a change in the interest rate applicable to
already outstanding Loans.

 

Section 2.4. Use of Proceeds. Borrower shall use all Loans to refinance
indebtedness under the Existing Credit Agreement, finance capital expenditures,
and provide working capital for its operations and for other general business
purposes, including the acquisition of oil and gas properties and related
assets. In no event shall the funds from any Loan be used directly or indirectly
by any Person (i) for personal, family, household or agricultural purposes or
(ii) for the purpose, whether immediate, incidental or ultimate, of purchasing,
acquiring or carrying any “margin stock” or any “margin securities” (as such
terms are defined respectively in Regulation U and Regulation G promulgated by
the Board of Governors of the Federal Reserve System) or to extend credit to
others directly or indirectly for the purpose of purchasing or carrying any such
margin stock or margin securities or (iii) for the acquisition of any Person
unless such acquisition has been approved by the board of directors, management
committee or partners, as the case may be of such Person. Borrower represents
and warrants that Borrower is not engaged principally, or as one of Borrower’s
important activities, in the business of extending credit to others for the
purpose of purchasing or carrying such margin stock or margin securities.

 

Section 2.5. Fees.

 

(a) Commitment Fees. In consideration of each Lender’s commitment to make Loans,
Borrower will pay to Agent for the account of each Lender a commitment fee
determined on a daily basis by applying the Commitment Fee Rate to such Lender’s
Percentage Share of the unused portion of the Borrowing Base on each day during
the Commitment Period, determined for each such day by deducting from the amount
of the Borrowing Base at the end of such day the Facility Usage. This commitment
fee will be due and payable in arrears on each ABR Payment Date and at the end
of the Commitment Period.

 

(b) Other Fees. In addition to all other amounts due to Agent under the Loan
Documents, Borrower will pay fees to Agent as described in a letter agreement of
March 15, 2005 between Agent and Borrower.

 

22



--------------------------------------------------------------------------------

(c) Letter of Credit Stated Amount Fee. The Borrower agrees to pay to the Agent,
for the account of each Lender, a participation fee with respect to its
participations in Letters of Credit, for the period from and including the date
of the issuance of such Letter of Credit to (but not including) the date upon
which such Letter of Credit expires, at a rate per annum equal to Eurodollar
Margin on the Stated Amount of such Letter of Credit, based on a year comprised
of three-hundred and sixty (360) days (such participation fee, “Letter of Credit
Fee”). A prorated portion of such fee shall be payable by the Borrower in
arrears on each ABR Payment Date, and at the end of the Commitment Period for
any period then ending for which such fee shall not theretofore have been paid,
commencing on the first such date after the issuance of such Letter of Credit.

 

(d) Letter of Credit Issuance Fee. The Borrower agrees to pay to each Issuer for
its own account an issuance fee for each Letter of Credit issued by such Issuer
equal to 0.125% of the Stated Amount of such Letter of Credit. Such fee shall be
payable by the Borrower on the date of issuance of such Letter of Credit. The
Borrower also agrees to pay such Issuer’s standard fees with respect to the
issuance, amendment, renewal or extension of any Letter of Credit or processing
of drawings thereunder, which fees shall be payable to such Issuer within ten
(10) days after demand.

 

(e) Upfront Fee. In the event that, as a result of a redetermination of the
Borrowing Base, the Borrowing Base is increased to an amount that is higher than
$230,000,000 (the “Base Amount”; and such higher amount herein the “Designated
Amount”), the Borrower agrees to pay to the Agent, for the account of each
Lender, an upfront fee in an amount equal to 30 basis points on such Lender’s
Percentage of the difference between the Designated Amount and the Base Amount;
provided, however, that solely for purposes of calculating the upfront fee
pursuant to this clause (e), upon payment of such upfront fee and for purposes
of future upfront fees pursuant to this clause (e), the Base Amount shall be
increased to be equal to the last Designated Amount for which an upfront fee has
been paid hereunder.

 

Section 2.6. Optional Prepayments. Borrower may, upon one Business Day’s notice
in the case of ABR Loans, or three Business Days’ notice in the case of
Eurodollar Loans, to Agent for the account of each Lender, from time to time and
without premium or penalty prepay the Notes, in whole or in part, so long as the
aggregate amounts of all partial prepayments of principal on the Notes equals
$500,000 or any higher integral multiple of $100,000, so long as Borrower pays
all breakage costs associated with the prepayment of any Eurodollar Loan as
provided in Section 3.5, and so long as Borrower does not make any prepayments
which would reduce the unpaid principal balance of any Loan to less than
$100,000 without first either (a) terminating this Agreement or (b) providing
assurance satisfactory to Agent in its discretion that Lenders’ legal rights
under the Loan Documents are in no way affected by such reduction. Each
prepayment of principal of a Eurodollar Loan under this section shall be
accompanied by all interest then accrued and unpaid on the principal so prepaid.
Any principal or interest prepaid pursuant to this section shall be in addition
to, and not in lieu of, all payments otherwise required to be paid under the
Loan Documents at the time of such prepayment.

 

23



--------------------------------------------------------------------------------

Section 2.7. Mandatory Prepayments.

 

(a) If at any time the Facility Usage exceeds the Commitment (whether due to a
reduction in the Commitment in accordance with this Agreement, or otherwise),
Borrower shall immediately upon demand prepay the principal of the Loans (and,
upon repayment of all Loans, shall provide cash collateral as set forth in
Section 2.11(g)) in an amount at least equal to such excess.

 

(b) If at any time the Facility Usage is less than the Commitment but in excess
of the Borrowing Base (such excess being herein called a “Borrowing Base
Deficiency”), Borrower shall, within five Business Days after Agent gives notice
of such fact to Borrower, either:

 

(i) prepay the principal of the Loans (and, upon repayment in full of all Loans,
shall provide cash collateral to Issuer as set forth in Section 2.11(g)) in an
aggregate amount at least equal to such Borrowing Base Deficiency, or

 

(ii) give notice to Agent electing to prepay the principal of the Loans (and,
upon repayment of all Loans, shall provide cash collateral as set forth in
Section 2.11(g)) in up to three monthly installments in an aggregate amount at
least equal to such Borrowing Base Deficiency, with each such installment equal
to or in excess of one-third of such Borrowing Base Deficiency, and with the
first such installment to be paid one month after the giving of such notice and
the subsequent installments to be due and payable at one month intervals
thereafter until such Borrowing Base Deficiency has been eliminated, or

 

(iii) give notice to Agent that Borrower desires to provide Agent with deeds of
trust, mortgages, chattel mortgages, security agreements, financing statements
and other security documents in form and substance satisfactory to Agent,
granting, confirming, and perfecting first and prior liens or security interests
in collateral acceptable to Required Lenders, to the extent needed to allow
Required Lenders to increase the Borrowing Base (as they in their reasonable
discretion deem consistent with prudent oil and gas banking industry lending
standards at the time) to an amount which eliminates such Borrowing Base
Deficiency, and then provide such security documents within thirty days after
Agent specifies such collateral to Borrower. If, prior to any such specification
by Agent, Required Lenders determine that the giving of such security documents
will not serve to eliminate such Borrowing Base Deficiency, then, within five
Business Days after receiving notice of such determination, Borrower will elect
to make, and thereafter make, the prepayments specified in either of the
preceding subsections (i) or (ii) of this subsection (b).

 

(c) The Borrower will prepay the Loans (and/or provide cash collateral) to the
extent otherwise required by the other provisions of this Agreement.

 

(d) Each prepayment of principal of a Eurodollar Loan under this section shall
be accompanied by all interest then accrued and unpaid on the principal so
prepaid. Any principal or interest prepaid pursuant to this section shall be in
addition to, and not in lieu

 

24



--------------------------------------------------------------------------------

of, all payments otherwise required to be paid under the Loan Documents at the
time of such prepayment.

 

Section 2.8. Initial Borrowing Base. During the period from the date hereof to
the first Determination Date, the Borrowing Base shall be $230,000,000.

 

Section 2.9. Subsequent Determinations of Borrowing Base.

 

By each Evaluation Date (or in the case of an Evaluation Date pursuant to clause
(a) of the definition of “Evaluation Date”, within thirty days after such
Evaluation Date), Borrower shall furnish to each Lender all information, reports
and data which Agent has then requested concerning Restricted Persons’
businesses and properties (including their oil and gas properties and interests
and the reserves and production relating thereto), together with the Engineering
Report described in Section 6.2 which is then due, if any; provided that in the
case of any “Evaluation Date” pursuant to clause (a) of the definition thereof,
Borrower shall deliver to Agent an Engineering Report of the type described in
Section 6.2(e) within thirty days after such Evaluation Date. Within thirty days
after receiving such information, reports and data, Required Lenders shall agree
upon an amount for the Borrowing Base, and Agent shall by notice to Borrower
designate such amount as the new Borrowing Base available to Borrower hereunder,
which designation shall take effect immediately on the date such notice is sent
(herein called a “Determination Date”) and shall remain in effect until but not
including the next date as of which the Borrowing Base is redetermined. If
Borrower does not furnish all such information, reports and data by the date
specified in the first sentence of this section, Agent may nonetheless designate
the Borrowing Base at any amount which Required Lenders determine and may
redesignate the Borrowing Base from time to time thereafter until each Lender
receives all such information, reports and data, whereupon Required Lenders
shall designate a new Borrowing Base as described above. Required Lenders shall
determine the amount of the Borrowing Base based upon the loan collateral value
which they in their discretion assign to the various oil and gas properties
included in the Collateral at the time in question and based upon such other
credit factors (including without limitation the assets, liabilities, cash flow,
hedged and unhedged exposure to price, foreign exchange rate, and interest rate
changes, business, properties, prospects, management and ownership of Borrower
and its Affiliates) as they in their discretion deem significant. It is
expressly understood that Lenders and Agent have no obligation to agree upon or
designate the Borrowing Base at any particular amount, whether in relation to
the Commitment or otherwise, and that Lenders’ commitments to advance funds
hereunder is determined by reference to the Borrowing Base from time to time in
effect, which Borrowing Base shall be used to the extent permitted by Law and
regulatory authorities, for the purposes of capital adequacy determination and
reimbursements under Section 3.2. Should the last day for Lenders to redetermine
the Borrowing Base in connection with a particular Evaluation Date be a day
other than a Business Day, the period for such redetermination shall be extended
to the next succeeding Business Day.

 

Section 2.10. Maturity Date and Requests for Extension. The Loans shall be
finally due and payable on the Maturity Date, subject to earlier maturity in
accordance with the terms hereof; provided, that, so long as no Default or Event
of Default is existing, the Maturity Date may be extended at the written request
of the Borrower for an additional one-year period upon the written approval of
each Lender, which shall be determined in each Lender’s sole discretion.

 

25



--------------------------------------------------------------------------------

Unless the Agent shall have received from the Borrower a written request
regarding the extension of the Maturity Date at least sixty (60) days prior to
the Maturity Date then in effect, the Lenders will not consider extending and
will not extend the Maturity Date. If the Agent has received such a request for
extension by such time, the Agent will notify the Borrower whether or not
Lenders will extend the Maturity Date in writing at least thirty (30) days prior
to the Maturity Date then in effect.

 

Section 2.11. Letters of Credit. From time to time on any Business Day prior to
the end of the Commitment Period, each Issuer will issue, and each Lender will
participate in, to the extent of each Lender’s Percentage Share, the Letters of
Credit, in accordance with the following terms:

 

(a) Issuance Requests. By delivering to the Agent and the applicable Issuer an
Issuance Request on or before 11:00 a.m., Central time, the Borrower may
request, from time to time during the Commitment Period and on not less than
three (3) nor more than ten (10) Business Days’ notice, that such Issuer issue
an irrevocable standby letter of credit in such form as may be mutually agreed
to by the Borrower and such Issuer (each a “Letter of Credit”), in support of
financial obligations of the Borrower incurred in the Borrower’s ordinary course
of business and which are described in such Issuance Request. Upon receipt of an
Issuance Request, the Agent shall promptly notify the Lenders thereof. Each
Letter of Credit shall by its terms: (i) be issued in a Stated Amount which (1)
together with all Letter of Credit Outstandings and all outstanding Loans does
not exceed (or would not exceed) the then Commitment or Borrowing Base or (2)
together with all Letter of Credit Outstandings would not exceed $90,000,000;
(ii) be stated to expire on a date (its “Stated Expiry Date”) no later than the
earlier (1) of one year from its date of issuance and (2) the end of the
Commitment Period. So long as no Default has occurred and is continuing, by
delivery to the applicable Issuer and the Agent of an Issuance Request at least
three (3) but not more than ten (10) Business Days prior to the Stated Expiry
Date of any Letter of Credit, the Borrower may request such Issuer to extend the
Stated Expiry Date of such Letter of Credit for an additional period not to
exceed the earlier of (i) one year from its date of extension or (ii) the end of
the Commitment Period.

 

No Issuer is under any obligation to issue any Letter of Credit if: (i) any
order, judgment or decree of any government agency or arbitrator shall by its
terms purport to enjoin or restrain such Issuer from issuing such Letter of
Credit, or any requirement of applicable Law or any request or directive
(whether or not having the force of law) from any government agency with
jurisdiction over such Issuer shall prohibit, or request that the Issuer refrain
from, the issuance of letters of credit generally or such Letter of Credit in
particular or shall impose upon such Issuer with respect to such Letter of
Credit any restriction, reserve or capital requirement (for which such Issuer is
not otherwise compensated hereunder) not in effect on the date hereof, or shall
impose upon such Issuer any unreimbursed loss, cost or expense which was not
applicable on the date hereof and which such Issuer in good faith deems material
to it; (ii) one or more of the applicable conditions contained in Article IV is
not then satisfied; (iii) the expiry date of any requested Letter of Credit is
prior to the maturity date of any financial obligation to be supported by the
requested Letter of Credit; (iv) any requested Letter of Credit does not

 

26



--------------------------------------------------------------------------------

provide for drafts, or is not otherwise in form and substance acceptable to such
Issuer, or the issuance of a Letter of Credit shall violate any applicable
policies of such Issuer; (v) any standby Letter of Credit is for the purpose of
supporting the issuance of any letter of credit by any other Person; or (vi)
such Letter of Credit is in a face amount denominated in a currency other than
Dollars. The Uniform Customs and Practice for Documentary Credits most recently
published by the International Chamber of Commerce at the time of issuance of
any Letter of Credit shall (unless otherwise expressly provided in the Letter of
Credit) apply to all Letters of Credit.

 

(b) Issuances and Extensions. On the terms and subject to the conditions of this
Agreement (including Article IV), the applicable Issuer shall issue Letters of
Credit, and extend the Stated Expiry Dates of outstanding Letters of Credit, in
accordance with the Issuance Requests made therefor. Each Issuer will make
available the original of each Letter of Credit which it issues in accordance
with the Issuance Request therefor to the beneficiary thereof (and will promptly
provide each of the Lenders and the Borrower with a copy of such Letter of
Credit) and will notify the beneficiary under any Letter of Credit of any
extension of the Stated Expiry Date thereof.

 

(c) Existing Letter of Credit. The parties acknowledge and agree that the letter
of credit issued by The Toronto Dominion Bank under the Existing Credit
Agreement in the face amount of $5,000,000 naming Greenwich Insurance Company as
beneficiary thereunder shall be deemed to be a Letter of Credit issued hereunder
by The Toronto Dominion Bank having the same face amount, maturity date and
general terms.

 

(d) Other Lenders’ Participation. Each Letter of Credit issued pursuant to
Section 2.11(b) shall, effective upon its issuance and without further action,
be issued on behalf of all Lenders (including the Issuer thereof) pro rata
according to their respective Percentage Shares. Each Lender shall, to the
extent of its Percentage Share, be deemed irrevocably to have participated in
the issuance of such Letter of Credit and shall be responsible to reimburse
promptly the Issuer thereof for Reimbursement Obligations which have not been
reimbursed by the Borrower in accordance with Section 2.11(e), or which have
been reimbursed by the Borrower but must be returned, restored or disgorged by
such Issuer for any reason, and each Lender shall, to the extent of its
Percentage Share, be entitled to receive from the Agent a ratable portion of the
Letter of Credit Fee received by the Agent pursuant to Section 2.5(c), with
respect to each Letter of Credit. In the event that the Borrower shall fail to
reimburse any Issuer, or if for any reason Loans shall not be made to fund any
Reimbursement Obligation, all as provided in Section 2.11(e) and in an amount
equal to the amount of any drawing honored by such Issuer under a Letter of
Credit issued by it, or in the event such Issuer must for any reason return or
disgorge such reimbursement, such Issuer shall promptly notify each Lender of
the unreimbursed amount of such drawing and of such Lender’s respective
participation therein. Each Lender shall make available to such Issuer, whether
or not any Default shall have occurred and be continuing, an amount equal to its
respective participation in same day or immediately available funds at the
office of such Issuer specified in such notice not later than 11:00 a.m.,
Central time, on the Business Day (under the laws of the jurisdiction of such
Issuer) after the date notified by such Issuer. In the event that any Lender
fails to make available to such Issuer the amount of such Lender’s participation
in

 

27



--------------------------------------------------------------------------------

such Letter of Credit as provided herein, such Issuer shall be entitled to
recover such amount on demand from such Lender together with interest at the
daily average Federal Funds Rate for three (3) Business Days (together with such
other compensatory amounts as may be required to be paid by such Lender to the
Agent pursuant to the Rules for Interbank Compensation of the council on
International Banking or the Clearinghouse Compensation Committee, as the case
may be, as in effect from time to time) and thereafter at the interest rate
applicable to ABR Loans plus two percent (2%). Nothing in this Section shall be
deemed to prejudice the right of any Lender to recover from any Issuer any
amounts made available by such Lender to such Issuer pursuant to this Section in
the event that it is determined by a court of competent jurisdiction that the
payment with respect to a Letter of Credit by such Issuer in respect of which
payment was made by such Lender constituted gross negligence or willful
misconduct on the part of such Issuer. Each Issuer shall distribute to each
other Lender which has paid all amounts payable by it under this Section with
respect to any Letter of Credit issued by such Issuer such other Lender’s
Percentage Share of all payments received by such Issuer from the Borrower in
reimbursement of drawings honored by such Issuer under such Letter of Credit
when such payments are received.

 

(e) Disbursements. Each Issuer will notify the Borrower and the Agent promptly
of the presentment for payment of any Letter of Credit, together with notice of
the date (the “Disbursement Date”) such payment shall be made. Subject to the
terms and provisions of such Letter of Credit, the applicable Issuer shall make
such payment to the beneficiary (or its designee) of such Letter of Credit.
Prior to 11:00 a.m., Central time, on the Disbursement Date, the Borrower will
reimburse the applicable Issuer for all amounts which it has disbursed under or
in respect of such Letter of Credit. In the event the applicable Issuer is not
reimbursed by the Borrower on the Disbursement Date, or if such Issuer must for
any reason return or disgorge such reimbursement, the Lenders (including such
Issuer) shall, on the terms and subject to the conditions of this Agreement,
fund the Reimbursement Obligation therefor by making, on the next Business Day,
Loans which are ABR Loans as provided in Section 2.1 (the Borrower being deemed
to have given a timely Borrowing Notice therefor for such amount); provided,
however, for the purpose of determining the availability of the Commitments to
make Loans immediately prior to giving effect to the application of the proceeds
of such Loans, such Reimbursement Obligation shall be deemed not to be
outstanding at such time. To the extent the applicable Issuer is not reimbursed
in full in accordance with the preceding sentences, the Borrower’s Reimbursement
Obligation shall accrue interest at a fluctuating rate determined by reference
to the interest rate applicable to ABR Loans, plus a margin of two percent (2%)
per annum, payable on demand.

 

(f) Reimbursement. The Borrower’s obligation (a “Reimbursement Obligation”)
under Section 2.11(e) to reimburse an Issuer with respect to each Disbursement
(including interest thereon), and each Lender’s obligation to make participation
payments in each drawing which has not been reimbursed by the Borrower, shall be
absolute and unconditional under any and all circumstances and irrespective of
any setoff, counterclaim, or defense to payment which the Borrower may have or
have had against any Lender or any beneficiary of a Letter of Credit, including
any defense based upon the occurrence of any Default, any draft, demand or
certificate or other

 

28



--------------------------------------------------------------------------------

document presented under a Letter of Credit proving to be forged, fraudulent,
invalid or insufficient, the failure of any disbursement to conform to the terms
of the applicable Letter of Credit (if, in the applicable Issuer’s good faith
opinion, such disbursement is determined to be appropriate) or any
non-application or misapplication by the beneficiary of the proceeds of such
disbursement, or the legality, validity, form, regularity, or enforceability of
such Letter of Credit; provided, however, that nothing herein shall adversely
affect the right of the Borrower or any Lender to commence any proceeding
against the applicable Issuer for any wrongful disbursement made by such Issuer
under a Letter of Credit as a result of acts or omissions constituting gross
negligence or willful misconduct on the part of such Issuer.

 

(g) Deemed Disbursements. Upon either (i) the occurrence and during the
continuation of an Event of Default pursuant to Section 8.1(j) or the occurrence
of the end of the Commitment Period or (ii) the declaration by the Agent of all
or any portion of the outstanding principal amount of the Loans and other
Obligations to be due and payable and/or the commitments (if not theretofore
terminated) to be terminated as provided in Section 8.1, an amount equal to that
portion of Letter of Credit Outstandings attributable to outstanding and undrawn
Letters of Credit shall, at the election of the applicable Issuer acting on
instructions from the Required Lenders, and without demand upon or notice to the
Borrower, be deemed to have been paid or disbursed by such Issuer under such
Letters of Credit (notwithstanding that such amount may not in fact have been so
paid or disbursed), and, upon notification by such Issuer to the Agent and the
Borrower of its obligations under this Section, the Borrower shall be
immediately obligated to reimburse such Issuer the amount deemed to have been so
paid or disbursed by such Issuer. Any amounts so received by such Issuer from
the Borrower pursuant to this Section shall be held as collateral security for
the repayment of the Borrower’s obligations in connection with the Letters of
Credit issued by such Issuer. All amounts on deposit pursuant to this Section
2.11(g) shall, until their application to any Obligation or their return to the
Borrower, as the case may be, at the Borrower’s written request, be invested in
high grade short term liquid investments as such Issuer may choose in its sole
discretion reasonably exercised, which interest shall be held by the applicable
Issuer as additional collateral security for the repayment of the Borrower’s
Obligations under and in connection with the Letters of Credit and all other
Obligations. Any losses, net of earnings, and reasonable fees and expenses of
such investments shall be charged against the principal amount invested. No
Lender Party shall be liable for any loss resulting from any investment made by
such Issuer at the Borrower’s request. Such Issuer is not obligated hereby, or
by any other Loan Document, to make or maintain any investment, except upon
written request by the Borrower. At any time when such Letters of Credit shall
terminate and all Obligations to each Issuer are either terminated or paid or
reimbursed to such Issuer in full, the Obligations of the Borrower under this
Section shall be reduced accordingly (subject, however, to reinstatement in the
event any payment in respect of such Letters of Credit is recovered in any
manner from such Issuer), and such Issuer will return to the Borrower the
excess, if any, of (A) the aggregate amount held by such Issuer and not
theretofore applied by such Issuer to any Reimbursement Obligation over (B) the
aggregate amount of all Reimbursement Obligations to such Issuer pursuant to
this Section, as so adjusted. At such time when all Events of Default shall have
been cured or waived, if the end of the Commitment Period shall not have
occurred for any

 

29



--------------------------------------------------------------------------------

reason, each Issuer shall return to the Borrower all amounts then on deposit
with such Issuer pursuant to this Section. Borrower hereby assigns and grants to
such Issuer a continuing security interest in all such collateral security paid
by it to such Issuer, all investments purchased with such collateral security,
and all proceeds thereof to secure its Obligations under this Agreement, the
Notes, and the other Loan Documents, and Borrower agrees that collateral
security and investments shall be subject to all of the terms and conditions of
the Security Documents. Borrower further agrees that such Issuer shall have all
of the rights and remedies of a secured party under the Uniform Commercial Code
as adopted in the State of Texas with respect to such security interest and that
an Event of Default under this Agreement shall constitute a default for purposes
of such security interest.

 

(h) Nature of Reimbursement Obligations. The Borrower shall assume all risks of
the acts, omissions, or misuse of any Letter of Credit by the beneficiary
thereof. Neither any Issuer nor any Lender (except to the extent of its own
gross negligence or willful misconduct) shall be responsible for: (i) the form,
validity, sufficiency, accuracy, genuineness, or legal effect of any Letter of
Credit or any document submitted by any party in connection with the application
for and issuance of a Letter of Credit, even if it should in fact prove to be in
any or all respects invalid, insufficient, inaccurate, fraudulent, or forged;
(ii) the form, validity, sufficiency, accuracy, genuineness, or legal effect of
any instrument transferring or assigning or purporting to transfer or assign a
Letter of Credit or the rights or benefits thereunder or proceeds thereof in
whole or in part, which may prove to be invalid or ineffective for any reason;
(iii) failure of the beneficiary to comply fully with conditions required in
order to demand payment under a Letter of Credit; (iv) errors, omissions,
interruptions, or delays in transmission or delivery of any messages, by mail,
cable, telegraph, telex, facsimile or otherwise; (v) any loss or delay in the
transmission or otherwise of any document or draft required in order to make a
Disbursement under a Letter of Credit or of the proceeds thereof; (vi) any
change in the time, manner or place of payment of, or in any other term of, all
or any of the obligations of the Borrower in respect of any Letter of Credit;
(vii) the existence of any claim, set-off, defense or other right that the
Borrower may have at any time against any beneficiary or any transferee of any
Letter of Credit (or any Person for whom any such beneficiary or any such
transferee may be acting), the Issuer (if other than the Lender or its
Affiliates) or any other Person, whether in connection with this Agreement, the
transactions contemplated hereby or by the Letter of Credit or any unrelated
transaction; (viii) any payment by an Issuer under any Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of any Letter of Credit; or any payment made by an Issuer under any Letter
of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of any Letter of Credit, including any arising in connection with any
insolvency proceeding; or (ix) any other circumstance or happening whatsoever,
whether or not similar to any of the foregoing, including any other circumstance
that might otherwise constitute a defense available to, or a discharge of, the
Borrower or a guarantor. None of the foregoing shall affect, impair, or prevent
the vesting of any of the rights or powers granted any Issuer or any Lender
hereunder. In furtherance and extension, and not in limitation or derogation, of
any of the foregoing, any action taken or

 

30



--------------------------------------------------------------------------------

omitted to be taken by any Issuer in good faith shall be binding upon the
Borrower and shall not put such Issuer under any resulting liability to the
Borrower.

 

(i) Increased Costs; Indemnity. If by reason of (i) any change in applicable
law, regulation, rule, decree or regulatory requirement or any change in the
interpretation or application by any judicial or regulatory authority of any
law, regulation, rule, decree or regulatory requirement, or (ii) compliance by
any Issuer or any Lender with any direction, or requirement of any governmental
or monetary authority, including, without limitation, Regulation D: (1) any
Issuer or any Lender shall be subject to any tax (other than taxes on net income
and franchises), levy, charge or withholding of any nature or to any variation
thereof or to any penalty with respect to the maintenance or fulfillment of its
obligations under this Section 2.11, whether directly or by such being imposed
on or suffered by such Issuer or such Lender; (2) any reserve, deposit or
similar requirement is or shall be applicable, increased, imposed or modified in
respect of any Letters of Credit issued by any Issuer or participations therein
purchased by any Lender; or (3) there shall be imposed on any Issuer or any
Lender any other condition regarding this Section 2.11, any Letter of Credit or
any participation therein, and the result of the foregoing is directly to
increase the cost to such Issuer or such Lender of issuing or maintaining any
Letter of Credit or of purchasing or maintaining any participation therein, or
to reduce any amount receivable in respect thereof by such Issuer or such
Lender, then and in any such case such Issuer or such Lender may, at any time
after the additional cost is incurred or the amount received is reduced, notify
the Agent and the Borrower thereof, and the Borrower shall pay within ten (10)
days of demand such amounts as such Issuer or Lender may in good faith specify
to be necessary to compensate such Issuer or Lender for such additional cost or
reduced receipt, together with interest on such amount from the date demanded
until payment in full thereof at a rate equal at all times to the Alternate Base
Rate per annum. The determination by such Issuer or Lender, as the case may be,
of any amount due pursuant to this Section, as set forth in a statement setting
forth the calculation thereof in reasonable detail, shall be rebuttable
presumptive evidence of such amounts.

 

In addition to amounts payable as elsewhere provided in this Section 2.11, the
Borrower hereby indemnifies, exonerates and holds each Issuer, the Agent and
each Lender harmless from and against any and all actions, causes of action,
suits, losses, costs, liabilities and damages, and expenses incurred in
connection therewith (irrespective of whether such Issuer, the Agent or such
Lender is a party to the action for which indemnification is sought), including
reasonable attorneys’ fees and disbursements, which such Issuer, the Agent or
such Lender may incur or be subject to as a consequence, direct or indirect, of
the issuance of the Letters of Credit, other than as a result of the gross
negligence or willful misconduct of such Issuer as determined by a court of
competent jurisdiction, or the failure of such Issuer to honor a drawing under
any Letter of Credit as a result of any act or omission, whether rightful or
wrongful, of any present or future de jure or de facto government or
governmental authority.

 

31



--------------------------------------------------------------------------------

ARTICLE III - Payments to Lenders

 

Section 3.1. General Procedures. Borrower will make each payment which it owes
under the Loan Documents to Agent for the account of the Lender Party to whom
such payment is owed. Each such payment must be received by Agent not later than
12:00 noon, New York City time, on the date such payment becomes due and
payable, in lawful money of the United States of America, without set-off,
deduction or counterclaim, and in immediately available funds. Any payment
received by Agent after such time will be deemed to have been made on the next
following Business Day. Should any such payment become due and payable on a day
other than a Business Day, the maturity of such payment shall be extended to the
next succeeding Business Day, and, in the case of a payment of principal or past
due interest, interest shall accrue and be payable thereon for the period of
such extension as provided in the Loan Document under which such payment is due.
Each payment under a Loan Document shall be due and payable at the place
provided therein and, if no specific place of payment is provided, shall be due
and payable at the place of payment of Agent’s Note. When Agent collects or
receives money on account of the Obligations, Agent shall distribute all money
so collected or received, and each Lender Party shall apply all such money so
distributed, as follows:

 

(a) first, for the payment of all fees and expenses of Agent and its counsel
which are then due;

 

(b) then for the payment of all other Obligations which are then due (and if
such money is insufficient to pay all such Obligations, first to any
reimbursements due Agent under Section 6.9 or 10.4 and second to the partial
payment of all other Obligations then due in proportion to the amounts thereof,
or as Lender Parties shall otherwise agree);

 

(c) then for the prepayment of amounts owing under the Loan Documents (other
than principal on the Notes) if so specified by Borrower;

 

(d) then for the prepayment of principal on the Notes, together with accrued and
unpaid interest on the principal so prepaid; and

 

(e) last, for the payment or prepayment of any other Obligations.

 

All payments applied to principal or interest on any Note shall be applied first
to any interest then due and payable, then to principal then due and payable,
and last to any prepayment of principal and interest in compliance with Sections
2.6 and 2.7. All distributions of amounts described in any of subsections (c),
(d) or (e) above shall be made by Agent pro rata to each Lender Party then owed
Obligations described in such subsection in proportion to all amounts owed to
all Lender Parties which are described in such subsection.

 

Section 3.2. Capital Reimbursement. If either (a) the introduction or
implementation of or the compliance with or any change in or in the
interpretation of any Law, or (b) the introduction or implementation of or the
compliance with any request, directive or guideline from any central bank or
other governmental authority (whether or not having the force of Law) affects or
would affect the amount of capital required or expected to be maintained by any
Lender Party (or any assignee of such Lender Party) or any corporation
controlling any Lender

 

32



--------------------------------------------------------------------------------

Party (or its assignee), then, upon demand by such Lender Party, Borrower will
pay to Agent for the benefit of such Lender Party, from time to time as
specified by such Lender Party, such additional amount or amounts which such
Lender Party shall reasonably determine to be appropriate to compensate such
Lender Party or any corporation controlling such Lender Party in light of such
circumstances, to the extent that such Lender Party reasonably determines that
the amount of any such capital would be increased or the rate of return on any
such capital would be reduced by or in whole or in part based on the existence
of the face amount of such Lender Party’s Loans or commitments under this
Agreement.

 

Section 3.3. Increased Cost of Eurodollar Loans. If any applicable Law (whether
now in effect or hereinafter enacted or promulgated, including Regulation D) or
any interpretation or administration thereof by any governmental authority
charged with the interpretation or administration thereof (whether or not having
the force of Law):

 

(a) shall change the basis of taxation of payments to any Lender Party of any
principal, interest, or other amounts attributable to any Eurodollar Loan or
otherwise due under this Agreement in respect of any Eurodollar Loan (other than
taxes imposed on the overall net income of such Lender Party or any lending
office of such Lender Party by any jurisdiction in which such Lender Party or
any such lending office is located); or

 

(b) shall change, impose, modify, apply or deem applicable any reserve, special
deposit or similar requirements in respect of any Eurodollar Loan (excluding
those for which such Lender Party is fully compensated pursuant to adjustments
made in the definition of Eurodollar Rate) or against assets of, deposits with
or for the account of, or credit extended by, such Lender Party; or

 

(c) shall impose on any Lender Party or the interbank eurocurrency deposit
market any other condition affecting any Eurodollar Loan, the result of which is
to increase the cost to any Lender Party of funding or maintaining any
Eurodollar Loan or to reduce the amount of any sum receivable by any Lender
Party in respect of any Eurodollar Loan by an amount deemed by such Lender Party
to be material,

 

then such Lender Party shall promptly notify Agent and Borrower in writing of
the happening of such event and of the amount required to compensate such Lender
Party for such event (on an after-tax basis, taking into account any taxes on
such compensation), whereupon (i) Borrower shall pay such amount to Agent for
the account of such Lender Party and (ii) Borrower may elect, by giving to Agent
and such Lender Party not less than three Business Days’ notice, to convert all
(but not less than all) of any such Eurodollar Loans into ABR Loans.

 

Section 3.4. Availability. If (a) any change in applicable Laws, or in the
interpretation or administration thereof of or in any jurisdiction whatsoever,
domestic or foreign, shall make it unlawful or impracticable for any Lender
Party to fund or maintain Eurodollar Loans (or to participate in, issue or
maintain any Letter of Credit), or shall materially restrict the authority of
any Lender Party to purchase or take offshore deposits of dollars (i.e.,
“eurodollars”), or (b) any Lender Party determines that matching deposits
appropriate to fund or maintain any Eurodollar Loan (or to participate in, issue
or maintain any Letter of Credit) are not available to it, or (c) any Lender
Party determines that the formula for calculating the Adjusted Eurodollar Rate
does not

 

33



--------------------------------------------------------------------------------

fairly reflect the cost to such Lender Party of making or maintaining Loans (or
of participating in, issuing or maintaining any Letter of Credit) based on such
rate, then, upon notice by such Lender Party to Borrower and Agent, Borrower’s
right to elect Eurodollar Loans from such Lender Party shall be suspended to the
extent and for the duration of such illegality, impracticability or restriction
and all Eurodollar Loans (or participations in, issuances of or maintenance of
any Letter of Credit) of such Lender Party which are then outstanding or are
then the subject of any Borrowing Notice (or Issuance Request) and which cannot
lawfully or practicably be maintained or funded shall immediately become or
remain, or shall be funded as, ABR Loans of such Lender Party. Borrower agrees
to indemnify each Lender Party and hold it harmless against all costs, expenses,
claims, penalties, liabilities and damages which may result from any such change
in Law, interpretation or administration. Such indemnification shall be on an
after-tax basis, taking into account any taxes imposed on the amounts paid as
indemnity.

 

Section 3.5. Funding, Losses. In addition to its other obligations hereunder,
Borrower will indemnify each Lender Party against, and reimburse each Lender
Party on demand for, any loss or expense incurred or sustained by such Lender
Party (including any loss or expense incurred by reason of the liquidation or
reemployment of deposits or other funds acquired by a Lender Party to fund or
maintain Eurodollar Loans), as a result of (a) any payment or prepayment
(whether authorized or required hereunder or otherwise) of all or a portion of a
Eurodollar Loan on a day other than the day on which the applicable Interest
Period ends, (b) any payment or prepayment, whether required hereunder or
otherwise, of a Loan made after the delivery, but before the effective date, of
a Continuation/Conversion Notice, if such payment or prepayment prevents such
Continuation/Conversion Notice from becoming fully effective, (c) the failure of
any Loan to be made or of any Continuation/Conversion Notice to become effective
due to any condition precedent not being satisfied or due to any other action or
inaction of any Restricted Person, or (d) any conversion (whether authorized or
required hereunder or otherwise) of all or any portion of any Eurodollar Loan
into an ABR Loan or into a different Eurodollar Loan on a day other than the day
on which the applicable Interest Period ends. Such indemnification shall be on
an after-tax basis, taking into account any taxes imposed on the amounts paid as
indemnity.

 

Section 3.6. Reimbursable Taxes. Borrower covenants and agrees that:

 

(a) Borrower will indemnify each Lender Party against and reimburse each Lender
Party for all present and future income, stamp and other taxes, levies, costs
and charges whatsoever imposed, assessed, levied or collected on or in respect
of this Agreement or any Eurodollar Loans (whether or not legally or correctly
imposed, assessed, levied or collected), excluding, however, any taxes imposed
on or measured by the overall net income of Agent or such Lender Party or any
lending office of such Lender Party by any jurisdiction in which such Lender
Party or any such lending office is located (all such non-excluded taxes,
levies, costs and charges being collectively called “Reimbursable Taxes” in this
section). Such indemnification shall be on an after-tax basis, taking into
account any taxes imposed on the amounts paid as indemnity.

 

(b) All payments on account of the principal of, and interest on, each Lender
Party’s Loans and Note and all payments in respect of any Reimbursement
Obligation, and all other amounts payable by Borrower to any Lender Party
hereunder, shall be made

 

34



--------------------------------------------------------------------------------

in full without set-off or counterclaim and shall be made free and clear of and
without deductions or withholdings of any nature by reason of any Reimbursable
Taxes, all of which will be for the account of Borrower. In the event of
Borrower being compelled by Law to make any such deduction or withholding from
any payment to any Lender Party, Borrower shall pay on the due date of such
payment, by way of additional interest, such additional amounts as are needed to
cause the amount receivable by such Lender Party after such deduction or
withholding to equal the amount which would have been receivable in the absence
of such deduction or withholding. If Borrower should make any deduction or
withholding as aforesaid, Borrower shall within 60 days thereafter forward to
such Lender Party an official receipt or other official document evidencing
payment of such deduction or withholding.

 

(c) If Borrower is ever required to pay any Reimbursable Tax with respect to any
Eurodollar Loan, Borrower may elect, by giving to Agent and such Lender Party
not less than three Business Days’ notice, to convert all (but not less than
all) of any such Eurodollar Loan into an ABR Loan, but such election shall not
diminish Borrower’s obligation to pay all Reimbursable Taxes.

 

(d) Notwithstanding the foregoing provisions of this section, Borrower shall be
entitled, to the extent it is required to do so by Law, to deduct or withhold
(and not to make any indemnification or reimbursement for) income or other
similar taxes imposed by the United States of America (other than any portion
thereof attributable to a change in federal income tax Laws effected after the
date hereof) from interest, fees or other amounts payable hereunder for the
account of any Lender Party, other than a Lender Party (i) who is a U.S. person
for Federal income tax purposes or (ii) who has the Prescribed Forms on file
with Agent (with copies provided to Borrower) for the applicable year to the
extent deduction or withholding of such taxes is not required as a result of the
filing of such Prescribed Forms, provided that if Borrower shall so deduct or
withhold any such taxes, it shall provide a statement to Agent and such Lender
Party, setting forth the amount of such taxes so deducted or withheld, the
applicable rate and any other information or documentation which such Lender
Party may reasonably request for assisting such Lender Party to obtain any
allowable credits or deductions for the taxes so deducted or withheld in the
jurisdiction or jurisdictions in which such Lender Party is subject to tax. As
used in this section, “Prescribed Forms” means such duly executed forms or
statements, and in such number of copies, which may, from time to time, be
prescribed by Law and which, pursuant to applicable provisions of (x) an income
tax treaty between the United States and the country of residence of the Lender
Party providing the forms or statements, (y) the Internal Revenue Code of 1986,
as amended from time to time, or (z) any applicable rules or regulations
thereunder, permit Borrower to make payments hereunder for the account of such
Lender Party free of such deduction or withholding of income or similar taxes.

 

Section 3.7. Change of Applicable Lending Office. Each Lender Party agrees that,
upon the occurrence of any event giving rise to the operation of any of Sections
3.2, 3.3, 3.4, 3.5 or 3.6 with respect to such Lender Party, it will, if
requested by Borrower, use reasonable efforts (subject to overall policy
considerations of such Lender Party) to designate another Lending Office,
provided that such designation is made on such terms that such Lender Party and
its

 

35



--------------------------------------------------------------------------------

Lending Office suffer no economic, legal or regulatory disadvantage, with the
object of avoiding the consequence of the event giving rise to the operation of
any such section. Nothing in this section shall affect or postpone any of the
obligations of Borrower or the rights of any Lender Party provided in any of
Sections 3.2, 3.3, 3.4, 3.5 or 3.6.

 

Section 3.8. Replacement of Lenders. If any Lender Party seeks reimbursement for
increased costs under any of Sections 3.2, 3.3, 3.4, 3.5 or 3.6, then within
ninety days thereafter and provided no Event of Default then exists, Borrower
shall have the right (unless such Lender Party withdraws its request for
additional compensation) to replace such Lender Party by requiring such Lender
Party to assign its Loans, Notes and its commitments hereunder to an Eligible
Transferee reasonably acceptable to Agent and to Borrower, provided that: (i)
all Obligations of Borrower owing to such Lender Party being replaced (including
such increased costs, but excluding principal and accrued interest on the Notes
being assigned) shall be paid in full to such Lender Party concurrently with
such assignment, and (ii) the replacement Eligible Transferee shall purchase the
Note being assigned by paying to such Lender Party a price equal to the
principal amount thereof plus accrued and unpaid interest thereon. In connection
with any such assignment Borrower, Agent, such Lender Party and the replacement
Eligible Transferee shall otherwise comply with Section 10.6. Notwithstanding
the foregoing rights of Borrower under this section, however, Borrower may not
replace any Lender Party which seeks reimbursement for increased costs under any
of Sections 3.2, 3.3, 3.4, 3.5 or 3.6, unless Borrower is at the same time
replacing all Lender Parties which are then seeking such compensation. In
connection with any such replacement of a Lender Party, Borrower shall pay all
costs that would have been due to such Lender Party pursuant to Section 3.5 if
such Lender Party’s Loans had been prepaid at the time of such replacement.

 

Section 3.9. Participants. If a Lender has assigned a participation in its Loans
or commitment hereunder to another Person in accordance with Section 10.6, any
amount otherwise payable by Borrower to such Lender under Section 3.3 through
3.6 (in this section called “Increased Costs”), shall include that portion of
the Increased Costs determined by such Lender to be allocable to the amount of
any interest or participation transferred by such Lender in such Lender’s Loan
or commitments under this Agreement.

 

ARTICLE IV - Conditions Precedent to Lending

 

Section 4.1. Documents to be Delivered. No Lender has any obligation to make its
first Loan unless Agent shall have received all of the following, duly executed
and delivered and in form, substance and date satisfactory to Agent:

 

(a) This Agreement and any other Loan Documents that Lenders or the Restricted
Persons are to execute in connection herewith.

 

(b) Each Note.

 

(c) Each Security Document listed in the Security Schedule.

 

36



--------------------------------------------------------------------------------

(d) Certain certificates of Borrower including:

 

(i) An “Omnibus Certificate” of the Secretary and of the Chairman of the Board
or President of Borrower, which shall contain the names and signatures of the
officers of Borrower authorized to execute Loan Documents and which shall
certify to the truth, correctness and completeness of the following exhibits
attached thereto: (1) a copy of resolutions duly adopted by the Board of
Directors of Borrower and in full force and effect at the time this Agreement is
entered into, authorizing the execution of this Agreement and the other Loan
Documents delivered or to be delivered in connection herewith and the
consummation of the transactions contemplated herein and therein, (2) a copy of
the charter documents of Borrower and all amendments thereto, certified by the
appropriate official of Borrower’s state of organization, and (3) a copy of any
bylaws of Borrower; and

 

(ii) A “Compliance Certificate” of the Chairman of the Board or President and of
the chief financial officer of Borrower, of even date with such Loan, in which
such officers certify to the satisfaction of the conditions set out in
subsections (a), (b), (c) and (d) of Section 4.3.

 

(e) A certificate (or certificates) of the due formation, valid existence and
good standing of Borrower in its state of organization, issued by the
appropriate authorities of such jurisdiction, and certificates of Borrower’s
good standing and due qualification to do business, issued by appropriate
officials in any states in which Borrower owns property subject to Security
Documents.

 

(f) Documents similar to those specified in subsections (d)(i) and (e) of this
section with respect to each other Restricted Person that is a party to the Loan
Documents and the execution by it of such Loan Document.

 

(g) A favorable opinion of Adams & Reese, Texas counsel for Restricted Persons,
substantially in the form set forth in Exhibit G-1, and a favorable opinion of
Schully Roberts Slattery Jaubert & Marino, Louisiana counsel for Borrower,
substantially in the form set forth in Exhibit G-2, as to customary matters,
including without limitation, due incorporation, due authorization, execution
and delivery, enforceability, compliance with applicable laws,
non-contravention, litigation, perfection, investment company act and public
utility holding company act matters.

 

(h) The Initial Engineering Report and the Initial Financial Statements, each
satisfactory to Agent, in its sole discretion.

 

(i) Certificates or binders evidencing Restricted Persons’ insurance in effect
on the date hereof.

 

(j) Favorable title and environmental reports, in scope and results acceptable
to Agent.

 

(k) Solvency Certificates by each of the Restricted Persons.

 

37



--------------------------------------------------------------------------------

Section 4.2. Additional Conditions Precedent to First Loan. No Lender has any
obligation to make its first Loan, unless the following conditions precedent
have been satisfied:

 

(a) Agent shall have completed its due diligence with respect to the Restricted
Persons and their properties (including, but not limited to due diligence with
respect to capital structure, title and environmental matters) and shall have
received such reports and data as it shall have deemed necessary in connection
therewith, and such due diligence, reports and data shall be satisfactory to
Agent, in its sole discretion.

 

(b) Agent shall have received payment of all commitment, facility, agency and
other fees required to be paid to any Lender Party pursuant to any Loan
Documents or any commitment agreement heretofore entered into and all fees and
disbursements of Agent’s counsel.

 

Section 4.3. Additional Conditions Precedent to All Loans and Letters of Credit.
No Lender has any obligation to make any Loan (including its first) and no
Issuer has any obligation to issue any Letter of Credit (including its first),
unless the following conditions precedent have been satisfied:

 

(a) All representations and warranties made by any Restricted Person in any Loan
Document shall be true on and as of the date of such Loan or the date of
issuance of such Letter of Credit (except to the extent that the facts upon
which such representations are based have been changed by the extension of
credit hereunder) as if such representations and warranties had been made as of
the date of such Loan or the date of issuance of such Letter of Credit.

 

(b) No Default shall exist at the date of such Loan or the date of issuance of
such Letter of Credit.

 

(c) No Material Adverse Change shall have occurred to, and no event or
circumstance shall have occurred that could cause a Material Adverse Change to,
Borrower’s Consolidated financial condition or businesses since the date of this
Agreement.

 

(d) Each Restricted Person shall have performed and complied with all agreements
and conditions required in the Loan Documents to be performed or complied with
by it on or prior to the date of such Loan or the date of issuance of such
Letter of Credit.

 

(e) The making of such Loan or the issuance of such Letter of Credit shall not
be prohibited by any Law and shall not subject any Lender or any Issue to any
penalty or other onerous condition under or pursuant to any such Law.

 

(f) Agent shall have received all documents and instruments which Agent has then
requested, in addition to those described in Section 4.1 and 4.2 (a) (including
opinions of legal counsel for Restricted Persons and Agent; corporate documents
and records; documents evidencing governmental authorizations, consents,
approvals, licenses and exemptions; and certificates of public officials and of
officers and representatives of Borrower and other Persons), as to (i) the
accuracy and validity of or compliance with all representations, warranties and
covenants made by any Restricted Person in this Agreement and the other Loan
Documents, (ii) the satisfaction of all

 

38



--------------------------------------------------------------------------------

conditions contained herein or therein, and (iii) all other matters pertaining
hereto and thereto. All such additional documents and instruments shall be
satisfactory to Agent in form, substance and date.

 

ARTICLE V - Representations and Warranties

 

To confirm each Lender Party’s understanding concerning Restricted Persons and
Restricted Persons’ businesses, properties and obligations and to induce each
Lender Party to enter into this Agreement and to extend credit hereunder,
Borrower represents and warrants to each Lender Party that:

 

Section 5.1. No Default. No Restricted Person is in default in the performance
of any of the covenants and agreements contained in any Loan Document. No event
has occurred and is continuing which constitutes a Default.

 

Section 5.2. Organization and Good Standing. Each Restricted Person is duly
organized, validly existing and in good standing under the Laws of its
jurisdiction of organization, having all powers and governmental approvals
required to carry on its business and enter into and carry out the transactions
contemplated hereby. Each Restricted Person is duly qualified, in good standing,
and authorized to do business in all other jurisdictions within the United
States wherein the character of the properties owned or held by it or the nature
of the business transacted by it makes such qualification necessary. Each
Restricted Person has taken all actions and procedures customarily taken in
order to enter, for the purpose of conducting business or owning property, each
jurisdiction outside the United States wherein the character of the properties
owned or held by it or the nature of the business transacted by it makes such
actions and procedures desirable.

 

Section 5.3. Authorization. Each Restricted Person has duly taken all action
necessary to authorize the execution and delivery by it of the Loan Documents to
which it is a party and to authorize the consummation of the transactions
contemplated thereby and the performance of its obligations thereunder. Borrower
is duly authorized to borrow funds hereunder.

 

Section 5.4. No Conflicts or Consents. The execution and delivery by the various
Restricted Persons of the Loan Documents to which each is a party, the
performance by each of its obligations under such Loan Documents, and the
consummation of the transactions contemplated by the various Loan Documents, do
not and will not (a) conflict with any provision of (1) any Law, (2) the
organizational documents of any Restricted Person, or (3) any agreement,
judgment, license, order or permit applicable to or binding upon any Restricted
Person, (b) result in the acceleration of any Indebtedness owed by any
Restricted Person, or (c) result in or require the creation of any Lien upon any
assets or properties of any Restricted Person except as expressly contemplated
in the Loan Documents. Except as expressly contemplated in the Loan Documents no
consent, approval, authorization or order of, and no notice to or filing with,
any Tribunal or third party is required in connection with the execution,
delivery or performance by any Restricted Person of any Loan Document or to
consummate any transactions contemplated by the Loan Documents.

 

39



--------------------------------------------------------------------------------

Section 5.5. Enforceable Obligations. This Agreement is, and the other Loan
Documents when duly executed and delivered will be, legal, valid and binding
obligations of each Restricted Person which is a party hereto or thereto,
enforceable in accordance with their terms except as such enforcement may be
limited by bankruptcy, insolvency or similar Laws of general application
relating to the enforcement of creditors’ rights.

 

Section 5.6. Initial Financial Statements. Borrower has heretofore delivered to
each Lender Party true, correct and complete copies of the Initial Financial
Statements. The Initial Financial Statements fairly present Borrower’s
Consolidated financial position at the respective dates thereof and the
Consolidated results of Borrower’s operations and Borrower’s Consolidated cash
flows for the respective periods thereof. Since the date of the audited Initial
Financial Statements no Material Adverse Change has occurred, except as
reflected in the quarterly Initial Financial Statements or in the Disclosure
Schedule. All Initial Financial Statements were prepared in accordance with
GAAP.

 

Section 5.7. Other Obligations and Restrictions. No Restricted Person has any
outstanding Liabilities of any kind (including contingent obligations, tax
assessments, and unusual forward or long-term commitments) which is, in the
aggregate, material to Borrower or material with respect to Borrower’s
Consolidated financial condition and not shown in the Initial Financial
Statements or disclosed in the Disclosure Schedule or a Disclosure Report.
Except as shown in the Initial Financial Statements or disclosed in the
Disclosure Schedule or a Disclosure Report, no Restricted Person is subject to
or restricted by any franchise, contract, deed, charter restriction, or other
instrument or restriction which could cause a Material Adverse Change.

 

Section 5.8. Full Disclosure. No certificate, statement or other information
delivered herewith or heretofore by any Restricted Person to any Lender Party in
connection with the negotiation of this Agreement or in connection with any
transaction contemplated hereby contains any untrue statement of a material fact
or omits to state any material fact known to any Restricted Person (other than
industry-wide risks normally associated with the types of businesses conducted
by Restricted Persons) necessary to make the statements contained herein or
therein not misleading as of the date made or deemed made. There is no fact
known to any Restricted Person (other than industry-wide risks normally
associated with the types of businesses conducted by Restricted Persons) that
has not been disclosed to each Lender Party in writing which could cause a
Material Adverse Change. There are no statements or conclusions in any
Engineering Report which are based upon or include misleading information or
fail to take into account material information regarding the matters reported
therein, it being understood that each Engineering Report is necessarily based
upon professional opinions, estimates and projections and that Borrower does not
warrant that such opinions, estimates and projections will ultimately prove to
have been accurate. Borrower has heretofore delivered to each Lender Party true,
correct and complete copies of the Initial Engineering Report.

 

Section 5.9. Litigation. Except as disclosed in the Initial Financial Statements
or in the Disclosure Schedule: (a) there are no actions, suits or legal,
equitable, arbitrative or administrative proceedings pending, or to the
knowledge of any Restricted Person threatened, against any Restricted Person
before any Tribunal which could cause a Material Adverse Change, and (b) there
are no outstanding judgments, injunctions, writs, rulings or orders by any

 

40



--------------------------------------------------------------------------------

such Tribunal against any Restricted Person or any Restricted Person’s
stockholders, partners, directors or officers which could cause a Material
Adverse Change.

 

Section 5.10. Labor Disputes and Acts of God. Except as disclosed in the
Disclosure Schedule or a Disclosure Report, neither the business nor the
properties of any Restricted Person has been affected by any fire, explosion,
accident, strike, lockout or other labor dispute, drought, storm, hail,
earthquake, embargo, act of God or of the public enemy or other casualty
(whether or not covered by insurance), which could cause a Material Adverse
Change.

 

Section 5.11. ERISA Plans and Liabilities. All currently existing ERISA Plans
are listed in the Disclosure Schedule or a Disclosure Report. Except as
disclosed in the Initial Financial Statements or in the Disclosure Schedule or a
Disclosure Report, no Termination Event has occurred with respect to any ERISA
Plan and all ERISA Affiliates are in compliance with ERISA in all material
respects. No ERISA Affiliate is required to contribute to, or has any other
absolute or contingent liability in respect of, any “multiemployer plan” as
defined in Section 4001 of ERISA. Except as set forth in the Disclosure Schedule
or a Disclosure Report: (i) no “accumulated funding deficiency” (as defined in
Section 412(a) of the Internal Revenue Code of 1986, as amended) exists with
respect to any ERISA Plan, whether or not waived by the Secretary of the
Treasury or his delegate, and (ii) the current value of each ERISA Plan’s
benefits does not exceed the current value of such ERISA Plan’s assets available
for the payment of such benefits by more than $100,000.

 

Section 5.12. Environmental and Other Laws. Except as disclosed in the
Disclosure Schedule or a Disclosure Report: (a) Restricted Persons are
conducting their businesses in compliance with all applicable Laws, including
Environmental Laws, in all material respects and have and are in compliance with
all licenses and permits required under any such Laws in all material respects,
and there are no circumstances that may prevent or interfere with the ability of
the Restricted Persons to conduct their business in compliance with applicable
Laws, including Environmental Laws; (b) none of the operations or properties of
any Restricted Person is the subject of a pending Environmental Claim or to the
best of Borrower’s knowledge a threatened Environmental Claim; (c) no Restricted
Person (and to the best knowledge of Borrower, no other Person) has filed any
notice under any Law indicating that any Restricted Person is responsible for
the improper Release, or the improper storage or disposal, of any Hazardous
Materials or that any Hazardous Materials have been improperly Released, or are
improperly stored or disposed of, upon any property of any Restricted Person;
(d) except as necessary to conduct the business of the Restricted Persons,
Hazardous Materials have not been present, generated, used, treated, or stored
on or transported to or from the property of any Restricted Person, and no
Restricted Person has transported or arranged for the transportation of any
Hazardous Material to any location which is (i) listed on the National
Priorities List under the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended, listed for possible inclusion on such
National Priorities List by the Environmental Protection Agency in its
Comprehensive Environmental Response, Compensation and Liability Information
System List, or listed on any similar state list or (ii) the subject of federal,
state or local enforcement actions or other investigations which may lead to
Environmental Claims against any Restricted Person; and (e) no Restricted Person
otherwise has any known material contingent liability under any Environmental
Laws or in connection with a Release, or the storage or disposal, of any
Hazardous Materials.

 

41



--------------------------------------------------------------------------------

Section 5.13. Names and Places of Business. No Restricted Person has, during the
preceding five years, had, been known by, or used any other trade or fictitious
name, except as disclosed in the Disclosure Schedule. Except as otherwise
indicated in the Disclosure Schedule or a Disclosure Report, the chief executive
office and principal place of business of each Restricted Person are (and for
the preceding five years have been) located at the address of Borrower set out
in Section 10.3. Except as indicated in the Disclosure Schedule or a Disclosure
Report, no Restricted Person has any other office or place of business.

 

Section 5.14. Borrower’s Subsidiaries. Borrower does not presently have any
Subsidiary or own any stock in any other corporation or association, except
those listed in the Disclosure Schedule or a Disclosure Report. Neither Borrower
nor any Restricted Person is a member of any general or limited partnership,
joint venture or association of any type whatsoever except (i) those listed in
the Disclosure Schedule or a Disclosure Report, and (ii) associations, joint
ventures or other relationships whose businesses are limited to the exploration,
development and operation of oil, gas or mineral properties and interests owned
directly by the parties in such associations, joint ventures or relationships.
Except as otherwise revealed in a Disclosure Report, Borrower owns, directly or
indirectly, the equity interest in each of its Subsidiaries which is indicated
in the Disclosure Schedule.

 

Section 5.15. Title to Properties; Licenses. Each Restricted Person has good and
marketable title to all of its material properties and assets, free and clear of
all Liens other than Permitted Liens and of all impediments to the use of such
properties and assets in such Restricted Person’s business, except that no
representation or warranty is made with respect to any oil, gas or mineral
property or interest to which no proved oil or gas reserves are properly
attributed. Each Restricted Person possesses all licenses, permits, franchises,
patents, copyrights, trademarks and trade names, and other intellectual property
(or otherwise possesses the right to use such intellectual property without
violation of the rights of any other Person) which are necessary to carry out
its business as presently conducted and as presently proposed to be conducted
hereafter, and no Restricted Person is in violation in any material respect of
the terms under which it possesses such intellectual property or the right to
use such intellectual property.

 

Section 5.16. Government Regulation. Neither Borrower nor any other Restricted
Person owing Obligations is subject to regulation under the Public Utility
Holding Company Act of 1935, the Federal Power Act, the Investment Company Act
of 1940 (as any of the preceding acts have been amended) or any other Law which
regulates the incurring by such Person of Indebtedness, including Laws relating
to common contract carriers or the sale of electricity, gas, steam, water or
other public utility services.

 

Section 5.17. Insider. No Restricted Person, nor any Person having “control” (as
that term is defined in 12 U.S.C. § 375b(9) or in regulations promulgated
pursuant thereto) of any Restricted Person, is a “director” or an “executive
officer” or “principal shareholder” (as those terms are defined in 12 U.S.C. §
375b(8) or (9) or in regulations promulgated pursuant thereto) of any Lender
Party, of a bank holding company of which any Lender Party is a Subsidiary or of
any Subsidiary of a bank holding company of which any Lender Party is a
Subsidiary.

 

Section 5.18. Insurance. Each Restricted Person has obtained insurance by
financially sound and reputable insurers covering its property in accordance
with the Insurance Schedule.

 

42



--------------------------------------------------------------------------------

Section 5.19. Solvency. Upon giving effect to the issuance of the Notes, the
execution of the Loan Documents by Borrower and the consummation of the
transactions contemplated hereby and the making of each Advance, each of
Borrower and the Restricted Persons will be solvent (as such term is used in
applicable bankruptcy, liquidation, receivership, insolvency or similar laws).

 

ARTICLE VI - Affirmative Covenants of Borrower

 

To conform with the terms and conditions under which each Lender Party is
willing to have credit outstanding to Borrower, and to induce each Lender Party
to enter into this Agreement and extend credit hereunder, Borrower warrants,
covenants and agrees that until the full and final payment of the Obligations
and the termination of this Agreement, unless Required Lenders have previously
agreed otherwise:

 

Section 6.1. Payment and Performance. Borrower will pay all amounts due under
the Loan Documents in accordance with the terms thereof and will observe,
perform and comply with every covenant, term and condition expressed or implied
in the Loan Documents. Borrower will cause each other Restricted Person to
observe, perform and comply with every such term, covenant and condition.

 

Section 6.2. Books’ Financial Statements and Reports. Each Restricted Person
will at all times maintain full and accurate books of account and records.
Borrower will maintain and will cause its Subsidiaries to maintain a standard
system of accounting, will maintain its Fiscal Year, and will furnish the
following statements and reports to each Lender Party at Borrower’s expense:

 

(a) As soon as available, and in any event by the one hundred and fifth (105th)
day after the end of each Fiscal Year, complete Consolidated financial
statements of Borrower together with all notes thereto, prepared in reasonable
detail in accordance with GAAP, together with an unqualified opinion, based on
an audit using generally accepted auditing standards, by Ernst & Young LLP or
other independent certified public accountants selected by Borrower and
acceptable to Required Lenders, stating that such Consolidated financial
statements have been so prepared. These financial statements shall contain
Consolidated balance sheet as of the end of such Fiscal Year and Consolidated
statements of earnings, of cash flows, and of changes in owners’ equity for such
Fiscal Year, each setting forth in comparative form the corresponding figures
for the preceding Fiscal Year. Together with such financial statements, Borrower
will furnish a report signed by such accountants (i) stating that they have read
this Agreement, and (ii) further stating that in making their examination and
reporting on the Consolidated financial statements described above they did not
conclude that any Default existed at the end of such Fiscal Year or at the time
of their report, or, if they did conclude that a Default existed, specifying its
nature and period of existence.

 

(b) As soon as available, and in any event by the earlier of the sixtieth (60th)
day after the end of each of the first three Fiscal Quarters in each Fiscal
Year, Borrower’s Consolidated balance sheet as of the end of such Fiscal Quarter
and Consolidated

 

43



--------------------------------------------------------------------------------

statements of Borrower’s earnings and cash flows for the period from the
beginning of the then current Fiscal Year to the end of such Fiscal Quarter, and
setting forth in comparative form the corresponding figures for the
corresponding Fiscal Quarter of the preceding Fiscal Year, all in reasonable
detail and prepared in accordance with GAAP, subject to changes resulting from
normal year-end adjustments. In addition Borrower will, together with each such
set of financial statements and each set of financial statements furnished under
subsection (a) of this section, furnish (i) a certificate in the form of Exhibit
D signed by the chief financial officer of Borrower stating that such financial
statements are accurate and complete (subject to normal year-end adjustments),
stating that he has reviewed the Loan Documents, containing calculations showing
compliance (or non-compliance) at the end of such Fiscal Quarter with the
requirements of Sections 7.11, 7.12 and 7.13, and stating that no Default exists
at the end of such Fiscal Quarter or at the time of such certificate or
specifying the nature and period of existence of any such Default and (ii)
notice of any new Hedging Agreements entered into after the effective date of
this Agreement by the Borrower pursuant to Section 7.3 and a summary of the
material terms thereof in form and substance satisfactory to the Agent.

 

(c) Promptly upon their becoming available, copies of all financial statements,
reports, notices and proxy statements sent by any Restricted Person to its
stockholders and all registration statements, periodic reports and other
statements and schedules filed by any Restricted Person with any securities
exchange, the SEC or any similar governmental authority.

 

(d) By March 1 of each year, an engineering report dated as of January 1 of such
year, prepared by Netherland Sewell and Associates, Inc., or other independent
petroleum engineers chosen by Borrower and acceptable to Required Lenders,
concerning all oil and gas properties and interests owned by any Restricted
Person which are located in or offshore of the United States and which have
attributable to them proved oil or gas reserves. This report shall be
satisfactory to Agent, shall take into account any “over-produced” status under
gas balancing arrangements, and shall contain information and analysis
comparable in scope to that contained in the Initial Engineering Report. This
report shall distinguish (or shall be delivered together with a certificate from
an appropriate officer of Borrower which distinguishes) those properties treated
in the report which are Collateral from those properties treated in the report
which are not Collateral.

 

(e) By September 1 of each year, an engineering report dated as of July 1 of
such year, prepared by Borrower’s in-house petroleum engineering staff,
concerning all oil and gas properties and interests owned by any Restricted
Person which are located in or offshore of the United States and which have
attributable to them proved oil or gas reserves. This report shall be
satisfactory to Agent, shall take into account any “over-produced” status under
gas balancing arrangements, and shall contain information and analysis
comparable in scope to that contained in the Initial Engineering Report. This
report shall distinguish (or shall be delivered together with a certificate from
an appropriate officer of Borrower which distinguishes) those properties treated
in the report which are Collateral from those properties treated in the report
which are not Collateral.

 

44



--------------------------------------------------------------------------------

(f) With the delivery of each Engineering Report, the Borrower shall provide to
each Lender Party, a certificate from the president or chief financial officer
of Borrower certifying that, to the best of his knowledge and in all material
respects: (i) the information contained in such Engineering Report and any other
information delivered in connection therewith is true and correct, (ii) Borrower
and the Restricted Persons own good and defensible title to the oil and gas
properties evaluated in such Engineering Report (in this section called the
“Covered Properties”) and are free of all Liens except for Liens permitted by
Section 7.2, (iii) except as set forth on an exhibit to the certificate, on a
net basis there are no gas imbalances, take or pay or other prepayments with
respect to its oil and gas properties evaluated in such Engineering Report
(other than those permitted by the Security Documents) which would require
Borrower or such Subsidiary to deliver hydrocarbons produced from such oil and
gas properties at some future time without then or thereafter receiving full
payment therefor, (iv) none of the Covered Properties has been sold since the
date of the last Borrowing Base determination except as set forth on an exhibit
to the certificate, which certificate shall list all of such properties sold and
in such detail as reasonably required by Agent, (v) attached to the certificate
is a list of all Persons disbursing proceeds to Borrower or such Subsidiary from
its oil and gas properties, and (vi) set forth on a schedule attached to the
certificate is the present discounted value of all Covered Properties that are
part of the Mortgaged Properties, (vii) oil and gas properties which comprise at
least eighty percent (80%) of the total value of the reserves which are included
within the Covered Properties are part of the Mortgaged Properties, and (viii)
oil and gas properties which comprise at least eighty percent (80%) of the total
value of the proved developed producing reserves which are included within the
Covered Properties are part of the Mortgaged Properties.

 

(g) As soon as available, and in any event within ninety (90) days after the end
of each Fiscal Year, a report describing (i) the gross volume of production and
sales attributable to production during such Fiscal Year from the properties
described in subsection (d) above and describing the related taxes, leasehold
operating expenses and capital costs attributable thereto and incurred during
such Fiscal Year; and (ii) volumes, prices and margins for all marketing
activities of the Restricted Persons.

 

(h) As soon as available, and in any event (i) within forty-five (45) days after
the end of each of the first three Fiscal Quarters in each Fiscal Year, and (ii)
within ninety (90) days after the end of the fourth Fiscal Quarter in each
Fiscal Year, a report describing the gross volume of production and sales
attributable to production during such Fiscal Quarter.

 

(i) As soon as possible and in any event within fifteen (15) days after any
Borrower or any other Restricted Person or any of their Subsidiaries becomes
aware or could reasonably have become aware of (i) the occurrence of any adverse
development with respect to any litigation, action, proceeding, or labor
controversy described in Section 5.9 or (ii) the commencement of any labor
controversy, litigation, action or proceeding, notice thereof and copies of all
documentation relating thereto.

 

(j) At least fifteen (15) business days prior to the formation or acquisition
thereof, notice of the formation or acquisition of any Subsidiary.

 

45



--------------------------------------------------------------------------------

Section 6.3. Other Information and Inspections. Each Restricted Person will
furnish to each Lender Party any information which Agent may from time to time
reasonably request in writing concerning any covenant, provision or condition of
the Loan Documents or any matter in connection with Restricted Persons’
businesses and operations. Each Restricted Person will permit representatives
appointed by Agent (including independent accountants, auditors, agents,
attorneys, appraisers and any other Persons) to visit and inspect during normal
business hours any of such Restricted Person’s property, including its books of
account, other books and records, and any facilities or other business assets,
and to make extra copies therefrom and photocopies and photographs thereof, and
to write down and record any information such representatives obtain, and each
Restricted Person shall permit Agent or its representatives to investigate and
verify the accuracy of the information furnished to Agent or any Lender in
connection with the Loan Documents and to discuss all such matters with its
officers, employees and representatives.

 

Section 6.4. Notice of Material Events and Change of Address. Borrower will
promptly notify each Lender Party in writing, stating that such notice is being
given pursuant to this Agreement, of:

 

(a) the occurrence of any Material Adverse Change,

 

(b) the occurrence of any Default,

 

(c) the acceleration of the maturity of any Indebtedness owed by any Restricted
Person or of any default by any Restricted Person under any indenture, mortgage,
agreement, contract or other instrument to which any of them is a party or by
which any of them or any of their properties is bound, if such acceleration or
default could cause a Material Adverse Change,

 

(d) the occurrence of any Termination Event,

 

(e) any matter for which notice is required under Section 6.12(d),

 

(f) the filing of any suit or proceeding against any Restricted Person in which
an adverse decision could cause a Material Adverse Change, and

 

(g) the occurrence of any material change or disruption under or with respect to
any material contract of Borrower.

 

Upon the occurrence of any of the foregoing Restricted Persons will take all
necessary or appropriate steps to remedy promptly any such Material Adverse
Change, Default, acceleration, default or Termination Event, to protect against
any such adverse claim, to defend any such suit or proceeding, and to resolve
all controversies on account of any of the foregoing. Borrower will also notify
Agent and Agent’s counsel in writing at least twenty Business Days prior to the
date that any Restricted Person changes its name or the location of its chief
executive office or principal place of business or the place where it keeps its
books and records concerning the Collateral, furnishing with such notice any
necessary financing statement amendments or requesting Agent and its counsel to
prepare the same.

 

46



--------------------------------------------------------------------------------

Section 6.5. Maintenance of Properties. Each Restricted Person will maintain,
preserve, protect, and keep all Collateral and all other property used or useful
in the conduct of its business in good condition and in compliance with all
applicable Laws, and will from time to time make all repairs, renewals and
replacements needed to enable the business and operations carried on in
connection therewith to be promptly and advantageously conducted at all times.

 

Section 6.6. Maintenance of Existence and Qualifications. Each Restricted Person
will maintain and preserve its existence and its rights and franchises in full
force and effect and will qualify to do business in all states or jurisdictions
where required by applicable Law, except where the failure so to qualify will
not cause a Material Adverse Change.

 

Section 6.7. Payment of Trade Liabilities, Taxes, etc. Each Restricted Person
will (a) timely file all required tax returns; (b) timely pay all taxes,
assessments, and other governmental charges or levies imposed upon it or upon
its income, profits or property; (c) within ninety (90) days after the same
becomes due pay all Liabilities owed by it on ordinary trade terms to vendors,
suppliers and other Persons providing goods and services used by it in the
ordinary course of its business; (d) pay and discharge when due all other
Liabilities now or hereafter owed by it; and (e) maintain appropriate accruals
and reserves for all of the foregoing in accordance with GAAP. Each Restricted
Person may, however, delay paying or discharging any of the foregoing so long as
it is in good faith contesting the validity thereof by appropriate proceedings
(promptly instituted and diligently concluded) and has set aside on its books
adequate reserves therefor.

 

Section 6.8. Insurance. Each Restricted Person will keep or cause to be kept
insured by financially sound and reputable insurers its property in accordance
with the Insurance Schedule.

 

Section 6.9. Performance on Borrower’s Behalf. If any Restricted Person fails to
pay any taxes, insurance premiums, expenses, attorneys’ fees or other amounts it
is required to pay under any Loan Document, Agent may pay the same. Borrower
shall immediately reimburse Agent for any such payments and each amount paid by
Agent shall constitute an Obligation owed hereunder which is due and payable on
the date such amount is paid by Agent.

 

Section 6.10. Interest. Borrower hereby promises to each Lender Party to pay
interest at the Default Rate on all Obligations (including Obligations to pay
fees or to reimburse or indemnify any Lender Party) which Borrower has in this
Agreement promised to pay to such Lender Party and which are not paid when due.
Such interest shall accrue from the date such Obligations become due until they
are paid.

 

Section 6.11. Compliance with Agreements and Law. Each Restricted Person will
perform all material obligations it is required to perform under the terms of
each indenture, mortgage, deed of trust, security agreement, lease, franchise,
agreement, contract or other instrument or obligation to which it is a party or
by which it or any of its properties is bound. Each Restricted Person will
conduct its business and affairs in compliance with all Laws applicable thereto,
in all material respects.

 

47



--------------------------------------------------------------------------------

Section 6.12. Environmental Matters; Environmental Reviews.

 

(a) Each Restricted Person will comply in all material respects with all
Environmental Laws now or hereafter applicable to such Restricted Person and
shall obtain, at or prior to the time required by applicable Environmental Laws,
all environmental, health and safety permits, licenses and other authorizations
necessary for its operations and will maintain such authorizations in full force
and effect.

 

(b) The Restricted Persons will not dispose of, Release, treat, store, use,
recycle or generate or transport Hazardous Material or permit same to occur on
their properties other than in the regular course of business in compliance with
Environmental Laws in all material respects.

 

(c) Borrower will promptly furnish to Agent all written notices of violation,
orders, claims, citations, complaints, penalty assessments, suits or other
proceedings received by Borrower, or of which it has notice, pending or
threatened against Borrower, by any governmental authority or any other Person
with respect to any alleged violation of or non-compliance with any
Environmental Laws or any permits, licenses or authorizations in connection with
its ownership or use of its properties or the operation of its business, as well
as reasonably detailed files concerning any material Release or existence
involving a Hazardous Material; and Borrower shall conduct and complete any
investigation, sampling, monitoring and testing and undertake any action
required under Environmental Laws with due diligence and in compliance therewith
in all material respects.

 

(d) Borrower will promptly furnish to Agent all requests for information,
notices of claim, demand letters, and other notifications, involving an
Environmental Claim in excess of $500,000 received by Borrower in connection
with its ownership or use of its properties or the conduct of its business,
relating to potential responsibility with respect to any investigation or
clean-up of Hazardous Material at any location.

 

(e) Concurrent with the furnishing of financial statements pursuant to Section
6.2(a), Borrower will furnish to Agent a reasonably detailed written description
of all material environmental claims and violation of Environmental Laws.

 

Section 6.13. Evidence of Compliance. Each Restricted Person will furnish to
each Lender Party at such Restricted Person’s or Borrower’s expense all evidence
which Agent from time to time reasonably requests in writing as to the accuracy
and validity of or compliance with all representations, warranties and covenants
made by any Restricted Person in the Loan Documents, the satisfaction of all
conditions contained therein, and all other matters pertaining thereto.

 

Section 6.14. Reserved.

 

Section 6.15. Maintenance of Liens on Properties. The Mortgaged Properties shall
constitute at least eighty percent (80%) of the total value of the oil and gas
reserves of the Restricted Persons and at least eighty percent (80%) of the
total value of the proved developed producing reserves of the Restricted Persons
(in this section called the “Required Percentages”). Within thirty (30) days
following each Determination Date, Borrower will execute and deliver

 

48



--------------------------------------------------------------------------------

documentation in form and substance satisfactory to Agent, granting to Agent
first perfected Liens on oil and gas properties that are not then part of the
Mortgaged Properties, sufficient to cause the Mortgaged Properties to include
the Required Percentages. In addition, Borrower will furnish to Agent title due
diligence in form and substance satisfactory to Agent and will furnish all other
documents and information relating to such properties as Agent may reasonably
request.

 

Section 6.16. Perfection and Protection of Security Interests and Liens.
Borrower will from time to time deliver, and will cause each other Restricted
Person from time to time to deliver, to Agent any financing statements,
continuation statements, extension agreements and other documents, properly
completed and executed (and acknowledged when required) by Restricted Persons in
form and substance satisfactory to Agent, which Agent requests for the purpose
of perfecting, confirming, or protecting any Liens or other rights in Collateral
securing any Obligations. At the time of recording of the Security Documents,
counsel for Borrower shall conduct searches of the lien, judgment, litigation
and UCC records of the counties and offices where such documents are filed and
promptly upon receipt thereof from such offices forward such searches to Agent’s
counsel together with the original recorded Security Documents and file stamped
copies of the related financing statements. Borrower shall, to the satisfaction
of Agent, assure that the instruments (or certified copies thereof) constituting
the complete, direct chain of title (including without limitation, the original
lease), with respect to any Mortgaged Property, is filed of record in the
relevant parish or county real estate records.

 

Section 6.17. Bank Accounts; Offset. To secure the repayment of the Obligations
Borrower hereby grants to each Lender Party a security interest, a lien, and a
right of offset, each of which shall be in addition to all other interests,
liens, and rights of any Lender Party at common law, under the Loan Documents,
or otherwise, and each of which shall be upon and against (a) any and all
moneys, securities or other property (and the proceeds therefrom) of Borrower
now or hereafter held or received by or in transit to any Lender Party from or
for the account of Borrower, whether for safekeeping, custody, pledge,
transmission, collection or otherwise, (b) any and all deposits (general or
special, time or demand, provisional or final) of Borrower with any Lender
Party, and (c) any other credits and claims of Borrower at any time existing
against any Lender Party, including claims under certificates of deposit. At any
time and from time to time after the occurrence of any Default, each Lender
Party is hereby authorized to foreclose upon, or to offset against the
Obligations then due and payable (in either case without notice to Borrower),
any and all items herein above referred to. The remedies of foreclosure and
offset are separate and cumulative, and either may be exercised independently of
the other without regard to procedures or restrictions applicable to the other.

 

Section 6.18. Production Proceeds. Notwithstanding that, by the terms of the
various Security Documents, the grantors thereunder are and will be assigning to
Agent and Lenders all of the “Production Proceeds” (as defined therein and in
this section collectively called “Proceeds”) accruing to the property covered
thereby, so long as no Default has occurred such Persons may continue to receive
from the purchasers of production all such Proceeds, subject, however, to the
Liens created under the Security Documents, which Liens are hereby affirmed and
ratified. Upon the occurrence of a Default, Agent and Lenders may exercise all
rights and remedies granted under the Security Documents, including the right to
obtain possession of all Proceeds then held by Restricted Persons or to receive
directly from the purchasers of production all other Proceeds. In no case shall
any failure, whether purposed or inadvertent, by Agent or

 

49



--------------------------------------------------------------------------------

Lenders to collect directly any such Proceeds constitute in any way a waiver,
remission or release of any of their rights under the Security Documents, nor
shall any release of any Proceeds by Agent or Lenders to Restricted Persons
constitute a waiver, remission, or release of any other Proceeds or of any
rights of Agent or Lenders to collect other Proceeds thereafter.

 

Section 6.19. Guaranties of Borrower’s Subsidiaries. Each Subsidiary of Borrower
shall, promptly upon request by Agent, execute and deliver to Agent an absolute
and unconditional guaranty of the timely repayment of the Obligations and the
due and punctual performance of the obligations of Borrower hereunder, which
guaranty shall be satisfactory to Agent in form and substance. Borrower will
cause each of its Subsidiaries to deliver to Agent, simultaneously with its
delivery of such a guaranty, written evidence satisfactory to Agent and its
counsel that such Subsidiary has taken all action necessary to duly approve and
authorize its execution, delivery and performance of such guaranty and any other
documents which it is required to execute.

 

ARTICLE VII - Negative Covenants of Borrower

 

To conform with the terms and conditions under which each Lender Party is
willing to have credit outstanding to Borrower, and to induce each Lender Party
to enter into this Agreement and make the Loans, Borrower warrants, covenants
and agrees that until the full and final payment of the Obligations and the
termination of this Agreement, unless Required Lenders have previously agreed
otherwise:

 

Section 7.1. Indebtedness. No Restricted Person will in any manner owe or be
liable for Indebtedness except:

 

(a) the Obligations;

 

(b) unsecured Indebtedness among the Restricted Persons;

 

(c) Indebtedness outstanding under the instruments and agreements described on
the Disclosure Schedule, and any renewals or extensions thereof provided that
the amount of such Liabilities is not increased nor the terms thereof changed in
any manner which is less favorable to such Restricted Person than the original
terms of such Liabilities;

 

(d) Indebtedness arising under Hedging Contracts that are permitted under
Section 7.3;

 

(e) obligations arising with respect to sale and lease-back transactions and
operating leases entered into in the ordinary course of such Restricted Person’s
business in arm’s length transactions at competitive market rates under
competitive terms and conditions in all respects, provided that the obligations
required to be paid in any Fiscal Year under or with respect to such sale and
lease-back transactions and any such operating leases do not in the aggregate
exceed $500,000;

 

50



--------------------------------------------------------------------------------

(f) unsecured miscellaneous items of Indebtedness not described in subsections
(a) through (e) which do not in the aggregate (taking into account all such
Indebtedness of all Restricted Persons) exceed an amount equal to $1,000,000, at
any one time outstanding; and

 

(g) unsecured Indebtedness not described in subsections (a) through (f) above
arising after the date hereof, provided, that, as to any such Indebtedness, each
of the following conditions is satisfied as determined by Agent: (i) such
Indebtedness shall be on terms and conditions acceptable to the Agent and the
Required Lenders in their sole discretion, (ii) Agent shall have received true,
correct and complete copies of all agreements, documents and instruments
evidencing or otherwise related to such Indebtedness, as duly authorized,
executed and delivered by the parties thereto, (iii) such Indebtedness is
subordinated in right of payment to the indefeasible payment and satisfaction in
full of the Obligations and Agent shall have received a subordination agreement,
in form and substance satisfactory to Agent, (iv) as of the date of incurring
such Indebtedness, and after giving effect thereto, no Default or Event of
Default shall have occurred and remain continuing, (v) such Restricted Person
shall not, directly or indirectly, (A) amend, modify, alter or change the
material terms of the agreements with respect to such Indebtedness, or (B)
redeem, retire, prepay, defease or otherwise repurchase such Indebtedness, (vi)
Borrower or such Restricted Person shall furnish to Agent all notices of default
or acceleration in connection with such Indebtedness received by such Restricted
Person within three Business Days thereafter, (vii) (A) if such Indebtedness is
less than or equal to $100,000,000 in principal in the aggregate, then upon the
incurrence of such Indebtedness, the Borrowing Base shall be automatically
reduced by 30% of the principal amount of such Indebtedness so incurred (or, if
such Indebtedness is revolving debt, by 30% of the principal committed amount of
such Indebtedness) and (B) if such Indebtedness is greater than $100,000,000 in
principal in the aggregate, then the Agent and Lenders shall have the right to
redetermine the Borrowing Base in connection with the incurrence of such
Indebtedness in their sole discretion, and (viii) if a Borrowing Base Deficiency
shall exist, the net proceeds of such Indebtedness shall be applied upon
incurrence of such Indebtedness to prepay the Loans (and, upon repayment in full
of the Loans, to provide cash collateral for outstanding Letters of Credit upon
procedures similar to those described in Section 2.11(g)).

 

Section 7.2. Limitation on Liens. No Restricted Person will create, assume or
permit to exist any Lien upon any of the properties or assets which it now owns
or hereafter acquires, except, to the extent not otherwise forbidden by the
Security Documents the following (“Permitted Liens”):

 

(a) Liens which secure Obligations;

 

(b) statutory Liens for taxes, statutory mechanics’ and materialmen’s Liens
incurred in the ordinary course of business, and other similar Liens incurred in
the ordinary course of business, provided such Liens do not secure Indebtedness
and secure only obligations (i) which are not delinquent or (ii) which are being
contested as provided in Section 6.7 and which do not exceed $500,000 in the
aggregate;

 

51



--------------------------------------------------------------------------------

(c) as to property which is Collateral, any Liens expressly permitted to
encumber such Collateral under any Security Document covering such Collateral;

 

(d) purchase money security interests in equipment acquired by the Restricted
Persons, provided that such security interests secure only the Indebtedness
incurred for the purchase of such equipment and such security interests encumber
only the equipment acquired with the proceeds of such Indebtedness; and

 

(e) deposits made to counterparties in connection with Hedging Contracts;
provided that the aggregate amount of such deposits shall not exceed $1,000,000.

 

Section 7.3. Hedging Contracts. No Restricted Person will be a party to or in
any manner be liable on any Hedging Contract, except:

 

(a) Any Restricted Person may enter into contracts for the purpose and effect of
fixing prices on oil or gas which is expected to be produced by Restricted
Persons or which the Restricted Persons are legally obligated to purchase under
purchase contracts then in effect, provided that at all times: (1) the aggregate
monthly oil production covered by all such contracts (determined, in the case of
contracts that are not settled on a monthly basis, by a monthly proration
acceptable to Agent) for any single month does not in the aggregate exceed the
sum of seventy-five percent (75%) of Projected Oil Production anticipated to be
sold in the ordinary course of Restricted Persons’ businesses for such month,
(2) the aggregate monthly gas production covered by all such contracts
(determined, in the case of contracts that are not settled on a monthly basis,
by a monthly proration acceptable to Agent) for any single month does not in the
aggregate exceed the sum of seventy-five percent (75%) of Projected Gas
Production anticipated to be sold in the ordinary course of Restricted Persons’
businesses for such month, (3) no such contract requires any Restricted Person
to put up money (except as provided in Section 7.2(e)), assets, letters of
credit (unless the Indebtedness arising with respect thereto is permitted under
Section 7.1(f), or other security against the event of its nonperformance prior
to actual default by such Restricted Person in performing its obligations
thereunder, and (4) each such contract is with a counterparty or has a guarantor
of the obligation of the counterparty who (unless such counterparty is a Lender
Party or one of its Affiliates) at the time the contract is made has long-term
obligations rated BBB- or Baa3 or better, respectively, by either Rating Agency
or is an investment grade-rated industry participant; and

 

(b) Any Restricted Person may enter into contracts for the purpose and effect of
fixing interest rates on a principal amount of indebtedness of such Restricted
Person that is accruing interest at a variable rate, provided that (1) the
aggregate notional amount of such contracts never exceeds seventy-five percent
(75%) of the anticipated outstanding principal balance of the indebtedness to be
hedged by such contracts or an average of such principal balances calculated
using a generally accepted method of matching interest swap contracts to
declining principal balances, (2) the floating rate index of each such contract
generally matches the index used to determine the floating rates of interest on
the corresponding indebtedness to be hedged by such contract and (3) each such
contract is with a counterparty or has a guarantor of the obligation of the
counterparty who (unless

 

52



--------------------------------------------------------------------------------

such counterparty is a Lender Party or one of its Affiliates) at the time the
contract is made has long-term obligations rated AA or Aa2 or better,
respectively, by either Rating Agency.

 

Section 7.4. Limitation on Mergers, Issuances of Securities. Except as expressly
provided in this subsection no Restricted Person will merge or consolidate with
or into any other business entity. Provided that no Default is existing or shall
occur as a result thereof, (a) any Subsidiary of Borrower may, however, be
merged into or consolidated with (i) another Subsidiary of Borrower, or (ii)
Borrower, so long as Borrower is the surviving business entity; and (b) Borrower
may merge or consolidate with another Person so long as the Borrower is the
surviving business entity. Borrower will not issue any securities other than
shares of its common stock, preferred stock and any options or warrants giving
the holders thereof only the right to acquire such shares; provided, however,
that the net proceeds of any such issuance shall first be applied as a mandatory
prepayment of the Loans under Section 2.7, if, at the time of such issuance, the
Facility Usage exceeds the Borrowing Base. No Subsidiary of Borrower will issue
any additional shares of its Capital Stock or other securities or any options,
warrants or other rights to acquire such additional shares or other securities
except to Borrower.

 

Section 7.5. Limitation on Sales of Property. No Restricted Person will sell,
transfer, lease, exchange, alienate or dispose of any of its material assets or
properties or any material interest therein except, to the extent not otherwise
forbidden under the Security Documents:

 

(a) equipment which is worthless or obsolete or which is replaced by equipment
of equal suitability and value;

 

(b) inventory (including oil, natural gas, natural gas liquids or hydrocarbons
or mineral products and seismic data) which is sold in the ordinary course of
business on ordinary trade terms;

 

(c) interests in oil and gas properties, or portions thereof, that are sold for
fair consideration; provided that Borrower shall notify Agent in writing at
least five (5) Business days prior to the date on which any such interests are
expected to be sold and if the aggregate consideration for sales made pursuant
to this subsection (c) since the most recent Determination Date exceeds
$30,000,000 net of reasonably-estimated future plug and abandonment costs, Agent
and Lenders shall have the right to reduce the Borrowing Base in connection with
each such sale by the value which has been attributed to such property in the
Borrowing Base, such reduced Borrowing Base to be effective upon the date of
each such sale; and

 

(d) other property (excluding Collateral) which is sold for fair consideration
not in the aggregate in excess of $5,000,000 in any Fiscal Year, so long as
property sold is not included in the Borrowing Base.

 

Neither Borrower nor any of Borrower’s Subsidiaries will sell, transfer or
otherwise dispose of Capital Stock of any of Borrower’s Subsidiaries except that
any Subsidiary of Borrower may sell or issue its own Capital Stock to the extent
not otherwise prohibited hereunder. Notwithstanding the foregoing sentence, the
Borrower may sell the Capital Stock or all or substantially all of the

 

53



--------------------------------------------------------------------------------

assets of its Subsidiaries with the Agent’s consent if as to each and all such
sales, each of the following conditions is satisfied as determined by Agent: (i)
the consideration received in connection with any such sale shall be at least
equal to the fair market value of such Capital Stock or assets (as the case may
be), (ii) such sale shall be on commercially reasonable prices and terms in a
bona fide arm’s length transaction, (iii) subject to clause (iv) below, not less
than seventy-five (75%) percent of the consideration received by the Borrower or
the relevant Restricted Person for such sale shall be in cash or Cash
Equivalents, (iv) in the event of the sale of the Capital Stock of any
Subsidiary of Borrower which is a Restricted Person, or in the event of the sale
by any Restricted of its assets as provided above, (A) if the value of any
applicable property being sold and/or transferred in connection with such
transaction has been included in the Borrowing Base, the Borrowing Base shall
automatically be reduced by the value of such property or assets so sold or
transferred attributed to them in the then current Borrowing Base (as determined
by the Required Lenders), and Borrower shall repay any Borrowing Base Deficiency
caused thereby forthwith, (v) Agent shall have received not less than ten (10)
Business Days prior written notice of any such sale of assets or Capital Stock,
which notice shall set forth in reasonable detail satisfactory to Agent, the
parties to such sale, the consideration to be paid for the sale of such assets
or Capital Stock, the terms and manner of the payment of such consideration, the
assets or Capital Stock to be sold the liabilities being assumed by the
purchaser pursuant to such sale, and such other information with respect thereto
as Agent may request, and (vi) as of the date of such sale and after giving
effect thereto, no Default or Event of Default shall have occurred and remain
continuing.

 

No Restricted Person will discount, sell, pledge or assign any notes payable to
it, accounts receivable or future income except to the extent expressly
permitted under the Loan Documents.

 

Section 7.6. Limitation on Distributions; Redemptions and Prepayments of
Indebtedness. No Restricted Person will make any Distribution, except as
expressly provided in this section, and no Restricted Person will redeem,
purchase, prepay or defease any Indebtedness, other than the Obligations, prior
to the original maturity thereof. Distributions may be made:

 

(a) by Borrower to any of its shareholders on any date in an amount not to
exceed the Available Distribution Amount, or

 

(b) by Subsidiaries of Borrower without limitation to Borrower;

 

provided that no such Distribution described in clauses (a) or (b) above shall
be permitted if (i) an Event of Default has occurred and is continuing, (ii) an
Event of Default would occur as a result of such Distribution, or (iii) a
Borrowing Base Deficiency exists.

 

Section 7.7. Limitation on Investments and New Businesses. No Restricted Person
will (a) make any expenditure or commitment or incur any obligation or enter
into or engage in any transaction except in the ordinary course of business or
except as otherwise expressly permitted hereunder, (b) engage directly or
indirectly in any business or conduct any operations except the exploration,
development and production of oil and gas, (c) make any acquisitions of or
Investments in any Person, except Investments in Cash Equivalents and
Investments in Wholly-owned Subsidiaries of Borrower, (d) make any significant
acquisition of or Investments

 

54



--------------------------------------------------------------------------------

in any properties except oil and gas properties; provided that no acquisition or
Investment permitted under the immediately preceding clause (d) may be made if a
Default, Event of Default or Borrowing Base Deficiency exists at the time such
acquisition or Investment is made or will occur as a result thereof.

 

Section 7.8. Limitation on Credit Extensions. Except for Investments permitted
by Section 7.7, no Restricted Person will extend credit, make advances or make
loans other than (i) normal and prudent extensions of credit to customers buying
goods and services in the ordinary course of business, which extensions shall
not be for longer periods than those extended by similar businesses operated in
a normal and prudent manner, and (ii) loans to other Restricted Persons, so long
as no Default, Event of Default or Borrowing Base Deficiency exists at the time
such loan is made.

 

Section 7.9. Transactions with Affiliates; Creation and Dissolution of
Subsidiaries. No Restricted Person will (a) engage in any material transaction
with any of its Affiliates on terms which are less favorable to it than those
which would have been obtainable at the time in arm’s-length dealing with
Persons other than such Affiliates; or (b) create or acquire any Subsidiary
after the date hereof. Any Restricted Person (other than the Borrower) may wind
up, liquidate or dissolve, and the Borrower may cause any Restricted Person
(other than itself) to wind up, liquidate or dissolve, in connection with any
merger or consolidation to the extent permitted under Section 7.4 hereof; or,
with the consent of the Agent, so long as (i) such winding up, liquidation or
dissolution shall not result in or give rise to any obligation, liability or
Indebtedness of any Restricted Person, (ii) no Default or Event of Default shall
have occurred and remain continuing as a result of, and after giving effect to,
such transaction, (iii) all properties of such Restricted Person has been duly
transferred to another Restricted Person to the reasonable satisfaction of the
Agent, and (iv) the required Mortgaged Properties remain encumbered in
accordance with Section 6.15.

 

Section 7.10. Certain Contracts; Amendments; Multiemployer ERISA Plans. Except
as expressly provided for in the Loan Documents, no Restricted Person will,
directly or indirectly, enter into, create, or otherwise allow to exist any
contract or other consensual restriction on the ability of any Subsidiary of
Borrower to: (i) pay dividends or make other distributions to Borrower, (ii) to
redeem equity interests held in it by Borrower, (iii) to repay loans and other
indebtedness owing by it to Borrower, or (iv) to transfer any of its assets to
Borrower. No Restricted Person will enter into any “take-or-pay” contract or
other contract or arrangement for the purchase of goods or services which
obligates it to pay for such goods or service regardless of whether they are
delivered or furnished to it. No Restricted Person will amend or permit any
amendment to any other contract or lease which releases, qualifies, limits,
makes contingent or otherwise detrimentally affects the rights and benefits of
Agent or any Lender under or acquired pursuant to any Security Documents. No
ERISA Affiliate will incur any obligation to contribute to any “multiemployer
plan” as defined in Section 4001 of ERISA.

 

Section 7.11. Current Ratio. The ratio of Borrower’s Consolidated current assets
to Borrower’s Consolidated current liabilities will never be less than 1.0 to
1.0. For purposes of this section, Borrower’s Consolidated current assets will
include any unused portion of the Borrowing Base which is then available for
borrowing, and Borrower’s Consolidated current

 

55



--------------------------------------------------------------------------------

liabilities will be calculated without including any payments of principal on
the Notes which are required to be repaid within one year from the time of
calculation.

 

Section 7.12. Tangible Net Worth. Borrower’s Consolidated Tangible Net Worth
will never be less than the sum of (i) $260,000,000 plus (ii) fifty percent
(50%) of Borrower’s Consolidated Net Income earned during the period from
September 30, 2004 through and including the last day of the calendar month
immediately preceding the date of calculation plus (iii) seventy-five percent
(75%) of the net proceeds to Borrower of any offering of non-redeemable
preferred or common stock by Borrower.

 

Section 7.13. Interest Coverage. At the end of any Fiscal Quarter (beginning
with the Fiscal Quarter ended March 31, 2005, the ratio of (a) EBITDA of
Borrower to (b) Consolidated Interest Expense of Borrower for the Four Quarter
Period then ended shall not be less than 5.0 to 1.0.

 

Section 7.14. Fiscal Year. No Restricted Person will change its fiscal year.

 

ARTICLE VIII - Events of Default and Remedies

 

Section 8.1. Events of Default. Each of the following events constitutes an
Event of Default under this Agreement:

 

(a) Any Restricted Person fails to pay the principal component of any Obligation
when due and payable, whether at a date for the payment of a fixed installment
or as a contingent or other payment becomes due and payable or as a result of
acceleration or otherwise;

 

(b) Any Restricted Person fails to pay any Obligation (other than the
Obligations in clause (a) above) when due and payable, whether at a date for the
payment of a fixed installment or as a contingent or other payment becomes due
and payable or as a result of acceleration or otherwise, within three Business
Days after the same becomes due;

 

(c) Any “default” or “event of default” occurs under any Loan Document which
defines either such term, and the same is not remedied within the applicable
period of grace (if any) provided in such Loan Document;

 

(d) Any Restricted Person fails to duly observe, perform or comply with any
covenant, agreement or provision of Section 6.4 or Article VII;

 

(e) Any Restricted Person fails (other than as referred to in subsections (a),
(b), (c) or (d) above) to duly observe, perform or comply with any covenant,
agreement, condition or provision of any Loan Document, and such failure remains
unremedied for a period of thirty (30) days after notice of such failure is
given by Agent to Borrower;

 

(f) Any representation or warranty previously, presently or hereafter made in
writing by or on behalf of any Restricted Person in connection with any Loan
Document

 

56



--------------------------------------------------------------------------------

shall prove to have been false, misleading or incorrect in any material respect
on any date on or as of which made, or any Loan Document at any time ceases to
be valid, binding and enforceable as warranted in Section 5.5 for any reason
other than its release or subordination by Agent;

 

(g) Any Restricted Person fails to duly observe, perform or comply with any
agreement with any Person or any term or condition of any instrument, if such
agreement or instrument is materially significant to Borrower or to Borrower and
its subsidiaries on a Consolidated basis, and such failure is not remedied
within the applicable period of grace (if any) provided in such agreement or
instrument;

 

(h) Any Restricted Person (i) fails to pay any portion, when such portion is
due, of any of its Indebtedness in excess of $1,000,000, or (ii) breaches or
defaults in the performance of any agreement or instrument by which any such
Indebtedness is issued, evidenced, governed, or secured, and any such failure,
breach or default continues beyond any applicable period of grace provided
therefor;

 

(i) Either (i) any “accumulated funding deficiency” (as defined in Section
412(a) of the Internal Revenue Code of 1986, as amended) in excess of $100,000
exists with respect to any ERISA Plan, whether or not waived by the Secretary of
the Treasury or his delegate, or (ii) any Termination Event occurs with respect
to any ERISA Plan and the then current value of such ERISA Plan’s benefit
liabilities exceeds the then current value of such ERISA Plan’s assets available
for the payment of such benefit liabilities by more than $100,000 (or in the
case of a Termination Event involving the withdrawal of a substantial employer,
the withdrawing employer’s proportionate share of such excess exceeds such
amount);

 

(j) Any Restricted Person:

 

(i) suffers the entry against it of a judgment, decree or order for relief by a
Tribunal of competent jurisdiction in an involuntary proceeding commenced under
any applicable bankruptcy, insolvency or other similar Law of any jurisdiction
now or hereafter in effect, including the federal Bankruptcy Code, as from time
to time amended, or has any such proceeding commenced against it which remains
undismissed for a period of thirty days; or

 

(ii) commences a voluntary case under any applicable bankruptcy, insolvency or
similar Law now or hereafter in effect, including the federal Bankruptcy Code,
as from time to time amended; or applies for or consents to the entry of an
order for relief in an involuntary case under any such Law; or makes a general
assignment for the benefit of creditors; or fails generally to pay (or admits in
writing its inability to pay) its debts as such debts become due; or takes
corporate or other action to authorize any of the foregoing; or

 

(iii) suffers the appointment of or taking possession by a receiver, liquidator,
assignee, custodian, trustee, sequestrator or similar official of all or a
substantial part of its assets or of any part of the Collateral in a proceeding

 

57



--------------------------------------------------------------------------------

brought against or initiated by it, and such appointment or taking possession is
neither made ineffective nor discharged within thirty days after the making
thereof, or such appointment or taking possession is at any time consented to,
requested by, or acquiesced to by it; or

 

(iv) suffers the entry against it of a final judgment for the payment of money
in excess of $500,000 (not covered by insurance satisfactory to Agent in its
discretion), unless the same is discharged within thirty days after the date of
entry thereof or an appeal or appropriate proceeding for review thereof is taken
within such period and a stay of execution pending such appeal is obtained; or

 

(v) suffers a writ or warrant of attachment or any similar process to be issued
by any Tribunal against all or any substantial part of its assets or any part of
the Collateral, and such writ or warrant of attachment or any similar process is
not stayed or released within thirty days after the entry or levy thereof or
after any stay is vacated or set aside; and

 

(k) The Environmental Claims against the Restricted Persons exceed an aggregate
amount of $1,000,000;

 

(l) Any Change in Control occurs;

 

(m) Any Material Adverse Change occurs; or

 

(n) Any Loan Document or any Lien created thereby shall be invalid, or any
Person shall have asserted that such Loan Document or Lien is invalid.

 

Upon the occurrence of an Event of Default described in subsection (j)(i),
(j)(ii) or (j)(iii) of this section with respect to Borrower, all of the
Obligations shall thereupon be immediately due and payable, without demand,
presentment, notice of demand or of dishonor and nonpayment, protest, notice of
protest, notice of intention to accelerate, declaration or notice of
acceleration, or any other notice or declaration of any kind, all of which are
hereby expressly waived by Borrower and each Restricted Person who at any time
ratifies or approves this Agreement. Upon any such acceleration, any obligation
of any Lender to make any further Loans hereunder and any obligation of any
Issuer to issue Letters of Credit hereunder shall be permanently terminated.
During the continuance of any other Event of Default, Agent at any time and from
time to time may (and upon written instructions from Required Lenders, Agent
shall), without notice to Borrower or any other Restricted Person, do either or
both of the following: (1) terminate any obligation of Lender to make Loans
hereunder and any obligation of any Issuer to issue Letters of Credit hereunder,
and (2) declare any or all of the Obligations immediately due and payable, and
all such Obligations shall thereupon be immediately due and payable, without
demand, presentment, notice of demand or of dishonor and nonpayment, protest,
notice of protest, notice of intention to accelerate, declaration or notice of
acceleration, or any other notice or declaration of any kind, all of which are
hereby expressly waived by Borrower and each Restricted Person who at any time
ratifies or approves this Agreement.

 

Section 8.2. Remedies. If any Default shall occur and be continuing, each Lender
Party may protect and enforce its rights under the Loan Documents by any
appropriate

 

58



--------------------------------------------------------------------------------

proceedings, including proceedings for specific performance of any covenant or
agreement contained in any Loan Document, and each Lender Party may enforce the
payment of any Obligations due it or enforce any other legal or equitable right
which it may have. All rights, remedies and powers conferred upon Lender Parties
under the Loan Documents shall be deemed cumulative and not exclusive of any
other rights, remedies or powers available under the Loan Documents or at Law or
in equity.

 

ARTICLE IX - Agent

 

Section 9.1. Appointment and Authority. Each Lender Party hereby irrevocably
authorizes Agent, and Agent hereby undertakes, to receive payments of principal,
interest and other amounts due hereunder as specified herein and to take all
other actions and to exercise such powers under the Loan Documents as are
specifically delegated to Agent by the terms hereof or thereof, together with
all other powers reasonably incidental thereto. The relationship of Agent to the
other Lender Parties is only that of one commercial lender acting as
administrative agent for others, and nothing in the Loan Documents shall be
construed to constitute Agent a trustee or other fiduciary for any holder of any
of the Notes or of any participation therein nor to impose on Agent duties and
obligations other than those expressly provided for in the Loan Documents. With
respect to any matters not expressly provided for in the Loan Documents and any
matters which the Loan Documents place within the discretion of Agent, Agent
shall not be required to exercise any discretion or take any action, and it may
request instructions from Lenders with respect to any such matter, in which case
it shall be required to act or to refrain from acting (and shall be fully
protected and free from liability to all Lenders in so acting or refraining from
acting) upon the instructions of Required Lenders (including itself), provided,
however, that Agent shall not be required to take any action which exposes it to
a risk of personal liability that it considers unreasonable or which is contrary
to the Loan Documents or to applicable Law. Upon receipt by Agent from Borrower
of any communication calling for action on the part of Lenders or upon notice
from any other Lender Party to Agent of any Default or Event of Default, Agent
shall promptly notify each other Lender Party thereof.

 

Section 9.2. Exculpation, Agent’s Reliance, Etc. Neither Agent nor any of its
directors, officers, agents, attorneys, or employees shall be liable for any
action taken or omitted to be taken by any of them under or in connection with
the Loan Documents, INCLUDING THEIR NEGLIGENCE OF ANY KIND, except that each
shall be liable for its own gross negligence or willful misconduct. Without
limiting the generality of the foregoing, Agent (a) may treat the payee of any
Note as the holder thereof until Agent receives written notice of the assignment
or transfer thereof in accordance with this Agreement, signed by such payee and
in form satisfactory to Agent; (b) may consult with legal counsel (including
counsel for Borrower), independent public accountants and other experts selected
by it and shall not be liable for any action taken or omitted to be taken in
good faith by it in accordance with the advice of such counsel, accountants or
experts; (c) makes no warranty or representation to any other Lender Party and
shall not be responsible to any other Lender Party for any statements,
warranties or representations made in or in connection with the Loan Documents;
(d) shall not have any duty to ascertain or to inquire as to the performance or
observance of any of the terms, covenants or conditions of the Loan Documents on
the part of any Restricted Person or to inspect the property (including the
books and records) of any Restricted Person; (e) shall not be

 

59



--------------------------------------------------------------------------------

responsible to any other Lender Party for the due execution, legality, validity,
enforceability, genuineness, sufficiency or value of any Loan Document or any
instrument or document furnished in connection therewith; (f) may rely upon the
representations and warranties of each Restricted Person and the Lenders in
exercising its powers hereunder; and (g) shall incur no liability under or in
respect of the Loan Documents by acting upon any notice, consent, certificate or
other instrument or writing (including any telecopy, telegram, cable or telex)
believed by it to be genuine and signed or sent by the proper Person or Persons.

 

Section 9.3. Credit Decisions. Each Lender Party acknowledges that it has,
independently and without reliance upon any other Lender Party, made its own
analysis of Borrower and the transactions contemplated hereby and its own
independent decision to enter into this Agreement and the other Loan Documents.
Each Lender Party also acknowledges that it will, independently and without
reliance upon any other Lender Party and based on such documents and information
as it shall deem appropriate at the time, continue to make its own credit
decisions in taking or not taking action under the Loan Documents.

 

Section 9.4. Indemnification. Each Lender agrees to indemnify Agent (to the
extent not reimbursed by Borrower within ten (10) days after demand) from and
against such Lender’s Percentage Share of any and all liabilities, obligations,
claims, losses, damages, penalties, fines, actions, judgments, suits,
settlements, costs, expenses or disbursements (including reasonable fees of
attorneys, accountants, experts and advisors) of any kind or nature whatsoever
(in this section collectively called “liabilities and costs”) which to any
extent (in whole or in part) may be imposed on, incurred by, or asserted against
Agent growing out of, resulting from or in any other way associated with any of
the Collateral, the Loan Documents and the transactions and events (including
the enforcement thereof) at any time associated therewith or contemplated
therein (including any Environmental Claims or violation or noncompliance with
any Environmental Laws by any Person or any liabilities or duties of any Person
with respect to the presence or Release of Hazardous Materials found in or
released into the environment).

 

THE FOREGOING INDEMNIFICATION SHALL APPLY WHETHER OR NOT SUCH LIABILITIES AND
COSTS ARE IN ANY WAY OR TO ANY EXTENT OWED, IN WHOLE OR IN PART, UNDER ANY CLAIM
OR THEORY OF STRICT LIABILITY, OR ARE CAUSED, IN WHOLE OR IN PART, BY ANY
NEGLIGENT ACT OR OMISSION OF ANY KIND BY AGENT,

 

provided only that no Lender shall be obligated under this section to indemnify
Agent for that portion, if any, of any liabilities and costs which is
proximately caused by Agent’s own individual gross negligence or willful
misconduct, as determined in a final judgment. Cumulative of the foregoing, each
Lender agrees to reimburse Agent promptly upon demand for such Lender’s
Percentage Share of any costs and expenses to be paid to Agent by Borrower under
Section 10.4(a) to the extent that Agent is not timely reimbursed for such
expenses by Borrower as provided in such section. As used in this section the
term “Agent” shall refer not only to the Person designated as such in Section
1.1 but also to each director, officer, agent, attorney, employee,
representative and Affiliate of such Person.

 

Section 9.5. Rights as Lender. In its capacity as a Lender, Agent shall have the
same rights and obligations as any Lender and may exercise such rights as though
it were not Agent.

 

60



--------------------------------------------------------------------------------

Agent may accept deposits from, lend money to, act as Trustee under indentures
of, and generally engage in any kind of business with any Restricted Person or
their Affiliates, all as if it were not Agent hereunder and without any duty to
account therefor to any other Lender.

 

Section 9.6. Sharing of Set-Offs and Other Payments. Each Lender Party agrees
that if it shall, whether through the exercise of rights under Security
Documents or rights of banker’s lien, set off, or counterclaim against Borrower
or otherwise, obtain payment of a portion of the aggregate Obligations owed to
it which, taking into account all distributions made by Agent under Section 3.1,
causes such Lender Party to have received more than it would have received had
such payment been received by Agent and distributed pursuant to Section 3.1,
then (a) it shall be deemed to have simultaneously purchased and shall be
obligated to purchase interests in the Obligations as necessary to cause all
Lender Parties to share all payments as provided for in Section 3.1, and (b)
such other adjustments shall be made from time to time as shall be equitable to
ensure that Agent and all Lenders share all payments of Obligations as provided
in Section 3.1; provided, however, that nothing herein contained shall in any
way affect the right of any Lender Party to obtain payment (whether by exercise
of rights of banker’s lien, set-off or counterclaim or otherwise) of
indebtedness other than the Obligations. Borrower expressly consents to the
foregoing arrangements and agrees that any holder of any such interest or other
participation in the Obligations, whether or not acquired pursuant to the
foregoing arrangements, may to the fullest extent permitted by Law exercise any
and all rights of banker’s lien, set-off, or counterclaim as fully as if such
holder were a holder of the Obligations in the amount of such interest or other
participation. If all or any part of any funds transferred pursuant to this
section is thereafter recovered from the seller under this section which
received the same, the purchase provided for in this section shall be deemed to
have been rescinded to the extent of such recovery, together with interest, if
any, if interest is required pursuant to Tribunal order to be paid on account of
the possession of such funds prior to such recovery.

 

Section 9.7. Investments. Whenever Agent in good faith determines that it is
uncertain about how to distribute to Lenders any funds which it has received, or
whenever Agent in good faith determines that there is any dispute among Lenders
about how such funds should be distributed, Agent may choose to defer
distribution of the funds which are the subject of such uncertainty or dispute.
If Agent in good faith believes that the uncertainty or dispute will not be
promptly resolved, or if Agent is otherwise required to invest funds pending
distribution to Lenders, Agent shall invest such funds pending distribution; all
interest on any such investment shall be distributed upon the distribution of
such investment and in the same proportion and to the same Persons as such
investment. All moneys received by Agent for distribution to Lenders (other than
to the Person who is Agent in its separate capacity as a Lender) shall be held
by Agent pending such distribution solely as Agent for such Lenders, and Agent
shall have no equitable title to any portion thereof.

 

Section 9.8. Benefit of Article IX. The provisions of this Article (other than
the following Section 9.9) are intended solely for the benefit of Lender
Parties, and no Restricted Person shall be entitled to rely on any such
provision or assert any such provision in a claim or defense against any Lender
Party. Lender Parties may waive or amend such provisions as they desire without
any notice to or consent of Borrower or any Restricted Person.

 

61



--------------------------------------------------------------------------------

Section 9.9. Resignation. Agent may resign at any time by giving written notice
thereof to Lenders and Borrower. Each such notice shall set forth the date of
such resignation. Required Lenders shall have the right to appoint a successor
Agent. A successor must be appointed for any retiring Agent, and such Agent’s
resignation shall become effective when such successor accepts such appointment.
If, within thirty days after the date of the retiring Agent’s resignation, no
successor Agent has been appointed and has accepted such appointment, then the
retiring Agent may appoint a successor Agent, which shall be a financial
institution organized under the Laws of the United States of America or of any
state thereof. Upon the acceptance of any appointment as Agent hereunder by a
successor Agent, the retiring Agent shall be discharged from its duties and
obligations under this Agreement and the other Loan Documents. After any
retiring Agent’s resignation hereunder the provisions of this Article IX shall
continue to inure to its benefit as to any actions taken or omitted to be taken
by it while it was Agent under the Loan Documents.

 

ARTICLE X - Miscellaneous

 

Section 10.1. Waivers and Amendments; Acknowledgments.

 

(a) Waivers and Amendments. No failure or delay (whether by course of conduct or
otherwise) by any Lender Party in exercising any right, power or remedy which
such Lender Party may have under any of the Loan Documents shall operate as a
waiver thereof or of any other right, power or remedy, nor shall any single or
partial exercise by any Lender Party of any such right, power or remedy preclude
any other or further exercise thereof or of any other right, power or remedy. No
waiver of any provision of any Loan Document and no consent to any departure
therefrom shall ever be effective unless it is in writing and signed as provided
below in this section, and then such waiver or consent shall be effective only
in the specific instances and for the purposes for which given and to the extent
specified in such writing. No notice to or demand on any Restricted Person shall
in any case of itself entitle any Restricted Person to any other or further
notice or demand in similar or other circumstances. This Agreement and the other
Loan Documents set forth the entire understanding between the parties hereto
with respect to the transactions contemplated herein and therein and supersede
all prior discussions and understandings with respect to the subject matter
hereof and thereof, and no waiver, consent, release, modification or amendment
of or supplement to this Agreement or the other Loan Documents shall be valid or
effective against any party hereto unless the same is in writing and signed by
(i) if such party is Borrower, by Borrower, (ii) if such party is Agent, by such
party, (iii) if such party is a Lender, by such Lender or by Agent on behalf of
Lenders with the written consent of Required Lenders (which consent has already
been given as to the termination of the Loan Documents as provided in Section
10.14) and (iv) if such party is Issuer, by Issuer. Notwithstanding the
foregoing or anything to the contrary herein, Agent shall not, without the prior
consent of each individual Lender, execute and deliver on behalf of such Lender
any waiver or amendment which would: (1) waive any of the conditions specified
in Article IV (provided that Agent may in its discretion withdraw any request it
has made under Section 4.2(e)), (2) increase the Commitment of such Lender or
subject such Lender to any additional obligations, (3) reduce any fees payable
to such lender

 

62



--------------------------------------------------------------------------------

hereunder, or the principal of, or interest on, such Lender’s Note, (4) postpone
any date fixed for any payment of any such fees, principal or interest, (5)
increase the Facility Amount or the aggregate Commitment of the Lenders to an
amount in either case in excess of $300,000,000 or amend the definition herein
of “Required Lenders” or otherwise change the aggregate amount of Percentage
Shares which is required for Agent, Lenders or any of them to take any
particular action under the Loan Documents, (6) release Borrower from its
obligation to pay such Lender’s Note or (7) release all or substantially all of
the Collateral. Notwithstanding the foregoing, to the extent that the Borrower
or any Restricted Person transfers, sells or otherwise assigns any Collateral in
accordance with the Loan Documents, the Agent is authorized to release the
Agent’s and Lenders’ Liens on such Collateral without any further consent by any
of the Lenders.

 

(b) Acknowledgments and Admissions. Borrower hereby represents, warrants,
acknowledges and admits that (i) it has been advised by counsel in the
negotiation, execution and delivery of the Loan Documents to which it is a
party, (ii) it has made an independent decision to enter into this Agreement and
the other Loan Documents to which it is a party, without reliance on any
representation, warranty, covenant or undertaking by Agent or any Lender,
whether written, oral or implicit, other than as expressly set out in this
Agreement or in another Loan Document delivered on or after the date hereof,
(iii) there are no representations, warranties, covenants, undertakings or
agreements by any Lender Party as to the Loan Documents except as expressly set
out in this Agreement or in another Loan Document delivered on or after the date
hereof, (iv) no Lender Party has any fiduciary obligation toward Borrower with
respect to any Loan Document or the transactions contemplated thereby, (v) the
relationship pursuant to the Loan Documents between Borrower and the other
Restricted Persons, on one hand, and each Lender Party, on the other hand, is
and shall be solely that of debtor and creditor, respectively, (vi) no
partnership or joint venture exists with respect to the Loan Documents between
any Restricted Person and any Lender Party, (vii) Agent is not Borrower’s Agent,
but Agent for Lenders, (viii) should an Event of Default or Default occur or
exist, each Lender Party will determine in its sole discretion and for its own
reasons what remedies and actions it will or will not exercise or take at that
time, (ix) without limiting any of the foregoing, Borrower is not relying upon
any representation or covenant by any Lender Party, or any representative
thereof, and no such representation or covenant has been made, that any Lender
Party will, at the time of an Event of Default or Default, or at any other time,
waive, negotiate, discuss, or take or refrain from taking any action permitted
under the Loan Documents with respect to any such Event of Default or Default or
any other provision of the Loan Documents, and (x) all Lender Parties have
relied upon the truthfulness of the acknowledgments in this section in deciding
to execute and deliver this Agreement and to become obligated hereunder.

 

(c) Representation by Lenders. Each Lender hereby represents that it will
acquire its Note for its own account in the ordinary course of its commercial
lending business; however, the disposition of such Lender’s property shall at
all times be and remain within its control and, in particular and without
limitation, such Lender may sell or otherwise transfer its Note, any
participation interest or other interest in its Note, or any of its other rights
and obligations under the Loan Documents.

 

63



--------------------------------------------------------------------------------

(d) Joint Acknowledgment. THIS WRITTEN AGREEMENT AND THE OTHER LOAN DOCUMENTS
REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE
PARTIES.

 

THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

 

Section 10.2. Survival of Agreements; Cumulative Nature. All of Restricted
Persons’ various representations, warranties, covenants and agreements in the
Loan Documents shall survive the execution and delivery of this Agreement and
the other Loan Documents and the performance hereof and thereof, including the
making or granting of the Loans and the delivery of the Notes and the other Loan
Documents, and shall further survive until all of the Obligations are paid in
full to each Lender Party and all of Lender Parties’ obligations to Borrower are
terminated. All statements and agreements contained in any certificate or other
instrument delivered by any Restricted Person to any Lender Party under any Loan
Document shall be deemed representations and warranties by Borrower or
agreements and covenants of Borrower under this Agreement. The representations,
warranties, indemnities, and covenants made by Restricted Persons in the Loan
Documents, and the rights, powers, and privileges granted to Lender Parties in
the Loan Documents, are cumulative, and, except for expressly specified waivers
and consents, no Loan Document shall be construed in the context of another to
diminish, nullify, or otherwise reduce the benefit to any Lender Party of any
such representation, warranty, indemnity, covenant, right, power or privilege.
In particular and without limitation, no exception set out in this Agreement to
any representation, warranty, indemnity, or covenant herein contained shall
apply to any similar representation, warranty, indemnity, or covenant contained
in any other Loan Document, and each such similar representation, warranty,
indemnity, or covenant shall be subject only to those exceptions which are
expressly made applicable to it by the terms of the various Loan Documents.

 

Section 10.3. Notices. All notices, requests, consents, demands and other
communications required or permitted under any Loan Document shall be in
writing, unless otherwise specifically provided in such Loan Document (provided
that Agent may give telephonic notices to the other Lender Parties), and shall
be deemed sufficiently given or furnished if delivered by personal delivery, by
telecopy or telex, by delivery service with proof of delivery, or by registered
or certified United States mail, postage prepaid, to Borrower and Restricted
Persons at the address of Borrower specified on the signature pages hereto and
to each Lender Party at its address specified in the Lenders Schedule as its
lending offices for ABR Loans (unless changed by similar notice in writing given
by the particular Person whose address is to be changed). Any such notice or
communication shall be deemed to have been given (a) in the case of personal
delivery or delivery service, as of the date of first attempted delivery during
normal business hours at the address provided herein, (b) in the case of
telecopy or telex, upon receipt, or (c) in the case of registered or certified
United States mail, three days after deposit in the mail; provided, however,
that no Borrowing Notice shall become effective until actually received by
Agent.

 

64



--------------------------------------------------------------------------------

Section 10.4. Payment of Expenses; Indemnity.

 

(a) Payment of Expenses. Whether or not the transactions contemplated by this
Agreement are consummated, Borrower will promptly (and in any event, within 30
days after any invoice or other statement or notice) pay: (i) all transfer,
stamp, mortgage, documentary or other similar taxes, assessments or charges
levied by any governmental or revenue authority in respect of this Agreement or
any of the other Loan Documents or any other document referred to herein or
therein, (ii) all reasonable costs and expenses incurred by or on behalf of
Agent (including attorneys’ fees, consultants’ fees and engineering fees, travel
costs and miscellaneous expenses) in connection with (1) the negotiation,
preparation, execution and delivery of the Loan Documents, and any and all
consents, waivers or other documents or instruments relating thereto, (2) the
filing, recording, refiling and re-recording of any Loan Documents and any other
documents or instruments or further assurances required to be filed or recorded
or refiled or re-recorded by the terms of any Loan Document, (3) the borrowings
hereunder and other action reasonably required in the course of administration
hereof, (4) monitoring or confirming (or preparation or negotiation of any
document related to) Borrower’s compliance with any covenants or conditions
contained in this Agreement or in any Loan Document, and (iii) all reasonable
costs and expenses incurred by or on behalf of any Lender Party (including
reasonable attorneys’ fees, consultants’ fees and accounting fees) in connection
with the defense or enforcement of any of the Loan Documents (including this
section) or the defense of any Lender Party’s exercise of its rights thereunder.
In addition to the foregoing, until all Obligations have been paid in full,
Borrower will also pay or reimburse Agent for all reasonable out-of-pocket costs
and expenses of Agent or its agents or employees in connection with the
continuing administration of the Loans and the related due diligence of Agent,
including travel and miscellaneous expenses and fees and expenses of Agent’s
outside counsel, reserve engineers and consultants engaged in connection with
the Loan Documents.

 

(b) Indemnity. Borrower agrees to indemnify each Lender Party, upon demand, from
and against any and all liabilities, obligations, claims, losses, damages,
penalties, fines, actions, judgments, suits, settlements, costs, expenses or
disbursements (including reasonable fees of attorneys, accountants, experts and
advisors) of any kind or nature whatsoever (in this section collectively called
“liabilities and costs”) which to any extent (in whole or in part) may be
imposed on, incurred by, or asserted against such Lender Party by the Borrower
or any Restricted Person or by any third party growing out of, resulting from or
in any other way associated with any of the Collateral, the Loan Documents and
the transactions and events (including the enforcement or defense thereof) at
any time associated therewith or contemplated therein (including any
Environmental Claims or violation or noncompliance with any Environmental Laws
by any Restricted Person or any liabilities or duties of any Restricted Person
or any Lender Party with respect to the presence or Release of Hazardous
Materials found in or released into the environment).

 

THE FOREGOING INDEMNIFICATION SHALL APPLY WHETHER OR NOT SUCH LIABILITIES AND
COSTS ARE IN ANY WAY OR TO ANY EXTENT OWED, IN WHOLE OR IN PART, UNDER ANY CLAIM
OR THEORY OF STRICT LIABILITY, OR ARE CAUSED, IN WHOLE OR IN PART, BY ANY
NEGLIGENT ACT OR OMISSION OF ANY KIND BY ANY LENDER PARTY,

 

65



--------------------------------------------------------------------------------

provided only that no Lender Party shall be entitled under this section to
receive indemnification for that portion, if any, of any liabilities and costs
which is proximately caused by its own individual gross negligence or willful
misconduct, as determined in a final judgment. If any Person (including Borrower
or any of its Affiliates) ever alleges such gross negligence or willful
misconduct by any Lender Party, the indemnification provided for in this section
shall nonetheless be paid upon demand, subject to later adjustment or
reimbursement, until such time as a court of competent jurisdiction enters a
final judgment as to the extent and effect of the alleged gross negligence or
willful misconduct. As used in this section the term “Lender Parties” shall
refer not only to the Persons designated as such in Section 1.1 but also to each
director, officer, agent, attorney, employee, representative and Affiliate of
such Persons.

 

Section 10.5. Joint and Several Liability; Parties in Interest. All Obligations
which are incurred by two or more Restricted Persons shall be their joint and
several obligations and liabilities. All grants, covenants and agreements
contained in the Loan Documents shall bind and inure to the benefit of the
parties thereto and their respective successors and assigns; provided, however,
that no Restricted Person may assign or transfer any of its rights or delegate
any of its duties or obligations under any Loan Document without the prior
consent of Required Lenders. Neither Borrower nor any Affiliates of Borrower
shall directly or indirectly purchase or otherwise retire any Obligations owed
to any Lender nor will any Lender accept any offer to do so, unless each Lender
shall have received substantially the same offer with respect to the same
Percentage Share of the Obligations owed to it. If Borrower or any Affiliate of
Borrower at any time purchases some but less than all of the Obligations owed to
all Lender Parties, such purchaser shall not be entitled to any rights of any
Lender Party under the Loan Documents unless and until Borrower or its
Affiliates have purchased all of the Obligations.

 

Section 10.6. Assignments.

 

(a) Any Lender may sell a participation interest in its commitment hereunder or
any of its rights under its Loans or under the Loan Documents to any Person,
provided that the agreement between such Lender and such participant must at all
times provide: (i) that such participation exists only as a result of the
agreement between such participant and such Lender and that such transfer does
not give such participant any right to vote as a Lender or any other direct
claims or rights against any Person other than such Lender, (ii) that such
participant is not entitled to payment from any Restricted Person under any of
Sections 3.2, 3.3, 3.4, 3.5 or 3.6 of amounts in excess of those payable to such
Lender under such sections (determined without regard to the sale of such
participation), and (iii) unless such participant is an Affiliate of such
Lender, that such participant shall not be entitled to require such Lender to
take any action under any Loan Document or to obtain the consent of such
participant prior to taking any action under any Loan Document, except for
actions which would require the consent of all Lenders under the next-to-last
sentence of subsection (a) of Section 10.1. No Lender selling such a
participation shall, as between the other parties hereto and such Lender, be
relieved of any of its obligations hereunder as a result of the sale of such
participation. Each Lender which sells any such participation to any Person
(other than an Affiliate of such Lender) shall give prompt notice thereof to
Agent and Borrower.

 

66



--------------------------------------------------------------------------------

(b) Except for sales of participations under the immediately preceding
subsection (a), no Lender shall make any assignment or transfer of any kind of
its commitments or any of its rights under its Loans or under the Loan
Documents, except for assignments to an Eligible Transferee, and then only if
such assignment is made in accordance with the following requirements:

 

(i) Each such assignment shall apply to all Obligations owing to the assignor
Lender hereunder and to the unused portion of the assignor Lender’s commitments,
so that after such assignment is made the assignor Lender shall have a fixed
(and not a varying) Percentage Share in its Loans, Letter of Credit Outstandings
and Note and be committed to make that Percentage Share of all future Loans and
participations in Letters of Credit, the assignee shall have a fixed Percentage
Share in such Loans, Letter of Credit Outstandings and Note and be committed to
make that Percentage Share of all future Loans and participations in Letters of
Credit, the Percentage Share of the aggregate of the Commitment of the assignor
shall not be less than $10,000,000 (unless such assignor is assigning all of its
Percentage Share of the Commitment) and the Percentage Share of the aggregate of
the Commitment of the assignee shall equal or exceed $5,000,000.

 

(ii) The parties to each such assignment shall execute and deliver to Agent, for
its acceptance and recording in the “Register” (as defined below in this
section), an Assignment and Acceptance in the form of Exhibit E, appropriately
completed, together with the Note subject to such assignment and a processing
fee payable to Agent of $4,000. Upon such execution, delivery, and payment and
upon the satisfaction of the conditions set out in such Assignment and
Acceptance, then (i) Borrower shall issue new Notes to such assignor and
assignee upon return of the old Notes to Borrower, and (ii) as of the
“Settlement Date” specified in such Assignment and Acceptance the assignee
thereunder shall be a party hereto and a Lender hereunder and Agent shall
thereupon deliver to Borrower and each Lender a schedule showing the revised
Percentage Shares of such assignor Lender and such assignee Lender and the
Percentage Shares of all other Lenders.

 

(iii) Each assignee Lender which is not a United States person (as such term is
defined in Section 7701(a)(30) of the Internal Revenue Code of 1986, as amended)
for Federal income tax purposes, shall (to the extent it has not already done
so) provide Agent and Borrower with the “Prescribed Forms” referred to in
Section 3.6(d).

 

(c) Nothing contained in this section shall prevent or prohibit any Lender from
assigning or pledging all or any portion of its Loans and Note to any Federal
Reserve Bank as collateral security pursuant to Regulation A of the Board of
Governors of the Federal Reserve System and any Operating Circular issued by
such Federal Reserve Bank or to one of its Affiliates; provided that no such
assignment or pledge shall relieve such Lender from its obligations hereunder.

 

67



--------------------------------------------------------------------------------

(d) By executing and delivering an Assignment and Acceptance, each assignee
Lender thereunder will be confirming to and agreeing with Borrower, Agents and
each other Lender hereunder that such assignee understands and agrees to the
terms hereof, including Article IX hereof.

 

(e) Agent shall maintain a copy of each Assignment and Acceptance and a register
for the recordation of the names and addresses of Lenders and the Percentage
Shares of, and principal amount of the Loans owing to, each Lender from time to
time (in this section called the “Register”). The entries in the Register shall
be conclusive, in the absence of manifest error, and Borrower and each Lender
Party may treat each Person whose name is recorded in the Register as a Lender
hereunder for all purposes. The Register shall be available for inspection by
Borrower or any Lender Party at any reasonable time and from time to time upon
reasonable prior notice.

 

Section 10.7. Confidentiality. Each Lender Party agrees that it will take all
reasonable steps to keep confidential any proprietary information given to it by
any Restricted Person, provided, however, that this restriction shall not apply
to information which (i) has at the time in question entered the public domain,
(ii) is required to be disclosed by Law (whether valid or invalid) of any
Tribunal, (iii) is disclosed to any Lender Party’s Affiliates, auditors,
attorneys, or agents, (iv) is furnished to any other Lender Party or to any
purchaser or prospective purchaser of participations or other interests in any
Loan or Loan Document (provided each such purchaser or prospective purchaser
first agrees to hold such information in confidence on the terms provided in
this section), or (v) is disclosed in the course of enforcing its rights and
remedies during the existence of an Event of Default.

 

Section 10.8. Governing Law; Submission to Process. Except to the extent that
the law of another jurisdiction is expressly elected in a Loan Document, the
Loan Documents shall be deemed contracts and instruments made under the laws of
the State of Texas and shall be construed and enforced in accordance with and
governed by the laws of the State of Texas and the laws of the United States of
America, without regard to principles of conflicts of law. Chapter 346 of the
Texas Finance Code (which regulates certain revolving credit loan accounts and
revolving tri-party accounts) does not apply to this Agreement or to the Notes.
Borrower hereby irrevocably submits itself and each other Restricted Person to
the non-exclusive jurisdiction of the state and federal courts sitting in the
State of Texas and agrees and consents that service of process may be made upon
it or any Restricted Person in any legal proceeding relating to the Loan
Documents or the Obligations by any means allowed under Texas or federal law.

 

Section 10.9. Limitation on Interest. Lender Parties, Restricted Persons and any
other parties to the Loan Documents intend to contract in strict compliance with
applicable usury Law from time to time in effect. In furtherance thereof such
Persons stipulate and agree that none of the terms and provisions contained in
the Loan Documents shall ever be construed to create a contract to pay, for the
use, forbearance or detention of money, interest in excess of the maximum amount
of interest permitted to be charged by applicable Law from time to time in
effect. Neither any Restricted Person nor any present or future guarantors,
endorsers, or other Persons hereafter becoming liable for payment of any
Obligation shall ever be liable for unearned interest thereon or shall ever be
required to pay interest thereon in excess of the

 

68



--------------------------------------------------------------------------------

maximum amount that may be lawfully charged under applicable Law from time to
time in effect, and the provisions of this section shall control over all other
provisions of the Loan Documents which may be in conflict or apparent conflict
herewith. Lender Parties expressly disavow any intention to charge or collect
excessive unearned interest or finance charges in the event the maturity of any
Obligation is accelerated. If (a) the maturity of any Obligation is accelerated
for any reason, (b) any Obligation is prepaid and as a result any amounts held
to constitute interest are determined to be in excess of the legal maximum, or
(c) any Lender or any other holder of any or all of the Obligations shall
otherwise collect moneys which are determined to constitute interest which would
otherwise increase the interest on any or all of the Obligations to an amount in
excess of that permitted to be charged by applicable Law then in effect, then
all sums determined to constitute interest in excess of such legal limit shall,
without penalty, be promptly applied to reduce the then outstanding principal of
the related Obligations or, at such Lender’s or holder’s option, promptly
returned to US Borrower or the other payor thereof upon such determination. In
determining whether or not the interest paid or payable, under any specific
circumstance, exceeds the maximum amount permitted under applicable Law, Lender
Parties and Restricted Persons (and any other payors thereof) shall to the
greatest extent permitted under applicable Law, characterize any non-principal
payment as an expense, fee or premium rather than as interest, exclude voluntary
prepayments and the effects thereof, and amortize, prorate, allocate, and spread
the total amount of interest throughout the entire contemplated term of the
instruments evidencing the Obligations in accordance with the amounts
outstanding from time to time thereunder and the maximum legal rate of interest
from time to time in effect under applicable Law in order to lawfully charge the
maximum amount of interest permitted under applicable Law. In the event
applicable Law provides for an interest ceiling under Chapter 303 of the Texas
Finance Code (the “Texas Finance Code”) as amended, for that day, the ceiling
shall be the “weekly ceiling” as defined in the Texas Finance Code; provided
that if any applicable Law permits greater interest, the Law permitting the
greatest interest shall apply. As used in this section the term “applicable Law”
means the Laws of the State of Texas or the Laws of the United States of
America, whichever Laws allow the greater interest, as such Laws now exist or
may be changed or amended or come into effect in the future.

 

Section 10.10. Termination: Limited Survival. In its sole and absolute
discretion Borrower may at any time that no Obligations are owing elect in a
written notice delivered to Agent to terminate this Agreement. Upon receipt by
Agent of such a notice, if no Obligations are then owing this Agreement and all
other Loan Documents shall thereupon be terminated and the parties thereto
released from all prospective obligations thereunder. Notwithstanding the
foregoing or anything herein to the contrary, any waivers or admissions made by
any Restricted Person in any Loan Document, any Obligations under any of
Sections 3.2, 3.3, 3.4, 3.5 or 3.6, and any obligations which any Person may
have to indemnify or compensate any Lender Party shall survive any termination
of this Agreement or any other Loan Document. At the request and expense of
Borrower, Agent shall prepare and execute all necessary instruments to reflect
and effect such termination of the Loan Documents. Agent is hereby authorized to
execute all such instruments on behalf of all Lenders, without the joinder of or
further action by any Lender.

 

Section 10.11. Severability. If any term or provision of any Loan Document shall
be determined to be illegal or unenforceable all other terms and provisions of
the Loan Documents shall nevertheless remain effective and shall be enforced to
the fullest extent permitted by applicable Law.

 

69



--------------------------------------------------------------------------------

Section 10.12. Counterparts. This Agreement may be separately executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to constitute one and the same
Agreement.

 

Section 10.13. Waiver of Jury Trial, Punitive Damages, etc. Borrower and each
Lender Party hereby knowingly, voluntarily, intentionally, and irrevocably (a)
waives, to the maximum extent not prohibited by Law, any right it may have to a
trial by jury in respect of any litigation based hereon, or directly or
indirectly at any time arising out of, under or in connection with the Loan
Documents or any transaction contemplated thereby or associated therewith,
before or after maturity; (b) waives, to the maximum extent not prohibited by
Law, any right it may have to claim or recover in any such litigation any
“Special Damages”, as defined below, (c) certifies that no party hereto nor any
representative or agent or counsel for any party hereto has represented,
expressly or otherwise, or implied that such party would not, in the event of
litigation, seek to enforce the foregoing waivers, and (d) acknowledges that it
has been induced to enter into this Agreement, the other Loan Documents and the
transactions contemplated hereby and thereby by, among other things, the mutual
waivers and certifications contained in this section. As used in this section,
“Special Damages” includes all special, consequential, exemplary, or punitive
damages (regardless of how named), but does not include any payments or funds
which any party hereto has expressly promised to pay or deliver to any other
party hereto.

 

Section 10.14. Release of Collateral. Agent and each Lender Party hereby agree
that so long as no Event of Default shall have occurred and be continuing, Agent
shall release from the Security Documents, upon written request by Borrower and
at Borrower’s expense, interests in oil and gas properties sold or otherwise
transferred by any Restricted Person in compliance with Section 7.5(c), upon
receipt of the indefeasible prepayment of the Loans and Letter of Credit
Outstandings required in connection with such sale, if any. In connection with
the prior sale of W&T Offshore, L.L.C., a Louisiana limited liability company
(“W&T LLC”), to Mr. Krohn and Mrs. Freel for approximately $1,000,000, the Agent
is authorized by the Lenders and the Issuer to release the guaranty of W&T LLC
and the Security Documents executed and delivered by W&T LLC, and the liens
granted thereby, without further action or consent from the Lenders or the
Issuers. No further authorization from any Lender Party shall be required in
connection with any such releases. The Agent is further authorized to release
the properties specified in Schedule 5 without further consent of any Lender
Party. The Borrower hereby represents that such release of such properties will
not cause a breach of the requirements of Section 6.15 of the Credit Agreement.

 

Section 10.15. Amendment and Restatement. This Agreement restates and amends the
Existing Credit Agreement in its entirety, and all of the terms and provisions
hereof shall supersede the terms and conditions thereof. Borrower hereby agrees
that (i) the Loans outstanding under the Existing Credit Agreement and all
accrued and unpaid interest thereon, and (ii) all accrued and unpaid fees under
the Existing Credit Agreement shall be deemed to be outstanding under and
payable by this Agreement; provided that changes in the Percentage Shares,
interest rates, or fee rates shall not change the amounts accrued and owing to
each Lender under the Existing Credit Agreement.

 

70



--------------------------------------------------------------------------------

Section 10.16. Other Agents. None of the Persons identified in this Agreement as
the “Arranger” or the “Co-Syndication Agents” or the “Co-Documentation Agents”
or the “Co-Agent” shall have any right, power, obligation, liability,
responsibility or duty under this Agreement or any other Loan Document other
than (a) except in the case of the Arranger, those applicable to all Lenders as
such or (b) as expressly provided for herein or therein. Without limiting the
foregoing, none of the Other Agents shall have or be deemed to have any
fiduciary relationship with any Restricted Person or any Lender. Each of the
Lenders and Borrower, on behalf of itself and the other Restricted Persons,
acknowledges that it has not relied, and will not rely, on any of the Other
Agents in deciding to enter into this Agreement or in taking or not taking any
action hereunder or under the Loan Documents.

 

Section 10.17. Exiting Lender; Assignment and Reallocation of Existing Loans,
Etc. Each of Washington Mutual Bank, FA, as a lender under the Existing Credit
Agreement (the “Exiting Lender”) and the other Existing Lenders, hereby sells,
assigns, transfers and conveys to the Lenders hereto, and each of the Lenders
(including Societe Generale and Amegy Bank National Association, as new Lenders
hereunder) hereto hereby purchases and accepts, so much of the aggregate
Commitments under, and Loans outstanding under, the Existing Credit Agreement
such that, after giving effect to this Agreement (including any increase of the
commitments effectuated hereby), (a) the Exiting Lender shall cease to become a
“Lender” under the Existing Credit Agreement and the “Loan Documents” as defined
therein, and shall relinquish its rights (provided that it shall still be
entitled to any rights of indemnification in respect of any circumstance or
event or condition arising prior to the date hereof) and be released from its
obligations under the Existing Credit Agreement and the other “Loan Documents”
as defined therein, and (b) the Percentage of each Lender to this Agreement, the
Loans of each Lender, and the portion of the Commitment of each Lender, shall be
as set forth on Schedule 3 hereto. The foregoing assignments, transfers and
conveyances are without recourse to the Exiting Lender and without any
warranties whatsoever by the Agent, the Issuers or the Exiting Lender as to
title, enforceability, collectibility, documentation or freedom from liens or
encumbrances, in whole or in part, other than that the warranty of the Exiting
Lender that it has not previously sold, transferred, conveyed or encumbered such
interests. The Exiting Lender and the Lenders shall make all appropriate
adjustments in payments under the Existing Credit Agreement, the “Notes” and the
other “Loan Documents” thereunder for periods prior to the adjustment date among
themselves.

 

71



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement is executed as of the date first written
above.

 

BORROWER:

W&T OFFSHORE, INC.

By:

      /s/    

Name:

  W. Reid Lea    

Title:

  Chief Financial Officer    

Address:

 

Eight Greenway Plaza

       

Suite 1330

       

Houston, TX 70046

   

Telephone:

 

(713) 626-8525

   

Fax:

 

(713) 626-8527

   

Attn:

 

Reid Lea

   

With a copy to:

   

Address:

 

3900 Causeway Boulevard

       

One Lakeway Center, Suite 1210

       

Metairie, LA 70002

   

Telephone:

 

(504) 831-4171

   

Fax:

 

(504) 831-4322

   

Attn:

 

Reid Lea

 

Exh A-1



--------------------------------------------------------------------------------

AGENT:

TORONTO DOMINION (TEXAS) LLC, as Agent

and Lender

By:

      /s/    

Name:

  Martin T. Snyder    

Title:

  Vice President    

Address:

 

31 West 52nd Street, 20th Floor

       

New York, New York 10019

   

Attention:

 

Rose Warren

   

Telephone:

 

(212) 827-7600

   

Fax:

 

(713) 827-7227

 

Exh A-2



--------------------------------------------------------------------------------

LENDERS:

HARRIS NESBITT FINANCING, INC. f/k/a BMO

NESBITT BURNS FINANCING, INC.

as Lender

By:

      /s/    

Name:

  J. B. Whitmore    

Title:

  Managing Director

 

Exh A-3



--------------------------------------------------------------------------------

FORTIS CAPITAL CORP.
as Lender By:       /s/    

Name:

  John C. Preneta    

Title:

  Executive vice President By:            

Name:

  Deidre Sanborn    

Title:

  Vice President

 

Exh A-4



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., successor-by-merger to BANK ONE, NA (Main Office –
Chicago),
as Lender By:       /s/    

Name:

  Charles Kingswell-Smith    

Title:

  Vice President

 

Exh A-5



--------------------------------------------------------------------------------

BANK OF SCOTLAND,

as Lender

By:       /s/    

Name:

  Karen Weich    

Title:

  Assistant Vice President

 

Exh A-6



--------------------------------------------------------------------------------

NATEXIS BANQUES POPULAIRES,

as Lender

By:       /s/    

Name:

  Donovan C. Broussard    

Title:

  Vice President and Manager By:            

Name:

  Renaud J. d’Herbes    

Title:

  Senior Vice President and Regional Manager

 

Exh A-7



--------------------------------------------------------------------------------

ROYAL BANK OF CANADA

as Lender

By:       /s/    

Name:

  Jason York    

Title:

  Attorney-in-fact

 

Exh A-8



--------------------------------------------------------------------------------

SOCIETE GENERALE,

as Lender

By:       /s/    

Name:

  Stephen W. Wartel    

Title:

  Vice President

 

Exh A-9



--------------------------------------------------------------------------------

AMEGY BANK NATIONAL ASSOCIATION,

as Lender

By:       /s/    

Name:

  Tracy T. Butz    

Title:

  Energy Lending

 

Exh A-10



--------------------------------------------------------------------------------

EXITING LENDER:

WASHINGTON MUTUAL BANK, FA,

as Exiting Lender

By:       /s/    

Name:

  David M. Purcell    

Title:

  First Vice President

 

Exh A-11